Exhibit 10

RATIFICATION AND JOINDER OF OPERATING AGREEMENT

MACONDO PROSPECT

WHEREAS, BP Exploration & Production Inc. (“BP”), as Operator, and MOEX Offshore
2007 LLC (“MOEX”), as Non-Operator, are parties to that certain Operating
Agreement dated October 1, 2009 (the “Operating Agreement”), covering an
offshore Gulf of Mexico block (“Block”) and lease (“Lease”) described on Exhibit
“A”, attached hereto and made a part hereof; and

WHEREAS, BP, Anadarko E&P Company LP (“AEP”), and Anadarko Petroleum Corporation
(“APC”) executed that certain Lease Exchange Agreement dated October 1, 2009,
covering the Block and Lease (the “LEA Agreement”); and

WHEREAS, pursuant to such LEA Agreement, AEP and APC have been assigned, and BP,
AEP, and APC have executed, certain Assignments of Record Title Interest (the
“Assignments”) dated effective October 1, 2009, (“Effective Time”), covering the
Lease; and

WHEREAS, said LEA Agreement and Assignments stipulated that the record title
interest so assigned to AEP and APC in the Lease would be subject to the
Operating Agreement; and

WHEREAS, BP, AEP, and APC desire to eliminate any ambiguity as to the
applicability of the Operating Agreement governing the Lease.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, AEP and APC do hereby ratify, confirm, and
adopt and join the Operating Agreement effective as of the Effective Time,
subject to the following working interest ownership percentages of the Lease by
BP, MOEX, AEP, and APC:

 

BP EXPLORATION & PRODUCTION INC.

   65.00 % 

MOEX OFFSHORE 2007 LLC

   10.00 % 

ANADARKO E&P COMPANY LP

   22.50 % 

ANADARKO PETROLEUM CORPORATION

   2.50 % 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

1 of 3

 

Ratification and Joinder of Operating Agreement

Macondo Prospect

BP / MOEX / AEP / APC



--------------------------------------------------------------------------------

EXECUTION PAGE FOR THE RATIFICATION AND JOINDER OF OPERATING AGREEMENT DATED
OCTOBER 1, 2009, BY AND BETWEEN BP EXPLORATION & PRODUCTION INC., ANADARKO E&P
COMPANY LP AND ANADARKO PETROLEUM CORPORATION

Executed this 17th day of Dec, 2009, but effective as of the Effective Time.

 

BP EXPLORATION & PRODUCTION INC.    ANADARKO E&P COMPANY LP  

/s/ Kemper Howe

  

/s/ Steve Wallace

  Signature    Signature  

Kemper Howe

  

Steve Wallace

  Printed Name    Printed Name  

Attorney-in-Fact

  

Attorney-in-Fact

  Title    Title   ANADARKO PETROLEUM CORPORATION    MOEX Offshore 2007 LLC  

/s/ Steve Wallace

  

/s/ Naoki Ishii

  Signature    Signature  

Steve Wallace

  

Naoki Ishii

  Printed Name    Printed Name  

Agent and Attorney-in-Fact

  

President

  Title    Title  

 

2 of 3

 

Ratification and Joinder of Operating Agreement

Macondo Prospect

BP / MOEX / AEP / APC



--------------------------------------------------------------------------------

Exhibit “A”

Attached to and made a part of that certain Ratification and Joinder of
Operating Agreement dated October 1, 2009, by and between BP Exploration &
Production Inc., Anadarko E&P Company LP and Anadarko Petroleum Corporation

 

OCS-G

    

Area/Block

         Lease Date              Acres              Royalty    

32306

     Mississippi Canyon/252      6/1/2008      5760      18.75%

 

3 of 3

 

Ratification and Joinder of Operating Agreement

Macondo Prospect

BP / MOEX / AEP / APC



--------------------------------------------------------------------------------

MACONDO PROSPECT

OFFSHORE DEEPWATER

OPERATING AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Operating Agreement

Outer Continental Shelf – Gulf of Mexico

 

ARTICLE 1 – CONTRACT APPLICATION

   1

1.1 Application in General

   1

1.2 Application to the Contract Area

   1

ARTICLE 2 – DEFINITIONS

   2

2.1 Additional Testing, Logging, or Sidewall Coring

   2

2.2 Affiliate

   2

2.3 Agreement

   2

2.4 Annual Operating Plan

   2

2.5 Appraisal Operation

   2

2.6 Appraisal Well

   3

2.7 Authorization for Expenditure (AFE)

   3

2.8 Complete Recoupment

   3

2.9 Confidential Data

   3

2.10 Contract Area

   3

2.11 Costs

   3

2.12 Deepen or Deepening

   4

2.13 Deeper Drilling

   4

2.14 Deepest Producible Reservoir

   4

2.15 Define AFE

   4

2.16 Define Stage

   4

2.17 Development Operation

   4

2.18 Development Phase

   4

2.19 Development Plan

   4

2.20 Development System

   5

2.21 Development Well

   5

2.22 Disproportionate Spending

   5

2.23 Election, Elect, Elects, Elected, Electing

   5

2.24 Enhanced Recovery Project Team AFE

   5

2.25 Execution AFE

   5

2.26 Execution Stage

   5

2.27 Exploratory Operation

   5

2.28 Exploratory Well

   6

2.29 Export Pipelines

   6

2.30 Facilities

   6

2.31 Feasibility AFE

   6

2.32 Feasibility Stage

   6

2.33 Feasibility Team

   6

2.34 Force Majeure

   7

2.35 HSE

   7

2.36 Hydrocarbon Recoupment

   7

2.37 Hydrocarbons

   7

2.38 Joint Account

   7

2.39 Lease

   7

 

i



--------------------------------------------------------------------------------

2.40 MMS

   8

2.41 News Release

   8

2.42 Non-Consent Operation

   8

2.43 Non-Operating Party

   8

2.44 Non-Participating Party

   8

2.45 Non-Participating Interest Share

   8

2.46 Objective Depth

   8

2.47 OCS

   9

2.48 Offsite Host Facilities

   9

2.49 Operator

   9

2.50 Overinvested Party

   9

2.51 Participating Interest Share

   9

2.52 Participating Party

   9

2.53 Post-Production Project Team AFE

   10

2.54 Producible Reservoir

   10

2.55 Producible Well

   10

2.56 Production System

   10

2.57 Production Testing

   11

2.58 Project Team

   11

2.59 Recompletion

   11

2.60 Selection AFE

   11

2.61 Selection Stage

   11

2.62 Sidetracking

   12

2.63 Transfer of Interest

   12

2.64 Underinvested Party

   12

2.65 Underinvestment

   12

2.66 Vote

   12

2.67 Well Plan

   12

2.68 Working Interest

   13

2.69 Workover

   13 ARTICLE 3 – EXHIBITS    13

3.1 Exhibits

   13 ARTICLE 4 – SELECTION OF OPERATOR    14

4.1 Designation of the Operator

   14

4.2 Substitute Operator

   14

4.2.1 Substitute Operator if Operator is a Non-Participating Party

   14

4.2.2 Substitute Operator if Operator Fails to Commence Drilling Operations

   15

4.2.3 Circumstances Under Which the Operator Must Conduct a Non-Consent
Operation

   16

4.2.4 Operator’s Conduct of a Non-Consent Operation in Which it is a
Non-Participating Party

   16

4.2.5 Appointment of a Substitute Operator

   16

4.2.6 Redesignation of Operator

   17

4.3 Resignation of Operator

   17

4.4 Removal of Operator

   17

4.4.1 Removal Upon Assignment

   17

4.4.2 Removal for Cause by Vote

   17

4.4.3 Timing of Vote to Remove Operator

   18

 

ii



--------------------------------------------------------------------------------

4.5 Selection of Successor Operator

   18

4.6 Effective Date of Resignation or Removal

   19

4.7 Delivery of Property

   19

ARTICLE 5 – RIGHTS AND DUTIES OF OPERATOR

   20

5.1 Exclusive Right to Operate

   20

5.2 Workmanlike Conduct

   20

5.3 Drilling Operations

   21

5.4 Liens and Encumbrances

   21

5.5 Records

   22

5.6 Reports to Government Agencies

   22

5.7 Information to Participating Parties

   22

5.8 Completed Well Information

   24

5.9 Information to Non-Participating Parties

   24

5.10 Health, Safety, and Environment:

   24 ARTICLE 6 – EXPENDITURES AND ANNUAL OPERATING PLAN    25

6.1 Basis of Charges to the Parties

   25

6.2 AFEs

   25

6.2.1 AFE Overrun Notice

   26

6.2.2 Supplemental AFEs

   26

6.2.2.1 Permitted Over-expenditures on Well Operations

   27

6.2.2.2 Permitted Over-expenditures on the Feasibility AFE, a Post-Production
Project Team AFE, or an

  

        Enhanced Recovery Project Team AFE

   27

6.2.2.4 Permitted Over-expenditures on an Execution AFE

   28

6.2.2.5 Permitted Over-expenditures on All Other AFEs

   28

6.2.3 Further Operations During a Force Majeure

   28

6.2.4 Long Lead Well Operation AFEs

   29

6.2.4.1 Approval of a Long Lead Well Operation AFE

   29

6.3 Security Rights

   30

6.4.1 Effect and Content of Annual Operating Plan

   30

6.4.1.1 Capital Budget

   30

6.4.1.2 Expense Budget

   31

6.4.1.3 Operator Forecasts and Informational Items

   31

6.4.2 Submission of Draft Annual Operating Plan

   32

6.4.3 Review of Draft Annual Operating Plan

   32 ARTICLE 7 – CONFIDENTIALITY OF DATA    32

7.1 Confidentiality Obligation

   32

7.1.1 Exceptions to Confidentiality

   32

7.1.2 Permitted Disclosures

   33

7.1.2.1 Operator’s Permitted Disclosures

   33

7.1.2.2 All Parties’ Permitted Disclosures

   33

7.1.3 Limited Releases to Offshore Scout Association

   35

7.1.4 Continuing Confidentiality Obligation

   35

7.2 Ownership of Confidential Data

   35

7.2.1 Trades of Confidential Data

   35

7.2.2 Ownership of Non-Consent Data

   36

7.3 Access to the Lease and Rig

   36

7.4 Development of Proprietary Information and/or Technology

   36

 

iii



--------------------------------------------------------------------------------

ARTICLE 8 – APPROVALS AND NOTICES    37

8.1 Classes of Matters

   37

8.1.1 Voting and Electing Interest

   37

8.2 Voting and Election Procedures

   37

8.2.1 Approval by Vote

   38

8.2.2 Approval by Election

   38

8.3 Second Opportunity to Participate

   38

8.4 Participation by Fewer Than All Parties

   39

8.5 Approval by Unanimous Agreement

   39

8.6 Response Time for Notices

   40

8.6.1 Well Proposals, Recompletions, and Workovers

   40

8.6.2 Execution AFE

   41

8.6.3 Other AFE Related Operations

   41

8.6.4 Other Proposals

   41

8.6.5 Failure to Vote or Make an Election

   41

8.6.6 Suspensions of Operations and Suspensions of Production

   41

8.6.7 Standby Charges

   42

8.7 Giving and Receiving Notices and Responses

   42

8.8 Content of Notices

   43

8.9 Designation of Representatives

   43

8.10 Meetings

   43

8.11 Obligations of Well Participation

   43 ARTICLE 9 – NEWS RELEASES    44

9.1 Proposal of News Releases

   44

9.1.1 Operator’s News Release

   44

9.1.2 Non-Operating Party’s News Release

   45

9.2 Emergency New Releases

   45

9.3 Mandatory News Releases

   46 ARTICLE 10 – EXPLORATORY OPERATIONS    47

10.1 Proposal of Exploratory Wells

   47

10.1.1 Revision of Well Plan

   47

10.1.2 Automatic Revision of the Well Plan

   48

10.1.3 Timely Operations

   48

10.1.4 AFE Overruns and Substitute Well

   50

10.2 Exploratory Operations at Objective Depth

   51

10.2.1 Response to Operator’s Proposal

   52

10.2.2 Response to Highest Priority Proposal

   53

10.2.3 Response on Next Highest Priority Proposal

   54

10.2.4 Non-Participating Parties in Exploratory Operations at Objective Depth

   54

10.2.5 Participation in a Sidetrack or Deepening by a Non-Participating Party in
an Exploratory Well at Initial

  

  Objective Depth

   54

10.3 Permanent Plugging and Abandonment and Cost Allocation

   55

10.4 Conclusion of Exploratory Operations

   56 ARTICLE 11 – APPRAISAL OPERATIONS    56

11.1 Proposal of Appraisal Wells

   56

11.1.1 Revision of Well Plan

   57

11.1.2 Automatic Revision of the Well Plan

   57

 

iv



--------------------------------------------------------------------------------

11.1.3 Timely Operations

   57

11.1.4 AFE Overruns and Substitute Well

   58

11.2 Appraisal Operations at Objective Depth

   59

11.2.1 Response to Operator’s Proposal

   61

11.2.2 Response to Highest Priority Proposal

   62

11.2.3 Response on Next Highest Priority Proposal

   62

11.2.4 Non-Participating Parties in Appraisal Operations at Objective Depth

   62

11.2.5 Participation in a Sidetrack or Deepening by a Non-Participating Party in
an Appraisal Well at Initial

  

  Objective Depth

   63

11.3 Appraisal Well Proposals That Include Drilling Below the Deepest Producible
Reservoir

   63

11.4 Permanent Plugging and Abandonment and Cost Allocation

   64

11.5 Conclusion of Appraisal Operations

   65

11.6 Operations Before the Approval of the Development Plan

   65 ARTICLE 12 – DEVELOPMENT PHASES    66

12.1 Phased Development

   66

12.2 Feasibility Team Proposal

   66

12.2.1 Feasibility AFE Approval

   68

12.2.2 Feasibility Team and Feasibility Stage Conclusion

   68

12.3 Commencement of the Selection Stage

   68

12.3.1 Proposal of a Project Team

   68

12.3.2 Selection AFE Approval

   70

12.4 Proposal of a Development Plan

   70

12.4.1 Content of the Development Plan

   71

12.5 Development Plan Approval

   74

12.5.1 Approval of Operator’s Development Plan Submitted During its Exclusive
Period

   74

12.5.2 Approval of a Development Plan After the Conclusion of the Operator’s
Exclusive Period

   75

12.5.3 Approval of a Development Plan if One is Not Approved by Vote

   75

12.5.4 Approved Development Plan

   76

12.6 Long Lead Development System AFEs

   77

12.7 Define Stage and Execution Stage

   77

12.7.1 Execution AFE

   77

12.7.2 Approval of an Execution AFE and Commencement of the Execution Stage

   78

12.7.3 Minor Modifications to Development Plans

   78

12.7.4 Major Modifications to Development Plans

   79

12.7.5 Major Modifications to Development Plans Prior to the Approval of the
Execution AFE

   80

12.7.6 Major Modifications to Development Plans After the Approval of the
Execution AFE

   80

12.7.7 Approval of Major Modifications

   81

12.7.8 Termination of a Development Plan

   81

12.7.8.1 Termination Prior to Execution AFE Approval

   81

12.7.8.2 Termination After Execution AFE Approval

   82

12.7.9 Timely Operations for Development Systems

   82

12.8 Post-Production Project Team AFEs

   82

12.9 Subsequent Development Phases

   83

12.9.1 Proposal of a Subsequent Development Phase

   84

 

v



--------------------------------------------------------------------------------

12.9.2 Execution AFE in a Subsequent Development Phase

   84

12.10 Access to Existing Facilities

   84

12.11 Enhanced Recovery and/or Pressure Maintenance Program Proposals

   84 ARTICLE 13 – DEVELOPMENT OPERATIONS    85

13.1 Proposal of Development Wells and Development Operations

   85

13.1.1 Proposal of Development Wells Included in a Development Plan

   86

13.1.1.1 Revision of Well Plan

   86

13.1.1.2 Automatic Revision of the Well Plan

   86

13.1.2 Proposal of Development Operations Not Included in a Development Plan

   86

13.1.3 Timely Operations

   87

13.1.4 AFE Overruns and Substitute Well

   88

13.2 Development Operations at Objective Depth

   89

13.2.1 Response to Operator’s Proposal

   90

13.2.2 Response to Highest Priority Proposal

   91

13.2.3 Response on Next Highest Priority Proposal

   92

13.2.4 Non-Participating Parties in Development Operations at Objective Depth

   92

13.2.5 Participation in a Sidetrack or Deepening by a Non-Participating Party in
a Development Well at Initial

  

  Objective Depth

   92

13.3 Development Well Proposals That Include Drilling Below the Deepest
Producible Reservoir

   93

13.3.1 Multiple Completion Alternatives Above and Below the Deepest Producible
Reservoir

   93

13.3.2 Completion Attempts At or Above the Deepest Producible Reservoir

   95

13.4 Recompletions and Workovers

   96

13.5 Permanent Plugging and Abandonment and Cost Allocation

   96 ARTICLE 14 – FACILITIES AND GATHERING SYSTEMS    97

14.1 Facilities as a Part of Development Plan

   97

14.2 Use of Offsite Host Facilities

   98

14.3 Use of Development Systems

   98

14.4 Processing Priorities

   98

14.5 Approval of Additional Facilities

   99

14.6 Expansion or Modification of Existing Production System

   100

14.7 Additions, Expansion, or Modification of Production System or Facilities
for Health, Safety, or

  

    Environmental Reasons

   100 ARTICLE 15 – DISPOSITION OF HYDROCARBON PRODUCTION    101

15.1 Duty to Take in Kind

   101

15.2 Facilities to Take in Kind

   101

15.3 Failure to Take Oil or Condensate in Kind

   101

15.4 Gas Balancing Provision

   102

15.5 Expenses of Delivery in Kind

   102 ARTICLE 16 – NON-CONSENT OPERATIONS    102

16.1 Conduct of Non-Consent Operations

   102

16.1.1 Costs

   102

16.1.2 Multiple Completions

   103

16.2 Acreage Forfeiture Provisions

   104

 

vi



--------------------------------------------------------------------------------

16.2.1 First Exploratory Well

   104

16.2.2 Execution AFE

   105

16.3 Costs and Liabilities of Prior Operations

   106

16.4 Non-Consent Operations to Maintain Contract Area

   106

16.4.1 Acreage Forfeiture in the Entire Contract Area

   107

16.4.2 Acreage Forfeiture in a Portion of a Contract Area

   107

16.4.3 Limitations on Acreage Forfeiture

   108

16.5 Percentage Hydrocarbon Recoupment for Non-Consent Operations

   108

16.5.1 Non-Consent Exploratory Operations down to Objective Depth in the First
Exploratory Well

   109

16.5.1.1 Non-Consent Exploratory Operations at Objective Depth

   109

16.5.2 Non-Consent Appraisal Operations

   109

16.5.3 Non-Consent Proprietary Geophysical Operations, Feasibility AFEs,
Selection AFEs, Define AFEs,

  

  Long Lead Development System AFEs, Post-Production Project Team AFEs, or
Enhanced Recovery

  

  Project Team AFEs

   110

16.5.4 Non-Consent Development Operations

   110

16.5.5 Non-Consent Subsequent Development System and Additional Facilities

   110

16.5.6 Additional Hydrocarbon Recoupment

   111

16.5.7 Hydrocarbon Recoupment From Production

   111

16.5.7.1 Non-Consent Exploratory Operations, Non-Consent Appraisal Operations,
and Non-Consent

  

 Development Operations That Discover or Extend a Producible Reservoir

   111

16.5.7.2 Non-Consent Development Operations in an Existing Producible Reservoir

   112

16.5.7.3 Non-Consent Subsequent Development Systems

   112

16.6 Restoration of Interests to Non-Participating Party

   113

16.6.1 Dry Hole Reversion

   113

16.6.2 Sidetracking or Deepening a Non-Consent Well

   114

16.7 Operations From a Subsequent Non-Consent Development System

   114

16.8 Allocation of Development System Costs to Non-Consent Operations

   115

16.8.1 Investment Charges

   115

16.8.2 Payments

   116

16.8.3 Operating and Maintenance Charges

   117

16.9 Settlement of Underinvestments

   117

16.9.1 Cash Settlement of Underinvestment

   118 ARTICLE 17 – WITHDRAWAL FROM AGREEMENT    119

17.1 Right to Withdraw

   119

17.2 Response to Withdrawal Notice

   119

17.2.1 Unanimous Withdrawal

   119

17.2.2 No Additional Withdrawing Parties

   120

17.2.3 Acceptance of the Withdrawing Parties’ Interests

   120

17.2.4 Effects of Withdrawal

   120

17.3 Limitation Upon and Conditions of Withdrawal

   121

17.3.1 Prior Expenses

   121

17.3.2 Confidentiality

   122

17.3.3 Emergencies and Force Majeure

   122

 

vii



--------------------------------------------------------------------------------

ARTICLE 18 – ABANDONMENT AND SALVAGE    123

18.1 Abandonment of Wells

   123

18.2 Abandonment of Equipment

   124

18.3 Disposal of Surplus Materiel

   124

18.4 Abandonment Operations Required by Governmental Authority

   125 ARTICLE 19 – RENTALS, ROYALTIES, AND MINIMUM ROYALTIES    125

19.1 Burdens on Hydrocarbon Production

   125

19.1.1 Subsequently Created Lease Burdens

   126

19.2 Payment of Rentals and Royalties

   126

19.2.1 Non-Participation in Payments

   127

19.2.2 Royalty Payments

   127 ARTICLE 20 – TAXES    128

20.1 Internal Revenue Provision

   128

20.2 Other Taxes and Assessments

   128

20.2.1 Property Taxes

   128

20.2.2 Production and Severance Taxes

   129 ARTICLE 21 – INSURANCE AND BONDS    129

21.1 Insurance

   129

21.2 Bonds

   129 ARTICLE 22 – LIABILITY, CLAIMS, AND LAWSUITS    129

22.1 Individual Obligations

   129

22.2 Notice of Claim or Lawsuit

   130

22.3 Settlements

   130

22.4 Defense of Claims and Lawsuits

   130

22.5 Liability for Damages

   131

22.6 Indemnification for Non-Consent Operations

   131

22.7 Damage to Reservoir and Loss of Reserves

   132

22.8 Non-Essential Personnel

   132

22.9 Dispute Resolution Procedure

   133 ARTICLE 23 – CONTRIBUTIONS    133

23.1 Contributions from Third Parties

   133

23.2 Methods of Obtaining Contributions

   134

23.3 Counteroffers

   134

23.4 Approval of Contributions

   134

23.5 Cash Contributions

   134

23.6 Acreage Contributions

   135

23.6.1 Two or More Parties Own One Hundred Percent of the Acreage Contribution

   135

23.6.2 Two or More Parties Own Less Than One Hundred Percent of the Acreage
Contribution

   135 ARTICLE 24 – TRANSFER OF INTEREST AND PREFERENTIAL RIGHT TO PURCHASE   
136

24.1 Transfer of Interest

   136

24.1.1 Exceptions to Transfer Notice

   136

 

viii



--------------------------------------------------------------------------------

24.1.2 Effective Date of Transfer of Interest

   136

24.1.3 Minimum Transfer of Interest

   137

24.1.4 Form of Transfer of Interest

   137

24.1.5 Warranty

   137

24.2 Preferential Right to Purchase

   138

24.2.1 Notice of Proposed Transfer of Interest

   138

24.2.2 Exercise of Preferential Right to Purchase

   138

24.2.3 Transfer of Interest Not Affected by the Preferential Right to Purchase

   139

24.2.4 Completion of Transfer of Interest

   140 ARTICLE 25 – FORCE MAJEURE    140

25.1 Force Majeure

   140 ARTICLE 26 – ADMINISTRATIVE PROVISIONS    140

26.1 Term

   140

26.2 Waiver

   141

26.3 Waiver of Right to Partition

   141

26.4 Compliance With Laws and Regulations

   141

26.4.1 Applicable Law

   141

26.4.2 Severance of Invalid Provisions

   142

26.4.3 Fair and Equal Employment

   142

26.5 Construction and Interpretation of this Agreement

   142

26.5.1 Headings for Convenience

   142

26.5.2 Article References

   143

26.5.3 Gender and Number

   143

26.5.4 Joint Preparation

   143

26.5.5 Integrated Agreement

   143

26.5.6 Binding Effect

   143

26.5.7 Further Assurances

   144

26.5.8 Duplicate Counterpart Execution

   144

26.5.9 Currency

   144

26.5.10 Future References

   144

26.6 Restricted Bidding

   144

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

ix



--------------------------------------------------------------------------------

OPERATING AGREEMENT

OUTER CONTINENTAL SHELF — GULF OF MEXICO

This Agreement, effective as of October 1, 2009 (the “Effective Date”), is
between BP Exploration & Production Inc. (“BP”) and MOEX Offshore 2007 LLC
(“MOEX”), the signers of this Agreement, each referred to individually as a
“Party” and collectively as the “Parties.”

Whereas the Parties own one or more Leases, identified in Exhibit “A”
(Description of Leases), and desire to explore, appraise, develop, and operate
the Leases for the production of Hydrocarbons;

Now, therefore, in consideration of the premises and mutual promises in this
Agreement, the Parties agree to explore, appraise, develop, and operate the
Contract Area under the following provisions:

ARTICLE 1 – CONTRACT APPLICATION

 

  1.1 Application in General

This Agreement governs the rights and obligations of the Parties relating,
without limitation, to the exploration, appraisal, development, operation,
production, treatment, gathering, and storage of Hydrocarbons. This Agreement
does not apply to the fabrication or installation of Export Pipelines.

 

  1.2 Application to the Contract Area

This Agreement applies to the entire Contract Area. Unless otherwise provided in
this Agreement, all the rights and obligations in and under the Leases
comprising the Contract Area, all property and rights acquired pursuant to this
Agreement, and all Hydrocarbons are owned by the Parties according to their
respective Working Interest or Participating Interest, as applicable.

 

1



--------------------------------------------------------------------------------

ARTICLE 2 – DEFINITIONS

 

  2.1 Additional Testing, Logging, or Sidewall Coring

Testing (excluding Production Testing), logging, or sidewall coring that is in
addition to that approved by virtue of a previously approved well or subsequent
operation.

 

  2.2 Affiliate

A corporation, company, limited liability company, partnership, or other legal
entity that:

 

  (a) is owned or controlled by a Party,

 

  (b) is owned or controlled by another corporation, company, limited liability
company, partnership, or other legal entity that is owned or controlled by a
Party,

 

  (c) owns or controls a Party, or

 

  (d) is owned or controlled by a corporation, company, limited liability
company, partnership, or other legal entity that owns or controls a Party.

For the purposes of this definition, ownership or control means the ownership,
directly or indirectly, of fifty percent (50%) or more of the shares, voting
rights, or interest in a corporation, company, limited liability company,
partnership, or other legal entity.

 

  2.3 Agreement

This operating agreement, together with its attached Exhibits.

 

  2.4 Annual Operating Plan

The operational plan and estimate of Costs for activities and operations, as
described in Article 6.4 (Annual Operating Plan).

 

  2.5 Appraisal Operation

An operation (including, but not limited to, an operation after an Appraisal
Well has reached its Objective Depth but before the attempted completion of the
well) conducted under Article 11 (Appraisal Operations).

 

2



--------------------------------------------------------------------------------

  2.6 Appraisal Well

A well proposed and drilled as an Appraisal Operation [including, but not
limited to, a substitute well for an Appraisal Well abandoned under
Article 11.1.4 (AFE Overruns and Substitute Well)].

 

  2.7 Authorization for Expenditure (AFE)

A written description and Cost estimate of a proposed activity or operation
accompanying a proposal for that activity or operation.

 

  2.8 Complete Recoupment

The point in time when the Participating Parties have been reimbursed, through
Hydrocarbon Recoupment, through Disproportionate Spending, or through a lump sum
cash settlement, an amount equal to the Non-Participating Party’s
Non-Participating Interest Share of the Costs of the Non-Consent Operation
multiplied by the applicable percentage provided in Article 16 (Non-Consent
Operations).

 

  2.9 Confidential Data

All proprietary geophysical, geological, geochemical, drilling, or engineering
data acquired or derived from operations conducted under this Agreement and all
analyses, compilations, maps, models, interpretations, and other documents that
reflect or incorporate that data. The term also includes, but is not limited to:

 

  (a) the provisions of this Agreement, subject to Exhibit “I”; and

 

  (b) commercial, contractual, and financial information acquired or derived
from activities or operations conducted under this Agreement;

however, the term does not include the fact that the Operator has let a contract
for an activity or operation to be conducted under this Agreement. The term
excludes “Confidential Information” as that term is defined in Exhibit “G.”

 

  2.10 Contract Area

The OCS Leases, or portions thereof, listed on Exhibit “A.”

 

  2.11 Costs

The monetary amount of all expenditures (or indebtedness) incurred by the
Operator and the Participating Parties in the conduct of activities and
operations, determined under this Agreement.

 

3



--------------------------------------------------------------------------------

  2.12 Deepen or Deepening

An operation to drill an existing well (including sidetracking a well) deeper
than the stratigraphic equivalent of the Objective Depth of any prior operation
conducted in the well.

 

  2.13 Deeper Drilling

The drilling of an Appraisal Well or Development Well below the Deepest
Producible Reservoir in existence when the well is proposed.

 

  2.14 Deepest Producible Reservoir

The deepest Producible Reservoir in existence when a drilling or Deeper Drilling
proposal is made.

 

  2.15 Define AFE

The AFE for the Define Stage.

 

  2.16 Define Stage

The stage of a Development Phase during which the Operator, with the assistance
of the Project Team, if applicable, will (a) commence the implementation of a
Development Plan, (b) complete enough of the detailed design of the Development
System to enable contractors to formulate their bids on the components of the
Development System, and (c) submit an Execution AFE to the Parties for their
review and approval.

 

  2.17 Development Operation

An operation (including, but not limited to, a Recompletion, a Workover, the
attempted completion of an Exploratory Well or an Appraisal Well, or an
operation after a Development Well has reached its Objective Depth) conducted
under Article 13 (Development Operations)

or under Article 11.6 (Operations Before the Approval of the Development Plan).

 

  2.18 Development Phase

The proposals, activities, and operations associated with determining the
feasibility of development and the design, fabrication or acquisition, and
installation of a Development System.

 

  2.19 Development Plan

The plan for a Development Phase, as described in Article 12 (Development
Phases).

 

4



--------------------------------------------------------------------------------

  2.20 Development System

A Production System and its associated Facilities.

 

  2.21 Development Well

A well proposed and drilled as a Development Operation [including, but not
limited to, a substitute well for a Development Well abandoned under
Article 13.1.4 (AFE Overruns and Substitute Well)].

 

  2.22 Disproportionate Spending

The payment of the Costs of an activity or operation by a Participating Party in
excess of its Participating Interest Share of the Costs of that activity or
operation in order to settle an Underinvestment previously incurred by that
Participating Party.

 

  2.23 Election, Elect, Elects, Elected, Electing

A response or deemed response by a Party to a proposal requiring approval under
Article 8.2.2 (Approval by Election), or the act by a Party of responding to a
proposal requiring approval under Article 8.2.2 (Approval by Election).

 

  2.24 Enhanced Recovery Project Team AFE

The AFE that is to accompany a proposal for the formation of a Project Team
whose sole scope of work is the design of an enhanced recovery and/or pressure
maintenance program.

 

  2.25 Execution AFE

A collection of AFEs, which, according to the submitting Party’s estimates, will
cover all of the Costs of the Execution Stage (which do not include the Costs of
Development Wells), and which shall be deemed by the Parties to have been
submitted as one AFE.

 

  2.26 Execution Stage

The final stage of a Development Phase during which the Operator, with the
assistance of the Project Team, if applicable, will complete the implementation
of the Development Plan, implement the Execution AFE, and commence the first
production of Hydrocarbons for that particular Development Phase.

 

  2.27 Exploratory Operation

An operation (including, but not limited to, an operation after an Exploratory
Well has reached its Objective Depth but before the attempted completion of the
well,

 

5



--------------------------------------------------------------------------------

except for Production Testing) conducted under Article 10 (Exploratory
Operations).

 

  2.28 Exploratory Well

A well proposed and drilled as an Exploratory Operation [including, but not
limited to, a substitute well for an Exploratory Well abandoned under
Article 10.1.4 (AFE Overruns and Substitute Well)].

 

  2.29 Export Pipelines

Pipelines to which a gathering line or lateral line downstream of the
Development System is connected and which are used to transport Hydrocarbons or
produced water to shore.

 

  2.30 Facilities

Production equipment located downstream of the wellhead connections, which is
installed on or outside the Contract Area in order to enhance, handle, or
process Hydrocarbon production or transport Hydrocarbons to processing
facilities. Facilities include, but are not limited to, control umbilicals,
disposal wells and their associated components, flowlines, and gathering lines
or lateral lines and their associated components that are paid for by the Joint
Account. Facilities exclude (1) Production Systems, (2) Export Pipelines,
(3) the equipment procured and utilized for an enhanced recovery and pressure
maintenance program described in Article 12.11 (Enhanced Recovery and/or
Pressure Maintenance Program Proposals), and (4) the facilities referred to in
Article 15.2 (Facilities to Take in Kind).

 

  2.31 Feasibility AFE

The AFE for the Feasibility Stage.

 

  2.32 Feasibility Stage

The stage of a Development Phase during which the Operator, with the assistance
of the Feasibility Team, will attempt to find at least one scenario for the
development of Hydrocarbons, which is technologically and economically feasible.

 

  2.33 Feasibility Team

A group of employees, contractors, and/or consultants of the Participating
Parties or their respective Affiliates that assists the Operator during the
Feasibility Stage.

 

6



--------------------------------------------------------------------------------

  2.34 Force Majeure

An event or cause that is reasonably beyond the control of the Party claiming
the existence of such event or cause, which includes, but is not limited to, a
flood, storm, hurricane, loop current/eddy, or other act of God; a fire, loss of
well control, oil spill, or other environmental catastrophe; a war, a civil
disturbance, a terrorist act, a labor dispute, a strike, a lockout; an inability
to immediately comply with a law, order, rule, or regulation; a governmental
action or delay in granting necessary permits or permit approvals; and the
inability to secure materials or a rig.

 

  2.35 HSE

Health, safety, and environment.

 

  2.36 Hydrocarbon Recoupment

An amount to be recovered by the Participating Parties from all or part of the
Non-Participating Interest Share of the proceeds from the sale of future
Hydrocarbon production equal to the Non-Participating Interest Share of the
Costs of the Non-Consent Operation multiplied by the applicable percentage in
Article 16 (Non-Consent Operations).

 

  2.37 Hydrocarbons

The oil, gas, and associated liquid and gaseous by-products (except helium) that
may be produced from a well bore on the Contract Area.

 

  2.38 Joint Account

The account maintained by the Operator under this Agreement, showing the charges
paid and credits received in connection with the activities and operations
conducted under this Agreement.

 

  2.39 Lease

Each OCS federal oil and gas lease (or portion thereof) identified in Exhibit
“A” and each oil and gas lease covering one or more OCS blocks, or portions
thereof, in the Contract Area that is acquired during the term of this Agreement
by the Operator and the Non-Operating Parties (including substitutions for and
replacements of existing Leases).

 

7



--------------------------------------------------------------------------------

  2.40 MMS

The Minerals Management Service, United States Department of Interior, or its
successor agency.

 

  2.41 News Release

A press release or other public announcement or disclosure by a Party containing
a reference, either directly or by implication, to this Agreement or the
activities or operations herein contemplated, including, but not limited to, any
public release via print media, broadcast news, internet, extranet, public
networks or service providers, and discussions with journalists.

 

  2.42 Non-Consent Operation

An activity or operation proposed and approved under this Agreement in which one
or more Parties, having the contractual right to do so, Elect or Vote not to
participate, except when an activity or operation is approved by Vote and the
approval binds all Parties.

 

  2.43 Non-Operating Party

A Party other than the Operator.

 

  2.44 Non-Participating Party

A Party who, having the contractual right to do so, Elects or Votes not to
participate in sharing the Costs, risks, and benefits (including the rights to
Hydrocarbons) of an activity or operation proposed and approved under this
Agreement, except when an activity or operation is approved by Vote and the
approval binds all Parties.

 

  2.45 Non-Participating Interest Share

The percentage of participation in the Costs, risks, and benefits (including
rights to Hydrocarbons) that a Non-Participating Party would have had in a
proposed activity or operation if all Parties had participated in that proposed
activity or operation.

 

  2.46 Objective Depth

For each well, the shallower of the total footage to be drilled by that well (as
measured in true vertical subsea depth) or the penetration by the drill bit to
the base of the deepest target formation or interval in that well, as that depth
or target formation or interval is stated in the AFE for the well.

 

8



--------------------------------------------------------------------------------

  2.47 OCS

The Outer Continental Shelf of the Gulf of Mexico.

 

  2.48 Offsite Host Facilities

Production equipment that is (a) used to process or handle Hydrocarbon
production and (b) owned by one or more third parties or by one or more
Participating Parties in an Execution AFE (under which that production equipment
is to be utilized for Hydrocarbon production), whose respective ownership
interests in the production equipment are not exactly the same as their
respective Participating Interest Shares in the Execution AFE.

 

  2.49 Operator

The Party designated in Article 4.1 (Designation of the Operator), a successor
Operator selected under Article 4.5 (Selection of Successor Operator), and, if
applicable, a substitute Operator selected under Article 4.2 (Substitute
Operator).

 

  2.50 Overinvested Party

A Party entitled to receive its Participating Interest Share of an
Underinvestment.

 

  2.51 Participating Interest Share

A Participating Party’s percentage of participation in:

 

  (a) the Costs, risks, and benefits (including rights to Hydrocarbons) of an
approved activity or operation; or,

 

  (b) if applicable, interests to be assigned to the Parties.

A Participating Party’s percentage of participation is either the proportion,
expressed as a percentage, that the Participating Party’s Working Interest bears
to the total Working Interests of all Participating Parties or such different
basis for Cost sharing or assignment as the Participating Parties agree upon.

 

  2.52 Participating Party

A Party who, having the contractual right to do so, participates in the sharing
of:

 

  (a) the Costs, risks, and benefits (including rights to Hydrocarbons) of an
approved activity or operation; or,

 

  (b) if applicable, the interests to be assigned to the Parties.

 

9



--------------------------------------------------------------------------------

The term includes a Party who does not Vote to participate in a proposed
activity or operation, but is nonetheless bound to participate in that proposed
activity or operation if it is approved by Vote.

 

  2.53 Post-Production Project Team AFE

An AFE submitted in association with the continuance of the Project Team under
Article 12.8 (Post-Production Project Team AFEs).

 

  2.54 Producible Reservoir

An underground accumulation of Hydrocarbons (a) separate from and not in
Hydrocarbon communication with another accumulation of Hydrocarbons, and
(b) into which a Producible Well has been drilled.

 

  2.55 Producible Well

A well on the Contract Area that:

 

  (a) produces Hydrocarbons;

 

  (b) meets, according to the MMS, the “well producibility criteria” in Title 30
CFR 250.116 or any succeeding order or regulation issued by an appropriate
governmental authority; or

 

  (c) the Participating Parties in the subject well unanimously agree is a
Producible Well.

 

  2.56 Production System

A system or combination of systems on the Contract Area to develop, produce,
store, distribute, and initiate the transportation of Hydrocarbons. The term
includes:

 

  (a) an offshore surface structure, whether fixed, compliant, or floating;

 

  (b) a subsea structure or template designed as a guide to or to provide
structural rigidity to one or more wells;

 

  (c) any combination of the items mentioned in clauses (a) and (b);

 

  (d) any other type of structure designed to develop and produce Hydrocarbons;
and

 

10



--------------------------------------------------------------------------------

  (e) all associated components of the items mentioned above, including, but not
limited to, a drilling rig, mooring lines, and anchor piles.

Production System excludes Facilities, mobile offshore drilling units, and the
facilities referred to in Article 15.2 (Facilities to Take in Kind).

 

  2.57 Production Testing

Operations for the controlled flow of Hydrocarbons to the surface for the
purpose of measuring flow rates or flowing pressures, or gaining other
subsurface data.

 

  2.58 Project Team

A group of employees, contractors, and/or consultants of the Participating
Parties or their respective Affiliates, who assists the Operator in carrying out
the scope of work for the Selection Stage, Define Stage, and Execution Stage and
the scope of work under Articles 12.8 (Post-Production Project Team AFEs) and
12.11 (Enhanced Recovery and/or Pressure Maintenance Program Proposals).

 

  2.59 Recompletion

A Development Operation in a single well bore in which a completion in one
Producible Reservoir is abandoned in order to attempt a completion in a
different Producible Reservoir. To “Recomplete” means to conduct a Recompletion.

 

  2.60 Selection AFE

The AFE for the Selection Stage.

 

  2.61 Selection Stage

The stage of a Development Phase during which the Operator, with the assistance
of the Project Team, if applicable, will determine whether to:

 

  (a) install a Development System on the Contract Area, or

 

  (b) tie-back to, and utilize,

 

  (i) a Development System resulting from a previous Development Phase or

 

  (ii) a development system and/or facilities located outside the Contract Area

in order to produce Hydrocarbons.

 

11



--------------------------------------------------------------------------------

  2.62 Sidetracking

An operation to directionally control or intentionally deviate a well to change
the bottomhole location to another bottomhole location not deeper than the
stratigraphic equivalent of the Objective Depth of an operation previously
conducted in the well, unless the intentional deviation is done to straighten
the hole, drill around junk, or overcome other mechanical difficulties. To
“Sidetrack” means to conduct a Sidetracking.

 

  2.63 Transfer of Interest

A conveyance, assignment, transfer, farmout, exchange, or other disposition of
all or part of a Party’s undivided Working Interest.

 

  2.64 Underinvested Party

A Party with an Underinvestment.

 

  2.65 Underinvestment

A monetary obligation incurred under this Agreement to be settled under
Article 16.9 (Settlement of Underinvestments).

 

  2.66 Vote

As a noun, a response or deemed response by a Party to a proposal requiring
approval under Article 8.2.1 (Approval by Vote); as a verb, to respond to a
proposal requiring approval under Article 8.2.1 (Approval by Vote).

 

  2.67 Well Plan

A detailed written description accompanying a proposal to drill an Exploratory
Well, Appraisal Well, or Development Well, or to conduct a Workover,
Recompletion, well repair, or subsequent operation at Objective Depth, which
must include, at a minimum:

 

  (a) the surface and target bottomhole locations of the operation, if
applicable;

 

  (b) the expected commencement date of the operation and the anticipated time
necessary to conclude the operation;

 

  (c) the total vertical subsea depth to be drilled, along with the specified
Objective Depth (and the target zones to be penetrated), if applicable;

 

12



--------------------------------------------------------------------------------

  (d) the proposed drilling plan, if applicable, and the proposed completion
plan, including the casing program and directional details, if applicable;

 

  (e) details of all coring, logging, and other evaluation operations to be
conducted, if applicable; and

 

  (f) information about the drilling rig to be used, including day rates, water
depth rating, and other limitations relevant to the operations to be conducted,
if applicable.

 

  2.68 Working Interest

The record title leasehold interest or, where applicable, the operating rights
of each Party in and to each Lease (expressed as the percentage provided in
Exhibit “A”). If a Party’s record title interest is different from its operating
rights, the Working Interest of each Party is the interest provided in Exhibit
“A.”

 

  2.69 Workover

A Development Operation conducted in an existing well after the well has been
completed in one or more Producible Reservoirs to restore, maintain, or improve
production from one or more of those Producible Reservoirs.

ARTICLE 3 — EXHIBITS

 

  3.1 Exhibits

All references in this Agreement to “Exhibits” without further qualification
mean the Exhibits listed below and attached to this Agreement. Each Exhibit is
made a part of this Agreement and is incorporated into this Agreement by this
reference. If any provision of an Exhibit conflicts with any provision of the
body of this Agreement, the provision of the body of this Agreement shall
prevail, with the exception of Exhibits “C,” “D,” and “G,” each provision of
which shall prevail over any provision of the body of this Agreement, except as
provided in Article 6.2.4 (Long Lead Well Operation AFEs). If any provision of
Exhibit “C” conflicts with any provision of Exhibit “G,” the provision of
Exhibit “G” shall prevail. If any provision of Exhibit “C” conflicts with any
provision of Exhibit “D,” the provision of Exhibit “C” shall prevail.

 

13



--------------------------------------------------------------------------------

Exhibit “A” Description of Leases, Working Interests of the Parties, and
Representatives

Exhibit “B” Insurance Provisions

Exhibit “C” Accounting Procedure

Exhibit “D” Gas Balancing Agreement

Exhibit “E” Certification of Non-segregated Facilities

Exhibit “F” Security Interest Provisions

Exhibit “G” Project Team and Technology Sharing

Exhibit “H” Dispute Resolution Procedure

Exhibit “I” Well Data Trade and Confidentiality Agreement

Exhibit “J” Tax Partnership INTENTIONALLY DELETED

Exhibit “K” Health, Safety and Environment

Exhibit “L” Geophysical Operations Provisions

ARTICLE 4 – SELECTION OF OPERATOR

 

  4.1 Designation of the Operator

BP Exploration & Production Inc. is designated as the Operator of the Contract
Area. The Parties shall promptly execute and file all documents required by the
MMS in connection with the designation of BP Exploration & Production Inc. as
Operator or with the designation of any other Party as a substitute or successor
Operator. Unless agreed otherwise by all the Parties, the Operator shall be
classified as the designated applicant for oil spill financial responsibility
purposes, and each Non-Operating Party shall promptly execute the appropriate
documentation reflecting that classification and promptly provide that
documentation to the Operator for filing with the MMS.

 

  4.2 Substitute Operator

 

  4.2.1 Substitute Operator if Operator is a Non-Participating Party

Except as otherwise provided in Article 4.2.3 (Circumstances Under Which the
Operator Must Conduct a Non-Consent Operation), if the Operator is a
Non-Participating Party in a Non-Consent Operation, the Participating Parties
may approve by Vote the designation of any

 

14



--------------------------------------------------------------------------------

Participating Party as the substitute Operator. The substitute Operator shall
serve as the Operator only (a) for the Non-Consent Operation (if the Non-Consent
Operation is the drilling of a well, through the release of the drilling rig for
that well), (b) of the Lease affected by the Non-Consent Operation, and (c) with
the same authority, rights, obligations, and duties as the Operator, subject to
the limitations in (a) and (b). If a Non-Operating Party is the only
Participating Party in a Non-Consent Operation, then the Non-Operating Party
shall be designated as the substitute Operator for that Non-Consent Operation,
with no Vote required, unless the Non-Operating Party elects not to accept the
designation. A Non-Operating Party, who is a Participating Party, shall not be
designated as a substitute Operator against its will. If a substitute Operator
is not designated under the foregoing procedures, the Operator shall, upon the
unanimous agreement of the Participating Parties, conduct the Non-Consent
Operation on behalf of the Participating Parties and at the Participating
Parties’ sole Cost and risk under Article 16 (Non-Consent Operations). If the
Participating Parties do not approve by Vote a substitute Operator to conduct
the Non-Consent Operation or do not unanimously agree that the Operator shall
conduct the Non-Consent Operation on behalf of the Participating Parties, then
the proposal of the Non-Consent Operation shall be deemed withdrawn, with the
effect as if the proposal for the Non-Consent Operation had never been proposed
and approved.

 

  4.2.2 Substitute Operator if Operator Fails to Commence Drilling Operations

If the Operator fails to timely commence an Exploratory Well in accordance with
Article 10.1.3 (Timely Operations), an Appraisal Well in accordance with Article
11.1.3 (Timely Operations) or a Development Well in accordance with Article
13.1.3 (Timely Operations), the non-operating Participating Parties may select a
substitute Operator in the same manner as the selection of a successor Operator
under Article 4.5 (Selection of Successor Operator), and the substitute Operator
shall serve as the Operator only (a) for the drilling of that well through the
release of the drilling rig for that well, (b) of the Lease on which the well is
drilled, and (c) with the same authority, rights, obligations, and duties as the
Operator, subject to the limitations in (a) and (b).

 

15



--------------------------------------------------------------------------------

  4.2.3 Circumstances Under Which the Operator Must Conduct a Non-Consent
Operation

If:

 

  (a) a drilling rig is on location and the Operator becomes a Non-Participating
Party (i) in a supplemental AFE pursuant to the terms of Article 6.2.2
(Supplemental AFEs), or (ii) after reaching Objective Depth as provided in
Article 10.2 (Exploratory Operations at Objective Depth), Article 11.2
(Appraisal Operations at Objective Depth), or Article 13.2 (Development
Operations at Objective Depth), or

 

  (b) the Operator becomes a Non-Participating Party in an operation to be
conducted on or from a Development System operated by the Operator,

the Operator, as a Non-Participating Party, shall conduct the Non-Consent
Operation on behalf of the Participating Parties and at the Participating
Parties’ sole Cost and risk under Article 16 (Non-Consent Operations).

 

  4.2.4 Operator’s Conduct of a Non-Consent Operation in Which it is a
Non-Participating Party

When, under Article 4.2.1 (Substitute Operator if Operator is a
Non-Participating Party) or Article 4.2.3 (Circumstances Under Which the
Operator Must Conduct a Non-Consent Operation), the Operator conducts a
Non-Consent Operation in which it is a Non-Participating Party, it shall follow
the practices and standards in Article 5 (Rights and Duties of Operator). The
Operator shall not be required to proceed with the Non-Consent Operation until
the Participating Parties have advanced the Costs of the Non-Consent Operation
to the Operator.

The Operator shall never be obligated to expend any of its own funds for the
Non-Consent Operation.

 

  4.2.5 Appointment of a Substitute Operator

After expiration of all applicable response periods for the Non-Consent
Operation and selection of a substitute Operator, each Party shall promptly
provide the substitute Operator with the appropriate MMS

 

16



--------------------------------------------------------------------------------

designation of operator forms and certification of oil spill financial
responsibility forms. The Operator and the substitute Operator shall coordinate
the change of operatorship to avoid interfering with ongoing activities and
operations, if any, including but not limited to, lease maintenance activities
and operations.

 

  4.2.6 Redesignation of Operator

Within fifteen (15) days after conclusion of the Non-Consent Operation, all
Parties shall execute and provide the Operator with the appropriate MMS
designation of operator forms and certification of oil spill financial
responsibility forms to return operatorship to the Operator, thereby superseding
the Parties’ designation of the substitute Operator under Article 4.2.5
(Appointment of a Substitute Operator).

 

  4.3 Resignation of Operator

Subject to Article 4.5 (Selection of Successor Operator), the Operator may
resign at any time by giving written notice to the Parties, except that the
Operator may not resign during a Force Majeure or an emergency that poses a
threat to life, safety, property, or the environment. If the Operator ceases to
own a Working Interest, the Operator automatically shall be deemed to have
resigned as the Operator without any action by the Non-Operating Parties.

 

  4.4 Removal of Operator

The Operator may be removed under the following circumstances:

 

  4.4.1 Removal Upon Assignment

If the Operator assigns part of its Working Interest (excluding an interest
assigned to an Affiliate) and the assignment reduces the Operator’s Working
Interest to less than the Working Interest of a Non-Operating Party, whether
accomplished by one or more assignments, then the removal of the Operator
requires approval by Vote.

 

  4.4.2 Removal for Cause by Vote

Under the following circumstances, the removal of the Operator shall be approved
by Vote, excluding the Vote of the Operator:

 

17



--------------------------------------------------------------------------------

  (a) the Operator is found liable by a final judicial decision or a final
decision under binding arbitration for an act of gross negligence or willful
misconduct regarding the Contract Area;

 

  (b) the Operator commits a substantial breach of a material provision of this
Agreement and fails to cure the breach within thirty (30) days after receipt of
written notice of the breach from a Non-Operating Party. If the breach specified
in the notice reasonably cannot be corrected within the thirty (30) day period,
but the Operator within said period begins action to correct the breach and
thereafter diligently carries the corrective action to completion, the Operator
shall not be removed. The Operator shall not be removed under this Article 4.4.2
if the Operator is able to prove the non-existence of the alleged breach within
thirty (30) days after receipt of written notice of the alleged breach;

 

  (c) the Operator becomes insolvent or unable to pay its debts as they mature,
makes an assignment for the benefit of its creditors, commits an act of
bankruptcy, or seeks relief under laws providing for the relief of debtors;

 

  (d) a receiver is appointed for the Operator or for substantially all of its
property or affairs; or

 

  (e) the Operator fails to timely commence the fabrication or acquisition of
the Development System in accordance with Article 12.7.9 (Timely Operations for
Development Systems).

 

  4.4.3 Timing of Vote to Remove Operator

A Vote to remove the Operator for cause as provided in this Article 4.4 shall be
taken within ninety (90) days after the Non-Operating Party’s actual knowledge
of the cause.

 

  4.5 Selection of Successor Operator

Upon the resignation or removal of the Operator, a successor Operator shall be
approved by Vote, subject to this limitation on the Voting right of Operator: if
the resigned or removed Operator is not entitled to Vote, fails to Vote, or
Votes only to succeed itself, then the successor Operator shall be approved by
Vote after

 

18



--------------------------------------------------------------------------------

excluding the Vote of the resigned or removed Operator. If the Operator assigns
all or a part of its Working Interest, then under Article 4.3 (Resignation of
Operator) or Article 4.4.1 (Removal Upon Assignment) the Party who acquired all
or a part of the former Operator’s Working Interest shall not be excluded from
Voting for a successor Operator. If there are only two Parties to this Agreement
when the Operator resigns or is removed, then the Non-Operating Party
automatically has the right, but not the obligation, to become the Operator. If
no Party is willing to become the Operator, this Agreement shall terminate under
Article 26.1 (Term).

 

  4.6 Effective Date of Resignation or Removal

The resignation or removal of the Operator shall become effective as of 7:00
a.m. on the first day of the month following a period of ninety (90) days from,
and inclusive of, the day of the Parties’ receipt of the applicable notice,
unless a longer period is required for the Parties to obtain approval of the
designation of the successor Operator, and certification for oil spill financial
responsibility purposes by the MMS, in which case the resignation or removal of
the Operator shall become effective at 7:00 a.m. on the day immediately
following MMS approval. The resignation or removal of the outgoing Operator
shall not prejudice any rights, obligations, or liabilities of the outgoing
Operator which accrued during its tenure. The outgoing Operator and the
successor Operator may charge the Joint Account for the reasonable Costs
incurred in connection with the change of operatorship, except when the change
of operatorship results from a merger, consolidation, reorganization, or sale or
transfer to an Affiliate of the Operator.

 

  4.7 Delivery of Property

On the effective date of resignation or removal of the Operator, the outgoing
Operator shall deliver to the successor Operator custodianship of the Joint
Account and possession of all items purchased for the Joint Account under this
Agreement; all Hydrocarbons that are not the separate property of a Party; all
equipment, materials, and appurtenances purchased for the Joint Account under
this Agreement; and all books, records, and inventories relating to the Joint
Account (other than those books, records, and inventories maintained by the
outgoing Operator as the owner of a Working Interest). The outgoing Operator
shall further use its reasonable efforts to transfer to the successor Operator,
as of the effective date of the resignation or removal, its rights as Operator
under all

 

19



--------------------------------------------------------------------------------

contracts exclusively relating to the activities or operations conducted under
this Agreement, and the successor Operator shall assume all obligations of the
Operator that are assignable under the contracts. The Parties may audit the
Joint Account and conduct an inventory of all property and all Hydrocarbons that
are not the separate property of a Party, and the inventory shall be used in the
return of, and the accounting by the outgoing Operator of, the property and the
Hydrocarbons that are not the separate property of a Party. The inventory and
audit shall be conducted under Exhibit “C.”

ARTICLE 5 — RIGHTS AND DUTIES OF OPERATOR

 

  5.1 Exclusive Right to Operate

Except as otherwise provided, the Operator has the exclusive right and duty to
conduct (or cause to be conducted) all activities or operations under this
Agreement. In performing services under this Agreement for the Non-Operating
Parties, the Operator is an independent contractor, not subject to the control
or direction of Non-Operating Parties, except as provided in Article 8.2 (Voting
and Election Procedures) or Article 8.5 (Approved by Unanimous Agreement). The
Operator is not the agent or fiduciary of the Non-Operating Parties. With the
exception of any Feasibility Team or Project Team formed under this Agreement,
the Operator shall select and determine the number of employees, Affiliates,
contractors, and/or consultants used in conducting activities or operations
under this Agreement and the hours of labor and the compensation for those
employees, Affiliates, contractors, and/or consultants. All of those employees,
Affiliates, contractors, and/or consultants shall be the employees, Affiliates,
contractors, and/or consultants of the Operator. The Operator shall contract for
and employ any drilling rigs, tools, machinery, equipment, materials, supplies,
and personnel reasonably necessary for the Operator to conduct the activities or
operations provided for in this Agreement; however, if a substitute Operator is
designated to drill a well, the substitute Operator may utilize a rig, which it
owns or has under contract, for the drilling of that well.

 

  5.2 Workmanlike Conduct

The Operator shall timely commence and conduct all activities or operations in a
good and workmanlike manner, as would a prudent operator under the same or
similar circumstances. THE OPERATOR SHALL NOT BE LIABLE TO THE

 

20



--------------------------------------------------------------------------------

NON-OPERATING PARTIES FOR LOSSES SUSTAINED OR LIABILITIES INCURRED, EXCEPT AS
MAY RESULT FROM OPERATOR’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. UNLESS
OTHERWISE PROVIDED IN THIS AGREEMENT, THE OPERATOR SHALL CONSULT WITH THE
NON-OPERATING PARTIES AND KEEP THEM INFORMED OF IMPORTANT MATTERS. The Operator
shall never be required to conduct an activity or operation under this Agreement
that it, as a reasonable and prudent operator in similar circumstances, believes
would be unsafe or would endanger persons, property, or the environment.

 

  5.3 Drilling Operations

The Operator may have drilling operations conducted by qualified and responsible
independent contractors who are not an Affiliate of the Operator and are
employed under competitive contracts. A competitive contract is a contract, or
any extension thereof (a) that was entered into within five (5) years before the
commencement of drilling operations and (b), that contains terms, rates, and
provisions that, when the contract was entered into, did not exceed those
generally prevailing on the OCS for operations involving drilling rigs of an
equivalent type, operating in similar environments and water depths, equipped to
the Operator’s standard conditions, and capable of drilling the proposed well or
conducting other required operations within the schedule in the well AFE. The
Operator may employ its own or its Affiliate’s equipment, personnel, drilling
rig, Workover rig, and snubbing unit in the conduct of those operations, either
under Exhibit “C” or under a written agreement among the Participating Parties.
If the Operator’s or its Affiliate’s equipment, personnel, drilling rig,
Workover rig, or snubbing unit is employed in conducting operations under this
Agreement, the terms, conditions, and rates for that employment shall be
consistent with those currently prevailing in competitive contracts for the
deepwater OCS.

 

  5.4 Liens and Encumbrances

The Operator shall endeavor to keep the Leases, Production Systems, Facilities,
and other equipment purchased for the Joint Account under this Agreement and the
Hydrocarbons free from liens and encumbrances (except those provided in Exhibit
“F”) that might arise by reason of the activities or operations conducted under
this Agreement. If a lien is placed on the Leases, Production Systems,
Facilities, other equipment, or any Hydrocarbons, the Operator shall make
reasonable efforts to remove the lien.

 

21



--------------------------------------------------------------------------------

  5.5 Records

The Operator shall keep accurate books, accounts, and records of activities or
operations under this Agreement in compliance with the Accounting Procedure in
Exhibit “C.” Unless otherwise provided in this Agreement, all records of the
Joint Account shall be available to a Non-Operating Party at all reasonable
times during the Operator’s normal office hours under Exhibit “C.” The Operator
shall use good-faith efforts to ensure the settlements, billings, and reports
rendered to each Party under this Agreement are complete and accurate. The
Operator shall notify the other Parties promptly upon the discovery of any error
or omission pertaining to the settlements, billings, and reports rendered to
each Party. This provision does not affect a Party’s audit rights under this
Agreement. This provision shall also apply to each Non-Operating Party’s books,
accounts, and records kept to support its charges to a Project Team.

 

  5.6 Reports to Government Agencies

The Operator shall make timely reports to all governmental authorities to which
it has a duty to make reports and shall furnish copies of the reports to the
Participating Parties. The Operator shall provide each Non-Operating Party with
a copy of each notice, order, and directive received from the MMS. As soon as
reasonably practicable, each Party shall give written notice to the other
Parties before each meeting with government authorities of which it has notice
and that affect the Contract Area.

 

  5.7 Information to Participating Parties

The Operator shall, as soon as reasonably practicable and to the extent that the
information has then been obtained or received by the Operator, furnish each
Participating Party the following information about well operations:

 

  (a) a copy of each application for a permit to drill and all amendments to
that application;

 

  (b)

drilling and Workover reports, which shall include, but not be limited to, the
current depth, the corresponding lithological information, data on drilling
fluid characteristics, information about drilling difficulties or delays (if
any), mud checks, mud logs, and Hydrocarbon information, casing and cementation
tallies, and estimated cumulative Costs, to be sent by facsimile or electronic
transmission within eight (8) hours (exclusive of Saturdays, Sundays, and
federal holidays) of well operations conducted in the

 

22



--------------------------------------------------------------------------------

 

preceding twenty-four (24) hour period; provided, however, the information and
data set forth in this Article 5.7(b) shall be provided in “real time” if it is
available to the Operator in “real time” and a Participating Party has
contractual rights to utilize the “real time” system that the Operator is
utilizing and has agreed to pay any incremental expenses associated with its
accessing that information and data from that “real time system”;

 

  (c) a complete report of all core data and analyses;

 

  (d) copies of logs and surveys as run, including all digitally recorded data;

 

  (e) copies of well test results, bottomhole pressure surveys, Hydrocarbon
analyses, and other similar information, including PVT analyses;

 

  (f) copies of reports made to regulatory agencies;

 

  (g) forty-eight (48) hours’ advance notice of logging, coring, or testing
operations (or, if conditions do not permit that much advance notice, as much
advance notice as is reasonably possible);

 

  (h) upon written request, and if sufficient quantities are available, samples
of cutting and sidewall cores, marked as to depth, to be packaged and shipped at
the expense of the requesting Party;

 

  (i) copies of drilling prognoses;

 

  (j) if conventional cores are taken, access to the rig to inspect and evaluate
said cores; and

 

  (k) samples of Hydrocarbons, if sufficient quantities are available, after
performing routine tests.

Upon written request, the Operator shall use reasonable efforts to furnish to a
requesting Participating Party any additional available information (including a
complete slabbed section of all recovered cores, if requested and available),
acquired by the Operator for the Participating Parties, not otherwise furnished
under this Article (not including any derivative information independently
developed at Operator’s sole cost and risk). The Costs of gathering and
furnishing the additional available information shall be charged to the
Participating Party that requested it.

 

23



--------------------------------------------------------------------------------

  5.8 Completed Well Information

Operator shall, as soon as reasonably practicable, furnish to each Participating
Party the following information pertaining to each completed well, provided,
however, the following information shall be provided in “real time” if it is
available to the Operator in “real time” and a Participating Party has
contractual rights to utilize the “real time” system that the Operator is
utilizing and has agreed to pay any incremental expenses associated with its
accessing that information from that “real time system”:

 

  (a) monthly report of production and injection;

 

  (b) copies of routine reports made to regulatory agencies;

 

  (c) report on the status of wells not producing and not abandoned;

 

  (d) report on Hydrocarbons produced during Production Testing;

 

  (e) bottomhole pressure data and surface pressure data; and

 

  (f) composite of all logs run (for example, TDT, Carbon-Oxygen, Spinner
Surveys, and Casing Collar).

 

  5.9 Information to Non-Participating Parties

The Operator shall furnish to each Non-Participating Party:

 

  (a) as soon as reasonably practicable, copies of all non-confidential reports
made to regulatory agencies, and

 

  (b) if applicable, after Complete Recoupment, the information specified in
Articles 5.7 (Information to Participating Parties) and 5.8 (Completed Well
Information).

 

  5.10 Health, Safety, and Environment:

With the goal of achieving safe and reliable activities and operations in
compliance with all applicable laws and regulations, including avoiding
significant and unintended impact on (i) the health or safety of people,
(ii) property, or (iii) the environment, the Operator shall, with the support
and cooperation of the Non-Operators, while it conducts activities or operations
under this Agreement:

 

24



--------------------------------------------------------------------------------

  (a) design and manage activities or operations to standards intended to
achieve sustained reliability and promote the effective management of HSE risks;

 

  (b) apply structured HSE management systems and procedures consistent with
those generally applied in the petroleum industry to effectively manage HSE
risks and pursue sustained reliability of operations under this Agreement; and

 

  (c) conform with locally applicable HSE related statutory requirements that
may apply.

In fulfilling its duties and obligations hereunder, the Operator shall act in
accordance with the provisions of Exhibit “K.”

ARTICLE 6 — EXPENDITURES AND ANNUAL OPERATING

PLAN

 

  6.1 Basis of Charges to the Parties

Except as otherwise provided in this Agreement, the Operator shall pay all Costs
of all activities and operations under this Agreement, and each Participating
Party shall reimburse the Operator in proportion to its Participating Interest
Share for the Costs of these activities and operations. All charges, credits,
and accounting for expenditures shall be made under Exhibit “C.” Funds received
by the Operator under this Agreement may be commingled with the Operator’s own
funds.

 

  6.2 AFEs

The Operator shall not undertake an activity or operation whose Costs are Five
Hundred Thousand dollars ($500,000.00) or more, unless an AFE has been included
in a proposal for an activity or operation and the proposal has been approved by
Vote, Election, or unanimous agreement, whichever is applicable, or the Operator
is exercising one of its discretionary powers under this Agreement. An approved
proposal grants the Operator authority to commit or expend funds on the approved
proposal for the account of the Participating Parties. For an activity or
operation whose Costs are in excess of Two Hundred Fifty Thousand dollars
($250,000.00), but less than Five Hundred Thousand dollars

 

25



--------------------------------------------------------------------------------

($500,000.00), the Operator shall furnish the Participating Parties with an AFE
for information purposes only. Notwithstanding the foregoing, in the event of an
emergency, or if in the sole discretion of the Operator a perceived emergency
exists that poses an imminent threat to life, safety, property, or the
environment, the Operator may immediately make those expenditures for the Joint
Account as, in its opinion as a reasonable and prudent operator, are necessary
to deal with the emergency, but only to the extent necessary to stabilize the
situation and alleviate the imminent threat. The Operator shall report to the
Participating Parties, as promptly as possible, the nature of the emergency, the
action taken, and the Costs incurred.

 

  6.2.1 AFE Overrun Notice

For informational purposes only, the Operator shall provide an AFE overrun
notice to all the Participating Parties if it appears (based upon Operator’s
reasonable estimate) that the actual total Costs associated with an original AFE
will exceed the estimated total expenditures in that original AFE by more than
ten percent (10%), but will not require the submission of a supplemental AFE
under Article 6.2.2 (Supplemental AFEs).

 

  6.2.2 Supplemental AFEs

Except as provided in Article 6.2.3 (Further Operations During a Force Majeure),
if it appears (based upon the Operator’s reasonable estimate) that the actual
Costs associated with an original AFE or its approved supplemental AFEs will
exceed the relevant permitted over-expenditure set forth below, the Operator
shall promptly submit a supplemental AFE to the Participating Parties. A
supplemental AFE shall include the dollar amount of the permitted
over-expenditure from the previously approved AFE as part of the dollar amount
of that supplemental AFE. Subject to Article 8.6.1 (Well Proposals,
Recompletions, and Workovers), after receipt of the supplemental AFE each
Participating Party has the right to make an Election as to its further
participation in the approved activity or operation. If a proposed supplemental
AFE is approved by Election, the Operator shall continue to conduct the approved
activity or operation associated with the supplemental AFE at the sole Cost and
risk of the Participating Parties in the supplemental AFE. Any Participating
Party making an Election not to participate in an approved

 

26



--------------------------------------------------------------------------------

supplemental AFE becomes a Non-Participating Party in the activity or operation
associated with the original AFE once the actual Costs expended on the activity
or operation exceed the permitted over-expenditure amount of the last AFE in
which the Non-Participating Party Elected to participate, without regard to
whether all the activities or operations (including plugging and abandonment) in
the original AFE have been conducted at the time of its Election not to
participate. A Non-Participating Party in a supplemental AFE is subject to the
same Hydrocarbon Recoupment premium, Underinvestment, or acreage forfeiture
provision in Article 16 (Non-Consent Operations) that would apply to a Party
Electing or Voting not to participate in the originally approved activity or
operation, except a Hydrocarbon Recoupment premium or an Underinvestment shall
apply only to the Costs of the approved activity or operation not borne by the
Non-Participating Party. If a supplemental AFE is not approved by Election, the
Operator shall conclude the activity or operation as soon as practical, and each
Participating Party will be responsible for its Participating Interest Share of
the Costs of the activity or operation, including Costs in excess of the
permitted over-expenditure amount.

 

  6.2.2.1 Permitted Over-expenditures on Well Operations

The permitted over-expenditure for an Exploratory Operation, an Appraisal
Operation, or a Development Operation is an amount equal to ten percent (10%) of
the estimated total Costs in the original AFE for that operation or its approved
supplemental AFEs for wells.

 

  6.2.2.2 Permitted Over-expenditures on the Feasibility AFE, a Post-Production
Project Team AFE, or an Enhanced Recovery Project Team AFE

The permitted over-expenditure for the Feasibility AFE, a Post-Production
Project Team AFE, or an Enhanced Recovery Project Team AFE is an amount equal to
fifteen percent (15%) of the estimated total Costs in the original AFE for that
activity or its approved supplemental AFEs.

 

27



--------------------------------------------------------------------------------

  6.2.2.3 Permitted Over-expenditures on a Selection AFE or Define AFE

The permitted over-expenditure for the Selection AFE or the Define AFE is an
amount equal to fifteen percent (15%) of the estimated total Costs in the
original AFE for that activity or its approved supplemental AFEs.

 

  6.2.2.4 Permitted Over-expenditures on an Execution AFE

The permitted over-expenditure for the Execution AFE is an amount equal to
fifteen percent (15%) of the estimated total Costs in the original AFE for that
activity or its approved supplemental AFEs. The “cumulative estimated total
Costs in the original AFE for that activity” is the total dollar amount of the
Execution AFE, its approved supplemental AFEs and all approved Long Lead
Development System AFEs.

 

  6.2.2.5 Permitted Over-expenditures on All Other AFEs

The permitted over-expenditure for all other AFEs is an amount equal to fifteen
percent (15%) of the estimated total Costs in the original AFE for that activity
or operation or its approved supplemental AFEs.

 

  6.2.3 Further Operations During a Force Majeure

No Party is permitted to make an Election not to participate in further
activities or operations under Article 6.2.2 (Supplemental AFEs) during a Force
Majeure or during an emergency that poses a threat to life, safety, property, or
the environment, but may make an Election not to participate in further
activities or operations that are to be conducted after the termination of the
Force Majeure or emergency. Notwithstanding any contrary provision of this
Agreement, if Costs arising as a result of Force Majeure or emergency cause the
amount of an original AFE and its approved supplemental AFEs to exceed their
permitted over-expenditure in Article 6.2.2 (Supplemental AFEs), no supplemental
AFE will be required; however, once stabilization takes place and Force Majeure
or emergency expenditures are no longer being incurred, the Operator shall
submit to the Participating Parties a supplemental AFE for the activities or
operations that are to be

 

28



--------------------------------------------------------------------------------

conducted after termination of the Force Majeure or emergency in order for them
to make an Election under Article 6.2.2 (Supplemental AFEs) as to their
participation in those activities or operations.

 

  6.2.4 Long Lead Well Operation AFEs

In addition to the Operator’s right under Article 12.6 (Long Lead Development
System AFEs) to submit Long Lead Development System AFEs for long lead-time
items prior to the submission of the Execution AFE, the Operator may submit an
AFE to the Parties, which will allow the Operator to make advance commitments
for or purchases of equipment or services, which are commercially reasonable and
necessary to facilitate the early and orderly commencement of any kind of well
or well operation (including any associated tie-back Facilities) (“Long Lead
Items”) (a “Long Lead Well Operation AFE”).

 

  6.2.4.1 Approval of a Long Lead Well Operation AFE

Each Long Lead Well Operation AFE requires the unanimous agreement of the
Parties.

 

  6.2.4.2 Non-Participating Parties in the Operations Associated with the Long
Lead Well Operation AFE

If a Party, who participated in a Long Lead Well Operation AFE, does not
participate in an approved well or well operation, for which Long Lead Items
were procured under that AFE, the Operator shall reimburse that Party its
Participating Interest Share of the Costs of those Long Lead Items within thirty
(30) days of the approval of that well or well operation, provided, however,
that Party’s share of those Costs shall be included in the calculation of any
Hydrocarbon recoupment to which it is subject as a result of that well or well
operation. The Operator shall invoice the Participating Parties in that well or
well operation for their proportionate share of the reimbursement under this
Article 6.2.4.2 in accordance with Exhibit “C.”

 

  6.2.4.3 Disposition of Items Associated with the Long Lead Well Operation AFE

 

29



--------------------------------------------------------------------------------

Notwithstanding the provisions of Exhibit “C,” the Participating Parties in an
approved well or well operation for which Long Lead Items were procured shall
approve by Vote the disposition of those Long Lead Items if they are not
utilized for the approved well or well operation. If the disposition is
approved, the disposition will be binding on all Participating Parties in that
well or well operation. The disbursement of the proceeds realized from the
disposition of those Long Lead Items shall take place in accordance with Exhibit
“C.”

 

  6.3 Security Rights

Addressed in Exhibit “F” of this Agreement and is incorporated into this
Agreement by this reference.

 

  6.4 Annual Operating Plan

 

  6.4.1 Effect and Content of Annual Operating Plan

The Annual Operating Plan is for informational and planning purposes and does
not obligate any Party to any course of action or expenditures or constitute a
Vote, Election, or unanimous agreement to participate in any specific activity
or operation. To the extent known on the date of submission of the Annual
Operating Plan, the Annual Operating Plan shall include the following items,
without limitation:

 

  6.4.1.1 Capital Budget

 

  (a) a list of proposed wells to be drilled including their anticipated order,
drilling time, depths, surface and bottomhole locations, objective sands, type
of well (Development, Appraisal), purpose of well (production, injection), and
estimated Costs;

 

  (b) capital well operations listed by well, with their estimated Cost;

 

  (c) capital projects that have estimated gross Costs greater than three
million dollars ($3,000,000.00). The term “capital project” includes addition of
new equipment and expansion or upgrades of existing equipment; and

 

30



--------------------------------------------------------------------------------

  (d) an estimated total amount (in aggregate) for capital projects.

 

  6.4.1.2 Expense Budget

 

  (a) expense well operations listed by well, with their estimated Cost;

 

  (b) expense projects that have estimated gross Costs greater than three
million dollars ($3,000,000.00). The term “expense project” includes repair,
replacement, inspection, and maintenance of existing equipment;

 

  (c) an estimated total amount (in aggregate) for expense projects; and

 

  (d) estimated Operations and Maintenance (O&M) expenditures for the year may
be shown in the aggregate. O&M expenses include the ongoing, everyday
expenditures necessary to operate the field.

 

  6.4.1.3 Operator Forecasts and Informational Items

 

  (a) production forecasts;

 

  (b) injection forecasts;

 

  (c) fuel gas forecasts;

 

  (d) scheduled or planned downtime exceeding three (3) days;

 

  (e) data collection programs;

 

  (f) Facility constraint and ullage forecast;

 

  (g) geochemical or geophysical survey(s) or special test(s) that might be
contemplated; and

 

  (h) other areas deemed of significance by the Operator.

 

31



--------------------------------------------------------------------------------

  6.4.2 Submission of Draft Annual Operating Plan

Beginning in the year in which a Development Plan is approved, and in each
subsequent year, the Operator shall develop and submit to the Non-Operating
Parties, by July 1st, a draft Annual Operating Plan for the next calendar year.
The Annual Operating Plan process will be used (a) as a reporting mechanism by
which the Operator will inform the Non-Operating Parties of results of the
previous year’s activities and operations, (b) to review ongoing activities and
operations, and (c) for the remainder of the current year and the next
succeeding calendar year, to forecast and plan activities and operations and to
forecast anticipated Hydrocarbon production volumes, operating expenses, and
capital expenditures.

 

  6.4.3 Review of Draft Annual Operating Plan

The Non-Operating Parties may provide suggested changes, additions, or deletions
to the Annual Operating Plan to the Operator and all other Parties in writing
before September 1st of each year. The Operator will then make changes that it
deems necessary (if any) and submit the final Annual Operating Plan to the
Non-Operating Parties no later than November 1st of each year, at which time the
Annual Operating Plan is deemed adopted by all Parties.

ARTICLE 7 — CONFIDENTIALITY OF DATA

 

  7.1 Confidentiality Obligation

Confidential Data acquired or obtained by a Party shall be kept confidential
during the term of this Agreement and for an additional period of one hundred
eighty (180) days after termination of this Agreement and shall not be disclosed
to a third party, unless it is disclosed under Article 7.1.1 (Exceptions to
Confidentiality) or 7.1.2 (Permitted Disclosures). Each Party shall maintain the
secrecy of the Confidential Data, using the standard of care it normally uses in
protecting its own confidential information and trade secrets.

 

  7.1.1 Exceptions to Confidentiality

The confidentiality obligation shall not apply to Confidential Data that is:

 

32



--------------------------------------------------------------------------------

  (a) now or later becomes part of the public domain (other than as a result of
a wrongful act or omission by a Party);

 

  (b) now or later becomes available to a Party on a non-confidential basis from
a source, other than a Party, that is legally permitted to disclose the item of
Confidential Data;

 

  (c) known to a Party on a non-confidential basis before disclosure of the
Confidential Data to it under this Agreement or to which that Party was
otherwise entitled at the time of disclosure; or

 

  (d) independently developed by employees, Affiliates, contractors, and/or
consultants of a Party who have not had access to the Confidential Data.

 

  7.1.2 Permitted Disclosures

 

  7.1.2.1 Operator’s Permitted Disclosures

The Operator may disclose items of Confidential Data to those third parties as
may be necessary to conduct activities and operations under this Agreement, if
the third parties are bound by written agreement to keep the Confidential Data
secret for the period of time set forth in the Operator’s service agreement with
those third parties or two (2) years if a service agreement does not exist with
those third parties.

Notwithstanding the foregoing, should the Operator disclose Confidential Data to
an Affiliate, then the Affiliate shall require its Affiliate to handle, hold,
and protect the Confidential Data as if it were a Party to this Agreement.

 

  7.1.2.2 All Parties’ Permitted Disclosures

Subject to the restriction that a third party shall be bound by written
agreement not to use or disclose the Confidential Data for a period of two
(2) years, except for the express purpose for which the disclosure is to be
made, all Parties may disclose, in whole or in part, the Confidential Data to
the following receiving parties, who may remove the Confidential Data from the
custody and premises of the Party making such disclosure:

 

33



--------------------------------------------------------------------------------

  (a) to its Affiliate;

 

  (b) to a bona fide, financially responsible, prospective assignee of any
portion of the Party’s Working Interest (including but not limited to an entity
with whom a Party or its Affiliates is conducting bona fide negotiations
directed toward a merger, consolidation or a sale of a Party’s or an Affiliate’s
shares or substantially all of its assets on the OCS);

 

  (c) to potential contractors, professional consultants, or outside legal
counsel engaged by or on behalf of the Party and acting in a capacity where that
disclosure is essential to the contractor’s, consultant’s, or outside legal
counsel’s work;

 

  (d) to a bank or other financial institution to the extent appropriate to a
Party arranging financing for its obligations under this Agreement;

 

  (e) to the extent required by a Lease, or by law, order, decree, regulation,
or rule (including, without limitation, those of any regulatory agency,
securities commission, stock exchange, judicial, or administrative proceeding).
If a Party is required to disclose Confidential Data under this
Article 7.1.2.2(e), the Party shall promptly provide all other Parties to this
Agreement written notice of those proceedings so that the non-disclosing Parties
may seek a protective order or other remedy. A disclosing Party shall furnish
only such Confidential Data as is legally required and will use its reasonable
efforts to obtain confidential treatment for any Confidential Data disclosed;

 

  (f)

to an entity allocating or desiring to transport, process, or purchase
Hydrocarbons produced under this Agreement for the purpose of making Hydrocarbon
reserve

 

34



--------------------------------------------------------------------------------

 

estimates or other technical evaluations or allocating Hydrocarbon products to
source points;

 

  (g) to third parties for benchmarking studies and industry performance
reviews; provided that the Confidential Data disclosed does not include
competitive information or data and the studies blind the identities of the
participants and the origin of the Confidential Data; and

 

  (h) to a contractor for the purpose of offsite storage of Confidential Data.

 

  7.1.3 Limited Releases to Offshore Scout Association

The Operator may disclose Confidential Data to the Offshore Oil Scouts
Association at their weekly meetings. The Confidential Data that may be
disclosed is limited to information concerning well locations, well operations,
and well completions to the extent reasonable and customary in industry practice
or required under the by-laws of the Offshore Oil Scouts Association.

 

  7.1.4 Continuing Confidentiality Obligation

A Party who ceases to own a Working Interest remains bound by the
confidentiality and use obligations of this Agreement as to Confidential Data
obtained through this Agreement under Article 7.1 (Confidentiality Obligation).

 

  7.2 Ownership of Confidential Data

Except as otherwise provided for in this Article 7, all Confidential Data
produced as a result of an activity or operation shall be the property of all
Participating Parties in that activity or operation. A Non-Participating Party
has no rights in or access to Confidential Data produced or derived from a
Non-Consent Operation unless and until Complete Recoupment has taken place.

 

  7.2.1 Trades of Confidential Data

Any Participating Party may propose the exchange or trade of any Confidential
Data or other similar data and information owned by a third party. Upon approval
of said exchange or trade by Vote of the Participating Parties, that approval
shall bind all Participating Parties,

 

35



--------------------------------------------------------------------------------

and the Operator shall utilize the Well Data Trade and Confidentiality Agreement
in Exhibit “I” in order to consummate that exchange or trade with the third
party. The Operator shall promptly provide all Participating Parties copies of
the third party data obtained along with copies of any agreement relating to
that exchange or trade.

 

  7.2.2 Ownership of Non-Consent Data

After Complete Recoupment has taken place and a Non-Participating Party has
become a Participating Party in an activity or operation, that Non-Participating
Party shall become an owner of the Confidential Data and information resulting
from that activity or operation. Within fifteen (15) days after Complete
Recoupment, the Operator shall furnish that Confidential Data and information to
the former Non-Participating Party.

 

  7.3 Access to the Lease and Rig

Except as provided in Article 6.3(b) (Default) in Exhibit “F,” each
Participating Party may attend meetings between the Operator and any contractors
constructing the Production System or Facilities specified in the Execution AFE
as well as access to the construction sites. Except as otherwise provided in
Article 6.3(b) (Default) in Exhibit “F,” each Participating Party shall have
access to all drilling rigs, Production Systems, and Facilities to observe and
inspect operations and wells in which it participates (and the pertinent records
and other data). Access by the Participating Party to a drilling rig, Production
System, or Facility serving a Contract Area shall be scheduled through the
Operator at least forty-eight (48) hours in advance (or, if conditions do not
permit that much advance scheduling, with as much advance scheduling as is
reasonably possible). Each Party’s access will be at reasonable times and may
not unreasonably interfere with operations at the site.

 

  7.4 Development of Proprietary Information and/or Technology

The ownership, use, treatment, and disclosure of proprietary information or
technology, including, but not limited to, drilling technology, production
technology, production systems and facilities, and their transportation and
installation, pipelines, flowlines, and offshore oil and gas transportation that
are charged to the Joint Account shall be handled under Exhibit “G.”

 

36



--------------------------------------------------------------------------------

ARTICLE 8 — APPROVALS AND NOTICES

 

  8.1 Classes of Matters

Action will be taken on a proposed activity or operation only after the
procedures and approval requirements in this Agreement have been satisfied.
There are four general classes of activities or operations under this Agreement:
(a) those requiring approval by Vote, (b) those requiring approval by Election,
(c) those requiring approval by unanimous agreement, and (d) those within the
discretion of the Operator.

 

  8.1.1 Voting and Electing Interest

If all Parties are entitled to make an Election or Vote, each Party has an
Electing interest or a Voting interest equal to its Working Interest or its
Participating Interest Share, as applicable. If a Party does not have a right to
make an Election or Vote, each of the other Parties has an Electing interest or
a Voting interest, as applicable, equal to its Working Interest or its
Participating Interest Share, as applicable, divided by the total Working
Interest or Participating Interest, as applicable, of those Parties who have a
right to make an Election or Vote.

 

  8.2 Voting and Election Procedures

The Parties shall Vote or make an Election on proposals requiring a Vote or
Election in the order in which those proposals are submitted, except as
specified in Articles 10.2 (Exploratory Operations at Objective Depth), 11.2
(Appraisal Operations at Objective Depth), and 13.2 (Development Operations at
Objective Depth). Subject to Article 6.2 (AFEs), after receipt of a notice
properly given for an activity or operation requiring a Vote or Election, the
Parties entitled to make that Vote or Election (a) may Vote or make an Election
in accordance with this Article 8.2 (Voting and Election Procedures) and Article
8.7 (Giving and Receiving Notices and Responses) or (b) shall be deemed to have
Voted or made an Election as provided in Article 8.6.5 (Failure to Vote or Make
an Election).

A Vote or Election to participate in a proposal is evidenced by a Party making a
written affirmative response to the proposal or by a Party’s execution of the
AFE associated with the proposal. Except as otherwise provided in this
Agreement, a Vote or Election not to participate in a proposal is evidenced by a
Party’s written

 

37



--------------------------------------------------------------------------------

negative response to the proposal, a Party’s failure to make a timely written
affirmative response to the proposal or to timely execute the AFE associated
with the proposal, or a Party’s failure to timely make a subsequent Vote or
Election under Article 8.3 (Second Opportunity to Participate).

 

  8.2.1 Approval by Vote

Approval by Vote shall be decided by a Vote of the Parties as follows:

 

  (a) when one Party or two Parties are entitled to Vote, approval by Vote shall
require an affirmative Vote of one or more Parties with a Voting interest of
fifty-one percent (51%) or more, or if two Parties entitled to Vote have the
same Voting interest, the affirmative Vote of all Parties entitled to Vote; and

 

  (b) when more than two Parties are entitled to Vote, approval by Vote shall
require an affirmative Vote of two (2) or more Parties entitled to Vote with a
combined Voting interest of fifty percent (50%) or more.

 

  8.2.2 Approval by Election

Approval by Election shall be decided by an affirmative Election by one or more
Parties, entitled to make an Election, with a combined Electing interest of ten
percent (10%) or more.

 

  8.3 Second Opportunity to Participate

Unless otherwise provided to the contrary in this Agreement, if an activity or
operation is approved by Vote or Election but is not approved by all of the
Parties, a Party who Voted or Elected not to participate in the approved
activity or operation may make a subsequent Vote or Election to participate in
the approved activity or operation within forty-eight (48) hours (exclusive of
Saturdays, Sundays, and federal holidays) of its receipt of the original Voting
or Election results from the Operator. If a Party does not exercise its right to
make a subsequent Vote or Election to participate, it shall become a
Non-Participating Party in the approved activity or operation. If (a) all the
Parties entitled to do so make an original Vote or Election or a subsequent Vote
or Election to participate in a proposed activity or operation or (b) an
approval by Vote is binding on all Parties, then the Operator shall commence the
activity or operation in accordance with the applicable timely operations
provisions of this Agreement.

 

38



--------------------------------------------------------------------------------

  8.4 Participation by Fewer Than All Parties

If, after the period in which a Party may make a subsequent Vote or Election to
participate, there is at least one Non-Participating Party in the approved
activity or operation, each Party who made an original or a subsequent Vote or
Election to participate in the approved activity or operation shall, within
forty-eight (48) hours (exclusive of Saturdays, Sundays, and federal holidays)
of its receipt of the subsequent Voting or Election results,

 

  (a) limit its participation in the approved activity or operation to its
Working Interest share, or

 

  (b) agree to bear its Participating Interest Share of the approved activity or
operation

by written correspondence to the Operator. Failure to submit that written
correspondence shall be deemed a written correspondence under (a). If a Party,
who made an original or a subsequent Vote or Election to participate in the
approved activity or operation, submits or is deemed to have submitted a written
correspondence under (a) and the other Parties who made an original or a
subsequent Vote or Election to participate in the approved activity or operation
do not agree to bear all of the remaining Costs of the approved activity or
operation within thirty (30) days after the written correspondence period, the
proposal of the approved activity or operation and all Votes and Elections in
regard to the approved activity or operation shall be deemed withdrawn. Once the
Parties, who made an original or a subsequent Vote or Election to participate in
an approved activity or operation in which there is a Non-Participating Party,
agree to bear all of the Costs of the approved activity or operation, the
Operator shall commence the activity or operation at the sole Cost and risk of
the Participating Parties in accordance with the applicable timely operations
provisions of this Agreement. Notwithstanding the foregoing, the election
periods in Articles 10.2 (Exploratory Operations at Objective Depth), 11.2
(Appraisal Operations at Objective Depth), and 13.2 (Development Operations at
Objective Depth) shall govern in the event of a conflict.

 

  8.5 Approval by Unanimous Agreement

After receipt of a notice for a proposal that requires unanimous agreement, each
Party entitled to approve (or disapprove) that activity or operation may
indicate its approval or disapproval by providing a written statement in a
response. Unless

 

39



--------------------------------------------------------------------------------

otherwise specifically provided, failure of a Party to make such a response is
deemed its disapproval.

 

  8.6 Response Time for Notices

After receipt of an AFE or notice under this Article 8, the Parties may
(a) submit their Vote or (b) make an Election or (c) submit a written statement,
whichever is applicable. If requested in writing by a Party entitled to
(a) submit their Vote or (b) make an Election or (c) submit a written statement
on an AFE or notice, the Operator shall give prompt notice of the results of
those Votes, Elections or written statements to each Party entitled to
(a) submit their Vote or (b) make an Election or (c) submit a written statement,
as applicable. Except as otherwise provided in this Agreement, the response
times for each type of proposal shall be as follows:

 

  8.6.1 Well Proposals, Recompletions, and Workovers

When a well, Recompletion, or Workover is proposed, each Party entitled to Vote
or make an Election or submit a written statement, whichever is applicable, has
thirty (30) days after receipt of the proposal (inclusive of Saturdays, Sundays,
and federal holidays) to respond to it. If a drilling rig is on location and day
rate rig charges are being charged to the Joint Account and if a Party, who is
entitled to do so, has proposed the immediate commencement of a substitute well
or a supplemental AFE to a well, or a Recompletion or Workover in or through the
same well bore in which the previous operation was conducted or has submitted a
supplemental AFE to a well, and if the rig that is on location is to conduct the
operation or is to be utilized under the supplemental AFE, a Party entitled to
Vote or make an Election or submit a written statement has forty-eight
(48) hours after receipt of the proposal (inclusive of Saturdays, Sundays, and
federal holidays) to respond to it. The response times for subsequent operations
at Objective Depth are provided in Article 10.2 (Exploratory Operations at
Objective Depth), Article 11.2 (Appraisal Operations at Objective Depth), and
Article 13.2 (Development Operations at Objective Depth).

 

40



--------------------------------------------------------------------------------

  8.6.2 Execution AFE

Each Party entitled to make an Election on an Execution AFE has one hundred
twenty (120) days after the date of its receipt of the Execution AFE to make
that Election.

 

  8.6.3 Other AFE Related Operations

Except as otherwise provided in Articles 8.6.1 (Well Proposals, Recompletions,
and Workovers), 8.6.2 (Execution AFE), and 12.7.7 (Approval of Major
Modifications), the response time to a proposed AFE, activity, or operation will
depend upon the gross AFE amount. Response times will be as follows:

 

  (a) AFE of five hundred thousand $500,000.00 or more but less than twenty
million dollars $20,000,000.00; response will be made within thirty (30) days
after receipt of said proposal;

 

  (b) AFE of twenty million dollars $20,000,000.00 or more but less than fifty
million dollars $50,000,000.00; response will be made within sixty (60) days
after receipt of said proposal; and

 

  (c) AFE of fifty million dollars $50,000,000.00 or more; response will be made
within ninety (90) days after receipt of said proposal.

 

  8.6.4 Other Proposals

For all other proposals requiring notice, and all supplemental AFEs other than
those subject to Article 8.6.1 (Well Proposals, Recompletions, and Workovers),
each Party has thirty (30) days after receipt of the proposal to respond to it.

 

  8.6.5 Failure to Vote or Make an Election

Unless otherwise specifically provided, failure of a Party to Vote or make an
Election, whichever is applicable, within the period required by this Agreement
is deemed to be a Vote or Election not to participate.

 

  8.6.6 Suspensions of Operations and Suspensions of Production

Notwithstanding any contrary provision in Article 8.6 (Response Time for
Notices), if the MMS grants a Suspension of Production (“SOP”), a Suspension of
Operations (“SOO”), or similar regulatory grant for all or part of the Contract
Area, and if the SOP, SOO, or grant requires the

 

41



--------------------------------------------------------------------------------

commencement of an activity or operation before the expiration of the period for
Voting, making an Election, or submitting a written statement, as provided in
Article 8.5 (Approval by Unanimous Agreement) for that activity or operation,
the Parties shall cast their Votes, make their Elections, or submit their
written statement on the activity or operation at least ten (10) days (inclusive
of Saturdays, Sundays and federal holidays) before the commencement date
required in the SOO, SOP, or grant.

 

  8.6.7 Standby Charges

The Participating Parties in a well or well operation conducted immediately
prior to the delivery of (a) a proposal for a substitute well or a subsequent
operation in a well or (b) a supplemental AFE are responsible for charges
associated with the well or well operation that accrue before that delivery. All
charges, which accrue after that delivery, are the responsibility of the
Participating Parties in the substitute well, subsequent operation, or
supplemental AFE. If (a) the proposal of a substitute well or subsequent
operation or (b) the supplemental AFE is not approved, the Participating Parties
in the well or well operation conducted immediately prior to the delivery of
that proposal or supplemental AFE are responsible for the charges that accrue
after that delivery.

 

  8.7 Giving and Receiving Notices and Responses

Except as otherwise provided in this Agreement, all notices and responses
required or permitted by this Agreement shall be in writing and shall be
delivered in person or by mail, courier service, or facsimile transmission, with
postage and charges prepaid, addressed to the Parties at the addresses in
Exhibit “A.” A notice is deemed delivered only when received by the Party to
whom it was directed, and the period for a Party to deliver a response begins on
the date the notice is received. “Receipt” of a written notice means actual
delivery of the notice to the Party’s address or transmission to the facsimile
number provided in Exhibit “A.” A response is deemed delivered when it is
deposited in the United States mail, delivered to a courier, transmitted by
facsimile transmission, or is personally delivered to a Party.

 

42



--------------------------------------------------------------------------------

However, when a drilling rig is on location and day rate rig charges are being
charged to the Joint Account, notices or responses pertaining to operations
utilizing a drilling rig shall be given orally or by telephone. “Receipt” of an
oral or telephone notice means actual and immediate communication to the Party
to be notified. All telephone or oral notices or responses permitted by this
Agreement shall be confirmed immediately thereafter by facsimile transmission. A
message left on an answering machine or with an answering service or other third
person is not adequate telephone or oral notice or response. If a Party is
unavailable to receive a notice or response required to be given orally or by
telephone, the notice or response may be delivered by facsimile transmission.

 

  8.8 Content of Notices

A notice requiring a response shall indicate the appropriate response time
specified in Article 8.6 (Response Time for Notices). A well proposal notice
shall include the type of well being proposed, (for example, Exploratory Well,
Appraisal Well, or Development Well), a Well Plan, and an AFE that includes the
Costs of permanently plugging and abandoning the well. If a proposed activity or
operation is subject to Article 16.4 (Non-Consent Operations to Maintain
Contract Area), the notice shall specify that the proposal is a Contract Area
maintenance activity or operation.

 

  8.9 Designation of Representatives

The names, addresses, and telephone and facsimile numbers of a designated
representative and alternate for each Party to whom notices or responses shall
be directed, are provided in Exhibit “A.” The designated representative and the
alternate may be changed by written notice to the other Parties.

 

  8.10 Meetings

Any Party may call a meeting. Except in an emergency, no meeting shall be called
on less than five (5) days’ advance notice (inclusive of Saturdays, Sundays, and
federal holidays), and the notice shall include a proposed agenda. The Operator
shall be chairman of each meeting and take minutes of each meeting. Only matters
included in the agenda may be considered at a meeting unless unanimously agreed
to by the Parties.

 

  8.11 Obligations of Well Participation

Subject to Article 6.2 (AFEs), a Participating Party in an Exploratory Well, an
Appraisal Well, or a Development Well is responsible for its Participating
Interest

 

43



--------------------------------------------------------------------------------

Share of all necessary Costs in the original well AFE, which shall include only
the Cost to drill, test (except Production Testing), and log the well to its
Objective Depth, or shallower depth if applicable, and to plug and abandon the
well.

ARTICLE 9 — NEWS RELEASES

 

  9.1 Proposal of News Releases

Any Party may propose for issuance a News Release about the activities or
operations covered by this Agreement by submitting the text of the News Release
to the Parties. A News Release proposal requires the unanimous agreement of the
Parties. The Parties shall respond to a News Release proposal within seventy-two
(72) hours of their receipt of it by agreeing or disagreeing with the text of
the proposed News Release, or by submitting alternative text for the News
Release. If a Party submits alternative text for the News Release, the Parties
shall have forty-eight (48) hours to agree or disagree with any of the proposed
texts of the News Release. If a Party fails to respond, the Party shall be
deemed to have not approved any of the proposed News Releases.

 

  9.1.1 Operator’s News Release

If the Parties do not unanimously agree to any of the texts of a proposed News
Release within the time period set forth in Article 9.1 (Proposal of News
Releases), the Operator has the exclusive right for forty-eight (48) hours,
following the last response under Article 9.1 (Proposal of News Releases), to
submit a News Release on the subject matter of the original proposal to the
Parties in accordance with this Article 9.1.1. If the News Release pertains to a
well or an operation in a well, the Operator must limit the content of the News
Release to the following information:

 

  (a) the name of the well or operation and the water depth;

 

  (b) the location of the well by protraction area, block, and adjacent state;

 

  (c) the lease bonus paid and the lease acquisition date;

 

  (d) the result of a Production Test, if conducted;

 

44



--------------------------------------------------------------------------------

  (e) the participants in, and their Working Interest in, the well or operation;
and

 

  (f) the surrounding acreage controlled by the participants.

If the News Release does not pertain to a well or an operation in a well, it may
only contain information that is not Confidential Data or Confidential
Information (as defined in Exhibit “G”) and does not substantially undermine the
Parties’ competitive advantage in the area surrounding, or trend or play
pertaining to, the Contract Area. The Operator shall transmit the News Release
to the Non-Operating Parties not less than seventy-two (72) hours (exclusive of
Saturdays, Sundays, and federal holidays) before the time at which the Operator
wishes to issue it. Any Party may have its name excluded from the News Release
by notifying the Operator of that desire within forty-eight (48) hours of that
Party’s receipt of the News Release.

 

  9.1.2 Non-Operating Party’s News Release

If the Operator does issue the News Release within forty-eight (48) hours of the
termination of the seventy-two (72) hour period referred to in Article 9.1.1
(Operator’s News Release), any Participating Party may prepare and issue its own
News Release, using the content guidelines and procedures provided in Article
9.1.1 (Operator’s News Release), simultaneously with or following the Operator’s
News Release. If the Operator does not issue the News Release within forty-eight
(48) hours of the termination of the seventy-two (72) hour period referred to in
Article 9.1.1 (Operator’s News Release), any Participating Party may prepare and
issue its own News Release, using the content guidelines and procedures provided
in Article 9.1.1 (Operator’s News Release).

 

  9.2 Emergency New Releases

In an emergency involving extensive property damage, loss of human life, or
other clear emergency and where there is insufficient time to obtain approval
from the other Parties, the Operator may furnish factual information necessary
to satisfy legitimate public interest or governmental authorities having
jurisdiction. The Operator shall immediately notify the Parties of the
information furnished in response to the emergency.

 

45



--------------------------------------------------------------------------------

 

  9.3 Mandatory News Releases

Each Party has the right to issue a News Release which contains information not
otherwise permitted under Article 9 (News Releases) in order to comply with the
laws, orders, rules, or regulations of the country in which its parent company
is incorporated; provided, however, prior to issuing that News Release, that
Party must submit, not less than seventy-two (72) hours (exclusive of Saturdays,
Sundays, and federal holidays) before issuance of the News Release, the text of
that News Release to the other Parties and a statement from a licensed attorney
in the country, with whose laws, orders, rules, or regulations the Party is
complying, verifying that the News Release (including its content) is required
under those laws, orders, rules, or regulations.

 

46



--------------------------------------------------------------------------------

ARTICLE 10 — EXPLORATORY OPERATIONS

 

  10.1 Proposal of Exploratory Wells

Any Party may propose drilling an Exploratory Well within the Contract Area by
giving notice of the proposal (along with the associated AFE and Well Plan) to
the other Parties. Each proposed Exploratory Well requires approval by Election.

Each Non-Participating Party in an Exploratory Well will be subject to either an
acreage forfeiture or Hydrocarbon Recoupment as provided in Article 16
(Non-Consent Operations).

 

  10.1.1 Revision of Well Plan

A revision to an approved well proposal, Well Plan, or AFE prior to the
commencement of actual drilling operations on an Exploratory Well requires the
unanimous agreement of the Participating Parties. In the absence of unanimous
agreement on a proposed revision to the Well Plan or AFE, the Well Plan and AFE
will stand as approved. Only a major revision to an approved Well Plan or AFE
will give a Non-Participating Party an additional opportunity to participate in
an Exploratory Well prior to the commencement of actual drilling operations. A
revision is deemed a major revision if the Objective Depth of an Exploratory
Well is changed, or the proposed bottom hole location is moved more than 1000’,
or both, in which case each Non-Participating Party in the well may, for a
period of twenty (20) days after receipt of the revised Well Plan and revised
AFE, notify the Operator in writing that it will participate in the revised
Exploratory Well. For the avoidance of doubt, any revisions to the Well Plan
subsequent to the commencement of actual drilling operations shall not give any
Non-Participating Party the opportunity to participate in the Exploratory
Operation.

A Non-Participating Party timely submitting its participation notification under
this Agreement due to a major revision in a Well Plan (a) shall become an
Underinvested Party for Costs incurred on the modified Exploratory Well prior to
the approved major modification and (b) with regard to that well, shall no
longer be subject to Article 16 (Non-

 

47



--------------------------------------------------------------------------------

Consent Operations). The Non-Participating Party’s Underinvestment obligation,
resulting from its participation decision, shall be calculated as follows:
actual Costs expended on that Exploratory Well multiplied by the
Non-Participating Party’s percentage Participating Interest Share in the
modified Exploratory Well. If the Non-Participating Party forfeited and assigned
its right, title, and interest in the Contract Area by not participating in that
Exploratory Well, then within thirty (30) days after the Operator’s receipt of
the Non-Participating Party’s participation notification under this Agreement,
the Participating Parties in the original Exploratory Well proposal shall assign
to the Non-Participating Party one hundred percent (100%) of the
Non-Participating Party’s former Working Interest in the Contract Area.

 

  10.1.2 Automatic Revision of the Well Plan

During the drilling of an Exploratory Well, the Well Plan may be revised by the
Operator as is necessary for it to employ prudent oilfield practices or to
conduct safe operations, and those revisions will not require the approval of
the Participating Parties as long as the Operator’s revisions carry out the
scope and intent of the approved Well Plan and AFE, except as provided in
Article 6.2.2 (Supplemental AFEs).

 

  10.1.3 Timely Operations

Except as provided below, drilling operations on an Exploratory Well shall be
commenced within one hundred eighty (180) days after the end of the period for
the approval of the Exploratory Well. If the Operator, except for an occurrence
of Force Majeure, does not commence drilling operations on the Exploratory Well
within that one hundred eighty (180) day period, the approved Exploratory Well
proposal shall be deemed withdrawn, with the effect as if the Exploratory Well
had never been proposed and approved.

If a Party submits an identical Exploratory Well proposal (except for any
necessary modifications resulting from a change in the drilling rig to be
utilized by the Operator) within ninety (90) days after the deemed withdrawal of
the approved original Exploratory Well proposal and if that identical
Exploratory Well proposal is approved and if the Operator is a Participating
Party in the identical Exploratory Well proposal, the

 

48



--------------------------------------------------------------------------------

Operator shall commence drilling operations on that well within ninety (90) days
after the end of the response period for that proposal. If the Operator, except
for an occurrence of Force Majeure (excluding the inability to secure materials
or a drilling rig), fails to commence drilling operations on the identical
Exploratory Well within that ninety (90) day period, the approved identical
Exploratory Well proposal shall be deemed withdrawn, with the effect as if the
identical Exploratory Well proposal had never been proposed and approved, and
the Non-Operating Parties may then select a substitute Operator under
Article 4.2.2 (Substitute Operator if Operator Fails to Commence Drilling
Operations). Within sixty (60) days of the selection of the substitute Operator,
the substitute Operator shall propose the drilling of an identical Exploratory
Well (except for any necessary modifications resulting from a change in the
drilling rig to be utilized by the substitute Operator), and it shall commence
drilling operations on that well within one hundred eighty (180) days after the
end of the period for the approval of that Well.

If a Party submits an identical Exploratory Well proposal (except for any
necessary modifications resulting from a change in the drilling rig to be
utilized by the Operator) within ninety (90) days after the deemed withdrawal of
the approved original Exploratory Well proposal and if that identical
Exploratory Well proposal is approved and if the Operator is not a Participating
Party in the identical Exploratory Well proposal, the approved identical
Exploratory Well proposal shall be deemed withdrawn, with the effect as if the
identical Exploratory Well proposal had never been proposed and approved, and
the Non-Operating Parties may then select a substitute Operator under
Article 4.2.1 (Substitute Operator if Operator is a Non-Participating Party).
Within sixty (60) days of the selection of the substitute Operator, the
substitute Operator shall propose the drilling of an identical Exploratory Well
(except for any necessary modifications resulting from a change in the drilling
rig to be utilized by the substitute Operator), and it shall commence drilling
operations on that well within ninety (90) days after the end of the period for
the approval of that Well.

 

49



--------------------------------------------------------------------------------

If an approved original or identical Exploratory Well proposal is deemed
withdrawn due to a failure to timely commence drilling operations on that well,
all Costs incurred, which are attributable to the preparation for, or in
furtherance of, that Exploratory Well, will be chargeable to the Participating
Parties. Drilling operations for an Exploratory Well under this Article 10.1.3
shall be deemed to have commenced on the date the rig arrives on location or, if
the rig is already on location, the date when actual drilling operations for the
approved Exploratory Well are undertaken.

 

  10.1.4 AFE Overruns and Substitute Well

Once an Exploratory Well is commenced, the Operator shall drill the well with
due diligence to its Objective Depth, subject to:

 

  (a) all supplemental AFEs required under Article 6.2.2 (Supplemental AFEs ),

 

  (b) the Operator encountering mechanical difficulties, uncontrolled influx of
subsurface water, loss of well control, abnormal well or formation pressures,
pressured or heaving shale, granite or other practicably impenetrable
substances, or other similar conditions in the well bore or damage to the well
bore that, in the Operator’s sole opinion, render further well operations
impractical, and

 

  (c) the unanimous agreement of the Participating Parties to cease drilling an
Exploratory Well before reaching Objective Depth.

If an Exploratory Well is abandoned due to the conditions described under
Article 10.1.4(b), then any Participating Party in the abandoned Exploratory
Well may, within thirty (30) days after abandonment of that Exploratory Well,
propose the drilling of a substitute well for the abandoned Exploratory Well by
giving notice of the proposal (along with the associated AFE and Well Plan) to
all other Participating Parties in the abandoned Exploratory Well, and that
proposal requires approval by Election of the Participating Parties in the
abandoned Exploratory Well. Notwithstanding any contrary provision of
Article 10.4 (Conclusion of Exploratory Operations), the substitute well shall
be an Exploratory Well. The Well Plan for the substitute Exploratory Well shall
be

 

50



--------------------------------------------------------------------------------

substantially the same as the Well Plan for the abandoned Exploratory Well and
shall also take into account the conditions that rendered further drilling of
the abandoned Exploratory Well impractical.

Each Non-Participating Party in a substitute Exploratory Well or an approved
supplemental AFE for an Exploratory Well will be subject to either an acreage
forfeiture or Hydrocarbon Recoupment, as provided in Article 16 (Non-Consent
Operations).

 

  10.2 Exploratory Operations at Objective Depth

After an Exploratory Well has been drilled to its Objective Depth and all
operations in the controlling AFE have been conducted or terminated (except
temporary abandonment and permanent plugging and abandonment) and all logs and
test results have been distributed to the Participating Parties, the Operator
shall promptly notify the Parties entitled to make an Election on an operation
proposed under this Article 10.2 of its proposal to conduct subsequent
operations in the well. Except for a proposal to permanently plug and abandon
the well, the Operator’s proposal shall include an associated AFE and a plan for
the operation. The Parties entitled to make that Election are:

 

  (a) the Participating Parties, and

 

  (b) the Non-Participating Parties in the original well proposal if (1) the
subsequent Exploratory Operation proposal is made at the well’s Objective Depth
and is for a Sidetrack or Deepening and (2) Article 16.2 (Acreage Forfeiture
Provisions) was not applicable to the drilling of that Exploratory Well.

The Operator’s proposal shall be for one of the following operations:

 

  (a) conduct Additional Testing, Sidewall Coring, or Logging of the formations
encountered prior to setting production casing;

 

  (b) Sidetrack the well bore to conventionally core the formations encountered;

 

  (c) Deepen the well to a new Objective Depth;

 

51



--------------------------------------------------------------------------------

  (d) Sidetrack the well (however, if in the Operator’s sole opinion a casing
string is required to Deepen the well, then option “d” shall have priority over
Deepening the well to a new Objective Depth);

 

  (e) conduct Production Testing;

 

  (f) conduct other operations on the well not listed;

 

  (g) temporarily abandon the well; or

 

  (h) permanently plug and abandon the well.

If an Exploratory Well is temporarily abandoned under (g), then any additional
operation in that well shall be proposed as a new well operation. A proposal to
complete an Exploratory Well that has been temporarily abandoned under clause
(g) shall be deemed a Development Operation proposal.

If the Operator fails to submit its proposal to the Participating Parties within
twenty-four (24) hours (inclusive of Saturdays, Sundays, and federal holidays)
after receipt of all logs and test results from an Exploratory Well by the
Participating Parties, then any Participating Party may make a proposal. In that
event, the procedures in this Article 10.2 shall apply to that proposal, and any
reference in this Article 10.2 to the “Operator’s proposal” shall include a
proposal made by a Participating Party.

 

  10.2.1 Response to Operator’s Proposal

A Participating Party may, within twenty-four (24) hours (inclusive of
Saturdays, Sundays, and federal holidays) of its receipt of the Operator’s
proposal, make a separate proposal (along with an associated AFE and a plan for
the operation, except if the proposal is to permanently plug and abandon the
well) for one of the operations in Article 10.2 (Exploratory Operations at
Objective Depth), and the Operator, immediately after the expiration of the
twenty-four (24) hour period for making a separate proposal shall provide the
Parties entitled to make an Election with a copy of all separate proposals so
made. If no separate proposal is made, the Parties entitled to make an Election
shall, within forty-eight (48) hours (inclusive of Saturdays, Sundays, and
federal holidays) of their receipt of the Operator’s proposal, make an Election
on the Operator’s proposal (except for a proposal to

 

52



--------------------------------------------------------------------------------

permanently plug and abandon). If a separate proposal is made, the Parties
entitled to make an Election shall make an Election under the procedure in
Article 10.2.2 (Response to Highest Priority Proposal). If a proposal to
permanently plug and abandon the well is the only operation proposed, then the
approval and Cost allocation provisions of Article 10.3 (Permanent Plugging and
Abandonment and Cost Allocation) shall apply to that proposal. If Article 8.3
(Second Opportunity to Participate) or Article 8.4 (Participation by Fewer Than
All Parties), or both, apply to any Election in Article 10.2 (Exploratory
Operations at Objective Depth), then the response period in those articles shall
be twenty-four (24) hours (inclusive of Saturdays, Sundays, and federal
holidays) instead of forty-eight (48) hours (exclusive of Saturdays, Sundays,
and federal holidays). Notwithstanding any contrary provision of this Agreement,
if one or more operations are proposed before the distribution of information
resulting from the previously approved operation, then the response periods set
forth above shall not commence until the Parties entitled to make an Election
have received the information from the previously approved operation.

 

  10.2.2 Response to Highest Priority Proposal

If a separate proposal is made, each Party entitled to make an Election shall,
within twenty-four (24) hours (inclusive of Saturdays, Sundays, and federal
holidays) after its receipt from the Operator of a complete copy of all separate
proposals, make its Election on the highest priority proposal (except a proposal
to permanently plug and abandon the well). Article 10.2(a) has the highest
priority, and Article 10.2(h) has the lowest priority. If different depths or
locations are proposed for the same type of operation, priority shall be given
to the deepest depth. If the proposal with the highest priority is approved,
then the lower priority proposals shall be deemed withdrawn. Once the approved
operation is completed, the Parties shall follow the procedure provided in this
Article 10.2 (Exploratory Operations at Objective Depth) for all other proposals
for operations in the well bore until such time as the well is temporarily
abandoned or permanently abandoned.

 

53



--------------------------------------------------------------------------------

  10.2.3 Response on Next Highest Priority Proposal

If the proposal with the highest priority is not approved, then the next highest
priority proposal shall be deemed the highest priority proposal and it shall be
subject to the approval procedure in Article 10.2.2 (Response to Highest
Priority Proposal). This process will continue until a proposal is approved to
either temporarily abandon or permanently plug and abandon an Exploratory Well.

 

  10.2.4 Non-Participating Parties in Exploratory Operations at Objective Depth

A Non-Participating Party in an Exploratory Operation conducted on an
Exploratory Well after it has reached its Objective Depth [except as provided
for in this Article 10.2 (Exploratory Operations at Objective Depth)] is subject
to Article 16.5.1.1 (Non-Consent Exploratory Operations at Objective Depth) and
is relieved of the Costs and risks of that Exploratory Operation, except that a
Non-Participating Party in that Exploratory Operation remains responsible for
its Participating Interest Share of the Costs of plugging and abandoning an
Exploratory Well, less and except all Costs of plugging and abandoning
associated solely with the subsequent Exploratory Operation in which it was a
Non-Participating Party.

 

  10.2.5 Participation in a Sidetrack or Deepening by a Non-Participating Party
in an Exploratory Well at Initial Objective Depth

If an Exploratory Well is drilled to its initial Objective Depth and a
Non-Participating Party in that Exploratory Well becomes a Participating Party
in an approved Sidetracking or Deepening under Article 10.2(c) or (d), that
former Non-Participating Party shall become an Underinvested Party in an amount
equal to its Non-Participating Interest Share of the Costs of that Exploratory
Well prior to that Sidetracking or Deepening. The original Participating Parties
in an Exploratory Well are Overinvested Parties in that amount. A former
Non-Participating Party in an Exploratory Well that becomes a Participating
Party in an approved Sidetracking or Deepening remains a Non-Participating Party
in that Exploratory Well to initial Objective Depth until (a) its
Underinvestment is eliminated under Article 16.9 (Settlement of
Underinvestments), and (b) the Hydrocarbon Recoupment recoverable

 

54



--------------------------------------------------------------------------------

under Article 16.5.1 (Non-Consent Exploratory Operations down to Objective Depth
in the First Exploratory Well), less the amount of the Underinvestment, has been
recovered by the original Participating Parties. If a former Non-Participating
Party becomes a Participating Party in more than one approved Sidetracking or
Deepening in the same Exploratory Well, that former Non-Participating Party
shall become an Underinvested Party only with regard to the first Sidetracking
or Deepening it approves; however, that Underinvestment shall not be relieved by
an Underinvested Party’s subsequent participation.

 

  10.3 Permanent Plugging and Abandonment and Cost Allocation

The permanent plugging and abandonment of an Exploratory Well that:

 

  (a) is to be plugged due to mechanical difficulties or impenetrable conditions
before the well has been drilled to its Objective Depth under Article 10.1.4
(b),

 

  (b) is to be plugged under Article 10.2 (Exploratory Operations at Objective
Depth), or

 

  (c) has been previously temporarily abandoned under Article 10.2 (Exploratory
Operations at Objective Depth)

and has not produced Hydrocarbons (other than as a result of Production
Testing), requires the approval of the Participating Parties by Vote. Approval
to plug and abandon an Exploratory Well that has produced Hydrocarbons (other
than as a result of Production Testing) shall be governed by Article 18.1
(Abandonment of Wells). If a proposal to plug and abandon an Exploratory Well
receives approval by Vote, the approved proposal binds all Parties. If any
Participating Party fails to respond within the applicable response period for a
proposal to plug and abandon an Exploratory Well, that Participating Party shall
be deemed to have approved the plugging and abandonment of that Exploratory
Well. If a rig is on location, a proposal to plug and abandon an Exploratory
Well under either Article 10.3(a) or 10.3(b) does not receive approval by Vote,
and if within twenty-four (24) hours (inclusive of Saturdays, Sundays, and
federal holidays) after receipt of that proposal no other operation is proposed
(and subsequently approved) for the well by a Party entitled to make a proposal,
the

 

55



--------------------------------------------------------------------------------

Operator may nevertheless proceed to plug and abandon that Exploratory Well, and
shall give each Participating Party notice of that fact. If the proposal to plug
and abandon an Exploratory Well that has not produced Hydrocarbons (other than
as a result of Production Testing) does not receive approval by Vote, but the
Operator deems the well bore not to be safe or in sound enough condition for it
to perform further operations, the Operator may nevertheless proceed to plug and
abandon that Exploratory Well, and shall give each Participating Party notice of
that fact.

The Participating Parties in an Exploratory Well proposal shall pay all Costs of
plugging and abandoning that Exploratory Well, except all increased plugging and
abandoning Costs associated solely with a Non-Consent Operation approved under
Article 10.2 (Exploratory Operations at Objective Depth) or Article 6.2.2
(Supplemental AFEs). The Participating Parties in that Non-Consent Operation are
responsible for the increased plugging and abandoning Costs attributable to that
Non-Consent Operation.

 

  10.4 Conclusion of Exploratory Operations

Except as provided in Article 10.1.4 (AFE Overruns and Substitute Well) after
the permanent or temporary abandonment of the first Producible Well and the
release of the rig from that Producible Well, Exploratory Operations conclude,
and all subsequent operations in the Contract Area are either Appraisal
Operations or Development Operations.

ARTICLE 11 — APPRAISAL OPERATIONS

 

  11.1 Proposal of Appraisal Wells

After the conclusion of Exploratory Operations, any Party may propose drilling
an Appraisal Well by giving notice of the proposal (along with the associated
AFE and Well Plan) to the other Parties. Each proposed Appraisal Well requires
approval by Election.

Each Non-Participating Party in an Appraisal Well will be subject to either an
acreage forfeiture or Hydrocarbon Recoupment as provided in Article 16
(Non-Consent Operations).

 

56



--------------------------------------------------------------------------------

  11.1.1 Revision of Well Plan

Any revisions of the Well Plan or AFE for an Appraisal Well shall take place
under the same terms and conditions as those set forth for an Exploratory Well
in Article 10.1.1 (Revision of Well Plan).

 

  11.1.2 Automatic Revision of the Well Plan

The Well Plan for an Appraisal Well shall automatically be revised under the
same terms and conditions as those set forth for an Exploratory Well in
Article 10.1.2 (Automatic Revision of the Well Plan).

 

  11.1.3 Timely Operations

Except as provided below, drilling operations on an Appraisal Well shall be
commenced within one hundred eighty (180) days after the end of the period for
the approval of the Appraisal Well. If the Operator, except for an occurrence of
Force Majeure, does not commence drilling operations on the Appraisal Well
within that one hundred eighty (180) day period, the approved Appraisal Well
proposal shall be deemed withdrawn, with the effect as if the Appraisal Well had
never been proposed and approved.

If a Party submits an identical Appraisal Well proposal (except for any
necessary modifications resulting from a change in the drilling rig to be
utilized by the Operator) within ninety (90) days after the deemed withdrawal of
the approved original Appraisal Well proposal and if that identical Appraisal
Well proposal is approved and if the Operator is a Participating Party in the
identical Appraisal Well proposal, the Operator shall commence drilling
operations on that well within ninety (90) days after the end of the response
period for that proposal. If the Operator, except for an occurrence of Force
Majeure (excluding the inability to secure materials or a drilling rig), fails
to commence drilling operations on the identical Appraisal Well within that
ninety (90) day period, the approved identical Appraisal Well proposal shall be
deemed withdrawn, with the effect as if the identical Appraisal Well proposal
had never been proposed and approved, and the Non-Operating Parties may then
select a substitute Operator under Article 4.2.2 (Substitute Operator if
Operator Fails to Commence Drilling Operations). Within sixty (60) days of the
selection of the substitute Operator, the substitute Operator

 

57



--------------------------------------------------------------------------------

shall propose the drilling of an identical Appraisal Well (except for any
necessary modifications resulting from a change in the drilling rig to be
utilized by the substitute Operator), and it shall commence drilling operations
on that well within ninety (90) days after the end of the period for the
approval of that Well.

If a Party submits an identical Appraisal Well proposal (except for any
necessary modifications resulting from a change in the drilling rig to be
utilized by the Operator) within ninety (90) days after the deemed withdrawal of
the approved original Appraisal Well proposal and if that identical Appraisal
Well proposal is approved and if the Operator is not a Participating Party in
the identical Appraisal Well proposal, the approved identical Appraisal Well
proposal shall be deemed withdrawn, with the effect as if the identical
Appraisal Well proposal had never been proposed and approved, and the
Non-Operating Parties may then select a substitute Operator under Article 4.2.1
(Substitute Operator if Operator is a Non-Participating Party). Within sixty
(60) days of the selection of the substitute Operator, the substitute Operator
shall propose the drilling of an identical Appraisal Well (except for any
necessary modifications resulting from a change in the drilling rig to be
utilized by the substitute Operator), and it shall commence drilling operations
on that well within ninety (90) days after the end of the period for the
approval of that Well.

If an approved original or identical Appraisal Well proposal is deemed withdrawn
due to a failure to timely commence drilling operations on that well, all Costs
incurred, which are attributable to the preparation for, or in furtherance of,
that Appraisal Well, will be chargeable to the Participating Parties. Drilling
operations for an Appraisal Well under this Article 11.1.3 shall be deemed to
have commenced on the date the rig arrives on location or, if the rig is already
on location, the date when actual drilling operations for the approved Appraisal
Well are undertaken.

 

  11.1.4 AFE Overruns and Substitute Well

Once an Appraisal Well is commenced, the Operator shall drill the well with due
diligence to its Objective Depth, subject to:

 

58



--------------------------------------------------------------------------------

  (a) all supplemental AFEs required under Article 6.2.2 (Supplemental AFEs);

 

  (b) the Operator encountering mechanical difficulties, uncontrolled influx of
subsurface water, loss of well control, abnormal well or formation pressures,
pressured or heaving shale, granite or other practicably impenetrable
substances, or other similar conditions in the well bore or damage to the well
bore that, in the Operator’s sole opinion, render further well operations
impractical; and

 

  (c) the unanimous agreement of the Participating Parties to cease drilling an
Appraisal Well before reaching Objective Depth.

If an Appraisal Well is abandoned due to the conditions described under Article
11.1.4(b), then any Participating Party in the abandoned Appraisal Well may,
within thirty (30) days after abandonment of that Appraisal Well, propose the
drilling of a substitute well for the abandoned Appraisal Well by giving notice
of the proposal (along with the associated AFE and Well Plan) to all other
Participating Parties in the abandoned Appraisal Well, and that proposal
requires approval by Election of the Participating Parties in the abandoned
Appraisal Well. Notwithstanding any contrary provision of Article 11.5
(Conclusion of Appraisal Operations), the substitute well shall be an Appraisal
Well. The Well Plan for the substitute Appraisal Well shall be substantially the
same as the abandoned Appraisal Well’s Well Plan and shall also take into
account the conditions that rendered further drilling of the abandoned Appraisal
Well impractical.

Each Non-Participating Party in a substitute Appraisal Well or an approved
supplemental AFE for an Appraisal Well will be subject to either an acreage
forfeiture or Hydrocarbon Recoupment, as provided in Article 16 (Non-Consent
Operations).

 

  11.2 Appraisal Operations at Objective Depth

After an Appraisal Well has been drilled to its Objective Depth and all
operations in the controlling AFE have been conducted or terminated (except
temporary abandonment and permanent plugging and abandonment) and all logs and
test results have been distributed to the Participating Parties, the Operator
shall

 

59



--------------------------------------------------------------------------------

promptly notify the Parties entitled to make an Election on an operation
proposed under this Article 11.2 (Appraisal Operations at Objective Depth), of
its proposal to conduct subsequent operations in the well. Except for a proposal
to permanently plug and abandon the well, the Operator’s proposal shall include
an associated AFE and a plan for the operation. The Parties entitled to make
that Election are:

 

  (a) the Participating Parties, and

 

  (b) the Non-Participating Parties in the original well proposal, if (1) the
subsequent Appraisal Operation proposal is made at the well’s Objective Depth
and is for a Sidetrack or Deepening and (2) Article 16.4 (Non-Consent Operations
to Maintain Contract Area) was not applicable to the drilling of that Appraisal
Well.

The Operator’s proposal shall be for one of the following operations:

 

  (a) conduct Additional Testing, Sidewall Coring, or Logging of the formations
encountered prior to setting production casing;

 

  (b) Sidetrack the well bore to core the formations encountered;

 

  (c) Sidetrack the well;

 

  (d) Deepen the well to a new Objective Depth;

 

  (e) conduct Production Testing;

 

  (f) conduct other operations on the well not listed;

 

  (g) temporarily abandon the well; or

 

  (h) permanently plug and abandon the well.

If the Appraisal Well is temporarily abandoned under (g), then any additional
operation in that well shall be proposed as a new well operation. A proposal to
complete an Appraisal Well that has been temporarily abandoned under clause
(g) shall be deemed a Development Operation proposal.

If the Operator fails to submit its proposal to the Participating Parties within
twenty-four (24) hours (inclusive of Saturdays, Sundays, and federal holidays)

 

60



--------------------------------------------------------------------------------

after receipt by the Participating Parties of all logs and test results from an
Appraisal Well, then any Participating Party may make a proposal. In that event,
the procedures in this Article 11.2 shall apply to that proposal, and any
reference in this Article 11.2 to the “Operator’s proposal” shall include a
proposal made by a Participating Party.

 

  11.2.1 Response to Operator’s Proposal

A Participating Party may, within twenty-four (24) hours (inclusive of
Saturdays, Sundays, and federal holidays) of its receipt of the Operator’s
proposal, make a separate proposal (along with an associated AFE and a plan for
the operation, except if the proposal is to permanently plug and abandon the
well) for one of the operations in Article 11.2 (Appraisal Operations at
Objective Depth), and the Operator, immediately after the expiration of the
twenty-four (24) hour period for making a separate proposal shall provide the
Parties entitled to make an Election with a copy of all separate proposals so
made. If no separate proposal is made, the Parties entitled to make an Election
shall, within forty-eight (48) hours (inclusive of Saturdays, Sundays, and
federal holidays) of its receipt of the Operator’s proposal, make an Election on
the Operator’s proposal (except for a proposal to permanently plug and abandon).
If a separate proposal is made, the Parties entitled to make an Election shall
make an Election under the procedure in Article 11.2.2 (Response to Highest
Priority Proposal). If a proposal to permanently plug and abandon the well is
the only operation proposed, then the approval and Cost allocation provisions of
Article 11.4 (Permanent Plugging and Abandonment and Cost Allocation) shall
apply to that proposal. If Article 8.3 (Second Opportunity to Participate) or
Article 8.4 (Participation by Fewer Than All Parties), or both, apply to any
Election in Article 11.2 (Appraisal Operations at Objective Depth), then the
response period in those articles shall be twenty-four (24) hours (inclusive of
Saturdays, Sundays, and federal holidays) instead of forty-eight (48) hours
(exclusive of Saturdays, Sundays, and federal holidays). Notwithstanding any
contrary provision of this Agreement, if one or more operations are proposed
before the distribution of information from the previously approved operation,
then the response periods provided above shall not begin until the Parties
entitled to make an

 

61



--------------------------------------------------------------------------------

Election have received the information from the previously approved operation.

 

  11.2.2 Response to Highest Priority Proposal

If a separate proposal is made, each Party entitled to make an Election shall,
within twenty-four (24) hours (inclusive of Saturdays, Sundays, and federal
holidays) after its receipt from the Operator of a complete copy of all separate
proposals, make its Election on the highest priority proposal (except a proposal
to permanently plug and abandon the well). Article 11.2(a) has the highest
priority, and Article 11.2(h) has the lowest priority. If different depths or
locations are proposed for the same type of operation, priority shall be given
to the deepest depth. If the proposal with the highest priority is approved,
then the lower priority proposals shall be deemed withdrawn. Once the approved
operation is completed, the Parties shall follow the procedure provided in
Article 11.2 (Appraisal Operations at Objective Depth) for all other proposals
for operations in the well bore until such time as the well is temporarily
abandoned or permanently abandoned.

 

  11.2.3 Response on Next Highest Priority Proposal

If the proposal with the highest priority is not approved, then the next highest
priority proposal shall be deemed the highest priority proposal and it shall be
subject to the approval procedure in Article 11.2.2 (Response to Highest
Priority Proposal). This process will continue until a proposal is approved to
either temporarily abandon or permanently plug and abandon an Appraisal Well.

 

  11.2.4 Non-Participating Parties in Appraisal Operations at Objective Depth

A Non-Participating Party in an Appraisal Operation conducted on an Appraisal
Well after it has reached its Objective Depth [except as provided for in this
Article 11.2 (Appraisal Operations at Objective Depth)] is subject to Article
16.5.2 (Non-Consent Appraisal Operations) and is relieved of the Costs and risks
of that Appraisal Operation, except that a Non-Participating Party in that
Appraisal Operation remains responsible for its Participating Interest Share of
the Costs of plugging and abandoning an Appraisal Well, less and except all
Costs

 

62



--------------------------------------------------------------------------------

of plugging and abandoning associated solely with the subsequent Appraisal
Operation in which it was a Non-Participating Party.

 

  11.2.5 Participation in a Sidetrack or Deepening by a Non-Participating Party
in an Appraisal Well at Initial Objective Depth

If an Appraisal Well is drilled to its Objective Depth and a Non-Participating
Party in that Appraisal Well becomes a Participating Party in an approved
Sidetracking or Deepening under Article 11.2(c) or (d), that former
Non-Participating Party shall become an Underinvested Party in an amount equal
to its Non-Participating Interest Share of the Costs of that Appraisal Well to
its Objective Depth prior to that Sidetracking or Deepening. The original
Participating Parties in that Appraisal Well are Overinvested Parties in that
amount. A former Non-Participating Party in an Appraisal Well that becomes a
Participating Party in an approved Sidetracking or Deepening, remains a
Non-Participating Party in the Appraisal Well to initial Objective Depth until
(a) its Underinvestment is eliminated under Article 16.9 (Settlement of
Underinvestments), and (b) the Hydrocarbon Recoupment recoverable under Article
16.5.2 (Non-Consent Appraisal Operations) less the Underinvestment, has been
recovered by the original Participating Parties. If a former Non-Participating
Party becomes a Participating Party in more than one approved Sidetracking or
Deepening in the same Appraisal Well, that former Non-Participating Party shall
become an Underinvested Party only with regard to the first Sidetracking or
Deepening it approves; however, that Underinvestment shall not be relieved by an
Underinvested Party’s subsequent participation.

 

  11.3 Appraisal Well Proposals That Include Drilling Below the Deepest
Producible Reservoir

Any Party may propose an Appraisal Well with an Objective Depth below the
Deepest Producible Reservoir, and in response to that well proposal each Party
may in writing limit its participation in the drilling of that Appraisal Well to
the base of the Deepest Producible Reservoir to be penetrated by that Appraisal
Well. A Party who limits its participation in an Appraisal Well to the base of
the Deepest Producible Reservoir shall bear its Participating Interest Share of
the Cost and risk of drilling that Appraisal Well to the base of the Deepest
Producible Reservoir (including abandonment), and it shall be a
Non-Participating Party for

 

63



--------------------------------------------------------------------------------

the Deeper Drilling and shall be subject to Article 16.5.2 (Non-Consent
Appraisal Operations) in regard to drilling between those depths.

 

  11.4 Permanent Plugging and Abandonment and Cost Allocation

The permanent plugging and abandonment of an Appraisal Well that:

 

  (a) is to be plugged due to mechanical difficulties or impenetrable conditions
before the well has been drilled to its Objective Depth under Article 11.1.4
(b),

 

  (b) is to be plugged under Article 11.2 (Appraisal Operations at Objective
Depth), or

 

  (c) has been previously temporarily abandoned under Article 11.2 (Appraisal
Operations at Objective Depth)

and has not produced Hydrocarbons (other than as a result of Production Testing)
requires the approval of the Participating Parties by Vote. Approval to plug and
abandon an Appraisal Well that has produced Hydrocarbons (other than as a result
of Production Testing) shall be governed by Article 18.1 (Abandonment of Wells).
If a proposal to plug and abandon an Appraisal Well receives approval by Vote,
the approved proposal binds all Parties. If any Participating Party fails to
respond within the applicable response period for a proposal to plug and abandon
an Appraisal Well, that Participating Party shall be deemed to have approved the
plugging and abandonment of that Appraisal Well. If a rig is on location and a
proposal to plug and abandon an Appraisal Well under either Article 11.4(a) or
11.4(b) does not receive approval by Vote, and if within twenty-four (24) hours
(inclusive of Saturdays, Sundays, and federal holidays) from receipt of that
proposal no other operation is proposed (and subsequently approved) for the well
by a Party entitled to make a proposal, the Operator may nevertheless proceed to
plug and abandon that Appraisal Well, and shall give each Participating Party
notice of that fact. If the proposal to plug and abandon an Appraisal Well that
has not produced Hydrocarbons (other than as a result of Production Testing)
does not receive approval by Vote, but the Operator deems the well bore not to
be safe or in sound enough condition for it to perform further operations, the
Operator may nevertheless proceed to plug and abandon that Appraisal Well, and
shall give each Participating Party notice of that fact.

 

64



--------------------------------------------------------------------------------

The Participating Parties in an Appraisal Well proposal shall pay all Costs of
plugging and abandoning that Appraisal Well, except all increased plugging and
abandoning Costs associated solely with a Non-Consent Operation approved under
Article 11.2 (Appraisal Operations at Objective Depth) or Article 6.2.2
(Supplemental AFEs). The Participating Parties in that Non-Consent Operation are
responsible for the increased plugging and abandoning Costs attributable to that
Non-Consent Operation.

 

  11.5 Conclusion of Appraisal Operations

Upon the earlier of:

 

  (a) the approval of the conclusion of Appraisal Operations by Vote; or

 

  (b) the point in time when no Appraisal Operation has been approved within a
period of twelve (12) months from the rig release (or cessation of operations)
from the previous Appraisal Operation; or

 

  (c)

the abandonment of the third (3rd) Appraisal Well, whether permanent or
temporary, and the release of the rig from that Appraisal Well (including any
substitute well for that Appraisal Well);

Appraisal Operations for the ensuing Development Phase shall conclude and all
subsequent operations in the Contract Area will be Development Operations for
the ensuing Development Phase, including operations on temporarily abandoned
Appraisal Wells, except as provided in Article 11.6 (Operations Before the
Approval of the Development Plan).

However, if an Appraisal Operation is being conducted at the occurrence of
either (a) or (b) above, Appraisal Operations for the ensuing Development Phase
shall conclude when the well bore in which the Appraisal Operation is being
conducted is either temporarily or permanently abandoned.

 

  11.6 Operations Before the Approval of the Development Plan

After the occurrence of (a), (b), or (c) in Article 11.5 (Conclusion of
Appraisal Operations) but before the approval of a Development Plan for the
ensuing Development Phase, any Party may propose the drilling of an additional
well as a Development Well. Unless Article 16.4 (Non-Consent Operations to
Maintain Contract Area) applies to the proposal of that well, that proposal
shall require the unanimous agreement of the Parties. Any substitute well for,
and all operations

 

65



--------------------------------------------------------------------------------

at Objective Depth conducted in or through the well bore of that well shall be
deemed Development Operations and shall be proposed, approved, and conducted
accordingly.

ARTICLE 12 — DEVELOPMENT PHASES

 

  12.1 Phased Development

In view of the Costs and scope of developing and producing Hydrocarbons from the
Contract Area, the Parties may agree to undertake an initial Development Phase
and one or more subsequent Development Phases. A separate Development Plan shall
be prepared for each Development Phase, and each Development Plan shall be
generated, approved, and implemented under this Article 12 (Development Phases).
Each Development Phase may be comprised of as many as four stages – the
Feasibility Stage, the Selection Stage, the Define Stage, and the Execution
Stage. For each stage undertaken, subject to the provisions of this Article 12
(Development Phases), any Party may submit a proposal and an associated AFE for
the Parties’ approval. Each stage AFE shall cover all of the estimated Costs to
be incurred during that stage, except for the Costs of drilling Wells, including
those of the Feasibility Team or Project Team.

 

  12.2 Feasibility Team Proposal

The Feasibility Stage commences upon the approval of a proposal for the
formation of a Feasibility Team and the Feasibility AFE. No Party may propose
the formation of a Feasibility Team for a Development Phase until such time as
any previously formed Feasibility Team for that Development Phase has
terminated. For a period of three hundred sixty (360) days from completion of
the first appraisal well provided that the well reaches its objective depth, the
Operator has the exclusive right to propose the formation of a Feasibility Team
and submit to the Parties a Feasibility AFE accompanied by a memorandum
describing in detail the anticipated scope of work to be undertaken by the
Feasibility Team and third party contractors and/or consultants during the
Feasibility Stage, the estimated type and number of staff required to complete
that scope of work, the estimated duration of the Feasibility Stage, and the
estimated Costs of the Feasibility Stage. If the Operator does not propose the
formation of a Feasibility Team and submit the Feasibility AFE during its

 

66



--------------------------------------------------------------------------------

exclusive period, any Party may propose the formation of a Feasibility Team and
submit a Feasibility AFE.

The Feasibility Team will operate under the direction of the Operator. The
employees of the Operator and Non-Operators and the contractors and/or
consultants, set forth in the Feasibility AFE, shall initially compose the
Feasibility Team. The Operator may, from time to time, revise the membership of
the Feasibility Team, at its sole discretion, as long as the revisions are
necessary to accomplish the scope of work set forth in the Feasibility AFE. The
Operator shall charge the Joint Account for the labor of the Feasibility Team
members in the same manner in which it charges the Joint Account for the labor
of the Project Team members.

Each Feasibility Team member remains an employee of its respective employer, and
each employer remains responsible for its employee’s salaries and benefits, as
well as maintaining worker’s compensation insurance for its employee.
Accordingly, each employer will continue to administer the compensation,
benefits, allowances, and careers of its employees on the Feasibility Team.
However, Feasibility Team members will receive team assignments and general
supervision from the Operator in connection with their day-to-day work. An
individual on a Feasibility Team will, insofar as it is possible and consistent
with the needs of his or her employer, serve on the Feasibility Team for the
duration of the Feasibility Team, unless that individual is designated a
temporary Feasibility Team member by his or her employer or the Operator. If a
Feasibility Team member is designated a temporary Feasibility Team member by his
or her employer or the Operator, that Feasibility Team member will leave the
Feasibility Team upon completion of (a) the term designated by his or her
employer for his or her service on the team or (b) the specific task or portion
of the Feasibility Team’s work assigned to that member by the Operator.

The Feasibility Team shall prepare an in-depth report containing its analyses of
all of the development scenarios it considered and its findings as to the
existence of at least one development scenario for a Producible Well on the
Contract Area,

 

67



--------------------------------------------------------------------------------

which is technologically and economically feasible, and shall present a copy of
that report to each of the Participating Parties as soon as it is completed.

 

  12.2.1 Feasibility AFE Approval

A Feasibility AFE requires approval by Election.

A Non-Participating Party in the Feasibility AFE is subject to Article 16.5.3
(Non-Consent Proprietary Geophysical Operations, Feasibility AFEs, Selection
AFEs, Define AFEs, Long Lead Development System AFEs, Post-Production Project
Team AFEs, or Enhanced Recovery Project Team AFEs).

 

  12.2.2 Feasibility Team and Feasibility Stage Conclusion

The Feasibility Team and the Feasibility Stage terminate immediately after
(a) the Feasibility Team has (i) completed the scope of work in the Feasibility
AFE and its supplemental AFEs and (ii) presented to the Participating Parties
the report referred to in Article 12.2 (Feasibility Team Proposal) or (b) the
Participating Parties Vote to terminate the Feasibility Team prior to the
occurrence of both of those events.

 

  12.3 Commencement of the Selection Stage

The Selection Stage commences upon the approval of the Selection AFE.

 

  12.3.1 Proposal of a Project Team

If a Feasibility AFE is approved, the Operator has the exclusive right for a
period of one hundred eighty (180) days from the conclusion of the Feasibility
Stage to submit a Selection AFE. That AFE may call for the formation of a
Project Team. It shall be accompanied by a memorandum describing in detail the
anticipated scope of work to be undertaken during the Selection Stage, the
estimated type and number of staff required to complete that scope of work, the
estimated duration of the Selection Stage, and the estimated Costs of the
Selection Stage. If the Operator does not submit a Selection AFE during its
exclusive period referred to in this paragraph, any Party may submit a Selection
AFE.

If a Feasibility AFE is not approved, but the drilling of one Appraisal Well
into a Producible Reservoir and its permanent or temporary

 

68



--------------------------------------------------------------------------------

abandonment have taken place, the Operator has an exclusive right for a period
of three hundred sixty (360) days from the conclusion of those operations to
submit the Selection AFE. If the Operator does not submit a Selection AFE during
its exclusive period referred to in this paragraph, any Party may submit a
Selection AFE. In response to any proposal made under this paragraph, a Party
may propose the formation of a Feasibility Team and submit to the Parties a
Feasibility AFE. A Feasibility AFE and Feasibility Team proposal under this
paragraph shall take precedence over a Selection AFE proposal under this
paragraph, and the Parties shall proceed as if the Feasibility AFE and
Feasibility Team proposal, made under this paragraph, had been made under
Article 12.2 (Feasibility Team Proposal). If the Feasibility AFE and Feasibility
Team proposal made under this paragraph is approved, the Participating Parties
shall proceed with the Feasibility Team scope of work as if the Selection AFE
proposal had not been made. If the Parties do not approve the Feasibility AFE
and Feasibility Team proposal made under this paragraph, the Parties shall
proceed with the Selection AFE proposal made under this paragraph as if the
Feasibility AFE and Feasibility Team proposal, made under this paragraph, had
not been made.

If the Selection AFE proposes the formation of a Project Team, the formation and
administration of that Project Team shall be handled under Exhibit “G.”

The Operator shall directly charge the Joint Account for all Costs associated
with the Project Team, including those of Affiliates, for which the Operator is
internally billed. The components of those Costs may include, but are not
limited to:

 

  a) Digital Business

 

  b) Accounting

 

  c) Building Services and Building and Grounds Maintenance

 

  d) Human Resources

 

  e) Procurement

 

69



--------------------------------------------------------------------------------

  f) Government and Public Affairs

 

  g) Health, Safety, and Environment

 

  h) Security

 

  i) Audit

 

  j) Tax

 

  k) Crisis Management

 

  l) Environmental Compliance

 

  m) Security

All other Project Team Costs shall be handled under Exhibit “C.”

Non operator has the right to audit certain Affiliate charges except specific
costs included in the Affiliate rate per hour for Affiliate personnel.

No Party may propose the formation of a Project Team for a Development Phase
until such time as a previously formed Project Team for that Development Phase
has terminated.

 

  12.3.2 Selection AFE Approval

A Selection AFE requires approval by Election.

A Non-Participating Party in a Selection AFE is subject to Article 16.5.3
(Non-Consent Proprietary Geophysical Operations, Feasibility AFEs, Selection
AFEs, Define AFEs, Long Lead Development System AFEs, Post-Production Project
Team AFEs, or Enhanced Recovery Project Team AFEs).

 

  12.4 Proposal of a Development Plan

The Operator has the exclusive right for a period of one hundred eighty
(180) days from the commencement of the Selection Stage to submit a Development
Plan for the Parties’ review and approval.

 

70



--------------------------------------------------------------------------------

  12.4.1 Content of the Development Plan

A Development Plan shall contain at a minimum the following information:

 

  (a) Development System: Description of the Development System including:

 

  (i) the type of Production System proposed, for example, tension leg well
jacket, floating production system, including the Production System’s location,
configuration (number of well slots or subsea tiebacks), and production
capacity;

 

  (ii) the Facilities and their daily processing capacity for Hydrocarbon
production and the gathering system necessary to transport the Hydrocarbons from
the well heads to the interconnect with the pipeline or offtake point servicing
the Contract Area;

 

  (iii) a projected time schedule for designing, contracting, fabricating,
constructing, or otherwise acquiring, transporting, and installing the
Development System;

 

  (iv) the estimated date of initial Hydrocarbon production and the estimated
initial daily rate of Hydrocarbon production;

 

  (v) the estimated Costs (not in the form of an AFE) of the Development System;

 

  (vi) all proposed hydrate or paraffin control systems or techniques, method of
pressure maintenance, or enhanced recovery plan;

 

  (vii) a description of the proposed well completion techniques, that is, dual
versus single; and

 

  (viii)

The equipment and space on, and the weight and the buoyancy of, the Development
System, which are required to make the enhanced recovery and pressure
maintenance

 

71



--------------------------------------------------------------------------------

 

plans and objectives referred to in Article 12.4.1(j)(iii)(D) possible;

 

  (b) Producible Reservoirs: A description of the Hydrocarbon- bearing
geological formations expected to be developed under the Development Plan along
with the area and depth of sands or reservoirs to be developed by the Production
System;

 

  (c) Recoverable Reserves and Production Profile: An estimate of recoverable
reserves for the proposed Development Plan and a schedule of the estimated daily
rate of Hydrocarbon production thereafter;

 

  (d) Pre-drilling Operations: A description of pre-drilling operations, if any,
planned in support of later development, including an estimate of the timing,
Cost, and location of each pre-drilling operation;

 

  (e) Development Wells: A description of drilling plans for all Development
Wells in the Development Plan and the completion plans for all temporarily
abandoned Exploratory Wells or temporarily abandoned Appraisal Wells that are to
be completed and all Development Wells in the Development Plan, including an
estimate of the timing, Cost, and surface and bottomhole location of each well;

 

  (f) Tieback Operations: If the Development Plan requires the tieback or use of
Offsite Host Facilities, a commitment from the owner of that Offsite Host
Facilities to handle or process Hydrocarbons, the amount of all tariffs,
processing or other fees the owner of that Offsite Host Facilities will charge
the Participating Parties to handle or process Hydrocarbons, and the guaranteed
capacity on the Offsite Host Facilities for the Hydrocarbons;

 

  (g)

Define AFE: An AFE containing the estimated Costs of the Define Stage,
accompanied by a memorandum describing in detail the anticipated scope of work
to be undertaken during the

 

72



--------------------------------------------------------------------------------

 

Define Stage, the estimated type and number of staff required to complete that
scope of work, the estimated duration of the Define Stage, and the estimated
Costs of the Define Stage; if a Project Team was not formed during the Selection
Stage, or if the scope of work of an existing Project Team is to be extended
beyond its Selection Stage scope of work, the proposing Party may submit, along
with the Define AFE, a proposal for the formation (or extension, as the case may
be) of a Project Team accompanied by a memorandum similar to the one referred to
in Article 12.3.1 (Proposal of a Project Team);

 

  (h) Field Operating Scheme: A description of the field operating scheme, its
method, requirements, expected frequencies of intervention, and Costs;

 

  (i) Field Abandonment: A description of field abandonment plan (if
applicable);

 

  (j) Reservoir Plan: A reservoir plan that provides strategies, objectives, and
methods for developing, managing, and depleting each Producible Reservoir during
its producible life and that includes, but is not limited to:

 

  (i) an estimate of the number of wells slots dedicated to each reservoir,
including the planned number of producers and injectors;

 

  (ii) the planned bottomhole locations and timing of each anticipated well for
each Producible Reservoir;

 

  (iii) a reservoir management and depletion strategy for each Producible
Reservoir addressing issues that include, but are not limited to:

 

  (A) estimates of oil and gas in place;

 

  (B) reservoir rock and fluid characteristics;

 

  (C) depletion mechanism;

 

73



--------------------------------------------------------------------------------

  (D) enhanced recovery and pressure maintenance plans and objectives;

 

  (E) reservoir surveillance programs (for example, cased-hole logging, static
pressures) and their objectives;

 

  (F) well performance goals (for example, target production rates, target
injection rates, maximum rates or drawdown limits, maximum GOR, maximum water
cut, gas-lift targets);

 

  (G) reservoir performance goals (for example, target pressures or pressure
profiles, target voidage replacement ratios, gas cap maintenance goals); and

 

  (H) other relevant information;

 

  (k) Disposal Wells: The estimated Cost of disposal wells, if applicable;

 

  (l) Hydrocarbon Transmission System: The type of Hydrocarbon transmission
system to be made available to the Participating Parties (for example, pipeline
versus barge); and

 

  (m) Other Data: Provided such information is available, any other information
reasonably necessary to perform an evaluation of the technical and economic
feasibility of the Development System provided for in the Development Plan.

 

  12.5 Development Plan Approval

 

  12.5.1 Approval of Operator’s Development Plan Submitted During its Exclusive
Period

The Operator has one hundred twenty (120) days from the initial submittal of a
Development Plan proposal to obtain the unanimous agreement of the Parties on
(a) the Development Plan submitted during its exclusive period or (b) the latest
amended version of that plan which has been the result of comments by, or
discussions among, the other

 

74



--------------------------------------------------------------------------------

Parties or the Project Team, if one exists, and the Operator (the “Latest
Amended Version of the Plan”).

 

  12.5.2 Approval of a Development Plan After the Conclusion of the Operator’s
Exclusive Period

If:

 

  (a) the Operator fails within the one hundred twenty (120) day period in
Article 12.5.1 (Approval of Operator’s Development Plan Submitted During its
Exclusive Period) to gain the unanimous agreement of the Parties on its
Development Plan or Latest Amended Version of the Plan, whichever is applicable,
or

 

  (b) the Operator fails to submit a Development Plan during its exclusive
period,

any Party may submit a Development Plan and an AFE for the actual Costs it
incurred in order to generate that Development Plan, and the Parties have sixty
(60) days from such submittal in which to approve by Vote the Operator’s
Development Plan or Latest Amended Version of the Plan, whichever is applicable,
or another Party’s Development Plan or Latest Amended Version of the Plan,
whichever is applicable, and its associated AFE. Unless otherwise unanimously
agreed by the Parties, no new Development Plan may be submitted during the sixty
(60) day period.

 

  12.5.3 Approval of a Development Plan if One is Not Approved by Vote

If no Development Plan or Latest Amended Version of the Plan is approved by Vote
during the sixty (60) day period in Article 12.5.2 (Approval of a Development
Plan After the Conclusion of the Operator’s Exclusive Period), and if there is
only one Development Plan or Latest Amended Version of the Plan, whichever is
applicable, submitted and that Development Plan or the Latest Amended Version of
the Plan, whichever is applicable, receives an affirmative Vote of at least
fifty percent (50%) of the Voting interest, that Development Plan or the Latest
Amended Version of the Plan, whichever is applicable, shall be deemed approved
by the Parties. If there are two (2) or more Development Plans or Latest Amended
Version of the Plans, whichever

 

75



--------------------------------------------------------------------------------

is applicable, submitted and one Development Plan or the Latest Amended Version
of the Plan, whichever is applicable, receives an affirmative Vote of at least
fifty percent (50%) of the Voting interest and the other Development Plan or
Latest Amended Version of the Plan, whichever is applicable, receives an
affirmative Vote of less than fifty percent (50%) of the Voting interest, then
the Development Plan or the Latest Amended Version of the Plan, whichever is
applicable, receiving the affirmative Vote of at least fifty-one percent
(51%) of the Voting interest shall be deemed approved by the Parties. If two
competing Development Plans or Latest Amended Version of the Plans, whichever is
applicable, each receive an affirmative Vote of fifty percent (50%) of the
Voting interest, then the Development Plan or Latest Amended Version of the
Plan, whichever is applicable, for which the Operator affirmatively Votes, shall
be deemed approved.

 

  12.5.4 Approved Development Plan

By unanimously agreeing or Voting to approve a Development Plan or Latest
Amended Version of the Plan, whichever is applicable, or subsequently Voting to
Participate in an approved Development Plan, under Article 8.3 (Second
Opportunity to Participate), each Participating Party in an approved Development
Plan also agrees or Votes to participate in its Define AFE, the AFE referred to
Article 12.5.2 (Approval of a Development Plan After the Conclusion of the
Operator’s Exclusive Period), if applicable, and the formation of a Project Team
during the Define Stage, if applicable. If the Parties do not approve a
Selection AFE and do not form a Project Team during the Selection Stage and if
the Operator’s Development Plan or Latest Amended Version of the Plan, whichever
is applicable, is approved, the Operator shall directly charge the Joint Account
the actual Costs it incurred in order to generate and submit the approved plan.
Upon the approval of the Development Plan or Latest Amended Version of the Plan,
whichever is applicable, the Selection Stage concludes and Appraisal Operations
are deemed concluded; provided, however, if an Appraisal Operation is being
conducted when the Development Plan is approved, Appraisal Operations shall be
deemed concluded when the well bore in which the Appraisal Operation is being
conducted is either temporarily or permanently abandoned. Any Non-Participating
Party in the approved

 

76



--------------------------------------------------------------------------------

Development Plan’s Define AFE is subject to Article 16.5.3 (Non-Consent
Proprietary Geophysical Operations, Feasibility AFEs, Selection AFEs, Define
AFEs, Long Lead Development System AFEs, Post-Production Project Team AFEs, or
Enhanced Recovery Project Team AFEs).

 

  12.6 Long Lead Development System AFEs

After commencement of the Define Stage, in order to facilitate the early and
orderly commencement of the Execution Stage, the Operator has the right, prior
to the approval of the Execution AFE, to submit AFEs (“Long Lead Development
System AFEs”) for (a) the acquisition of long lead-time items for the
Development System, (b) preliminary activities related to the fabrication,
transportation or installation of the Development System, or (c) any other
activity necessary to assist the Operator in the implementation of the
Development Plan. A Long Lead Development System AFE, whose total estimated Cost
when combined with the estimated Cost of all approved Long Lead Development
System AFEs, does not exceed one hundred million dollars ($100,000,000.00),
requires approval by Vote of the Participating Parties in the Development Plan.
A Long Lead Development System AFE, whose total estimated Cost when combined
with the estimated Cost of all approved Long Lead Development System AFEs equals
or exceeds one hundred million dollars ($100,000,000.00), requires approval by
the unanimous agreement of the Participating Parties in the Development Plan.
Any Non-Participating Party in a Long Lead Development System AFE is subject to
Article 16.5.3 (Non-Consent Proprietary Geophysical Operations, Feasibility
AFEs, Selection AFEs, Define AFEs, Long Lead Development System AFEs,
Post-Production Project Team AFEs, or Enhanced Recovery Project Team AFEs).

 

  12.7  Define Stage and Execution Stage

The Define Stage commences upon the approval of the Development Plan.

 

  12.7.1 Execution AFE

The Operator has an exclusive period of one hundred eighty (180) days from the
commencement of the Define Stage to submit an Execution AFE, which conforms with
the Development Plan approved during the Selection Stage to all Parties for
approval by Election. The Execution AFE shall not include any Cost estimates or
AFEs for Development

 

77



--------------------------------------------------------------------------------

Wells. If the Operator does not submit the Execution AFE during its exclusive
period, any Party may submit an Execution AFE, which conforms with the approved
Development Plan, and an AFE for the actual Costs it has incurred to generate
the Execution AFE. If a Project Team was not formed during the Selection Stage
or the Define Stage, the proposing Party may submit as a part of the Execution
AFE a proposal for the formation of a Project Team accompanied by a memorandum
similar to the one referred to in Article 12.3.1 (Proposal of a Project Team).

 

  12.7.2 Approval of an Execution AFE and Commencement of the Execution Stage

By Electing to participate in an Execution AFE, each Participating Party in an
approved Execution AFE also Elects to participate in (a) the AFE for the actual
Costs incurred by the proposing Party in order to generate the approved
Execution AFE, referred to in Article 12.7.1 (Execution AFE), if applicable, and
(b) the formation of a Project Team during the Execution Stage, if applicable.
If the actual Costs the Operator has incurred to generate an Execution AFE are
not recovered as part of a Project Team’s Costs and if the Operator’s Execution
AFE is approved, the Operator shall directly charge the Joint Account the actual
Costs it incurred in order to generate and submit the Execution AFE. The Define
Stage concludes and the Execution Stage commences upon the approval of the
Execution AFE. A Non- Participating Party in the Execution AFE for the initial
Development System is subject to Article 16.2 (Acreage Forfeiture Provisions).

 

  12.7.3 Minor Modifications to Development Plans

In implementing a Development Plan, the Operator shall advise the Participating
Parties of its own progress and that of the Project Team, if one exists. As
additional information becomes available, the Operator may, prior to the
installation of the Development System, make minor modifications to the
Development Plan without the approval of the Participating Parties if those
minor modifications are both reasonable and prudent. For purposes of this
paragraph, a minor modification is

 

78



--------------------------------------------------------------------------------

  (a) a modification, which (i) is proposed prior to the commencement of the
Execution Stage and does not cause the estimated Cost of the Define AFE to
increase by more than twenty percent (20%) and (ii) is not a major modification
as defined in Article 12.7.4 (Major Modifications to Development Plans); or

 

  (b) a modification that is necessary for health, safety, or environmental
reasons or regulatory requirements and does not exceed twenty percent (20%) of
the dollar amount provided in 12.7.3(a), even if that modification constitutes a
major modification as defined in Article 12.7.4 (Major Modifications to
Development Plans).

The “estimated Cost of the Execution AFE” is the total dollar amount of the
Execution AFE and all approved Long Lead Development System AFEs. If the
Operator exercises its discretionary right to make a minor modification for
health, safety, or environmental reasons or regulatory requirements, the
Operator shall give each Participating Party in the Development Plan written
notice of that fact. A minor modification shall not materially change the risk
or timing of the Development Plan and is binding on all the Participating
Parties in the Development Plan.

 

  12.7.4 Major Modifications to Development Plans

A major modification shall be deemed to have occurred when:

(a) the type of Production System, for example, tension leg well jacket floating
production system, is to be changed; or

(b) the number of well slots of the Production System is to be changed by at
least twenty-five percent (25%); or

(c) the type of Hydrocarbon transmission system is changed (for example,
pipeline versus barge); or

(d) the initial daily production processing capacity of the Facilities is to be
changed by at least twenty-five percent (25%); or

(e) the number of Development Wells is to be increased or decreased by at least
twenty percent (20%); or

 

79



--------------------------------------------------------------------------------

(f) in the case of a tieback to an Offsite Host Facility or a pre-existing
Development System, the gathering and pipeline system necessary to transport the
Hydrocarbons from the wellheads to an Offsite Host Facility or a pre-existing
Development System, as provided in the Development Plan, is to be changed.

 

  12.7.5 Major Modifications to Development Plans Prior to the Approval of the
Execution AFE

Whenever a major modification to a Development Plan is proposed during the
Define Stage (prior to the approval of the Execution AFE), the Operator shall
furnish the Participating Parties in the Development Plan with the proposed
modification to the Development Plan (and associated AFEs). That major
modification shall require approval by unanimous agreement of the Participating
Parties in the Development Plan. If that major modification is approved, the
Operator shall immediately provide the modified Development Plan (and associated
AFEs) to each Non-Participating Party in the Development Plan. That
Non-Participating Party has the right for a period of ninety (90) days, after
receipt of the modified Development Plan (and associated AFEs), in which to
notify the Operator in writing that it will participate in the modified
Development Plan (and associated AFEs). If that Non-Participating Party
participates in the modified Development Plan, it shall be an Underinvested
Party in an amount equal to its Non-Participating Interest Share of the actual
Costs incurred on activities associated with the original Development Plan (and
associated AFEs).

 

  12.7.6 Major Modifications to Development Plans After the Approval of the
Execution AFE

Whenever a major modification to a Development Plan is proposed during the
Execution Stage (after the approval of an Execution AFE) and prior to the
installation of the Development System, the Operator shall furnish the
Participating Parties in the Execution AFE with the proposed modification to the
Development Plan (and associated AFEs). That major modification shall require
unanimous agreement of the Participating Parties in the Execution AFE. If that
major modification is as provided in Article 12.7.4, and is approved, the
Operator shall immediately provide the modified Development Plan (and associated

 

80



--------------------------------------------------------------------------------

AFEs) to each Non-Participating Party in the Execution AFE. For a period of
thirty (30) days after receipt of the modified Development Plan (and associated
AFEs), the Non-Participating Party may notify the Operator in writing that it
will participate in the modified Development Plan (and associated AFEs). If that
Non-Participating Party participates in the modified Development Plan, it shall
be an Underinvested Party in an amount equal to its Non-Participating Interest
Share of the actual Costs incurred on activities associated with (a) the
Execution AFE and (b) the original Development Plan (and associated AFEs) if it
did not participate in that Development Plan. Within thirty (30) days of the
elimination of the Underinvestment, the Participating Parties in the Execution
AFE for the initial Development Phase shall deliver to that Non-Participating
Party an assignment of one hundred percent (100%) of its former Working Interest
in the Contract Area, the wells therein and production therefrom. If the
Execution AFE was for a Subsequent Development Phase, the Non-Participating
Party shall not be subject to Article 16.2 (Acreage Forfeiture Provisions) in
regard to that AFE.

 

  12.7.7 Approval of Major Modifications

If the major modification of the Development Plan is approved, the Development
Plan (and associated AFEs) shall be deemed modified, and the Operator shall
carry out the modified Development Plan. If a major modification is not
approved, the Operator shall continue to implement the Development Plan as it
was before the proposed major modification.

 

  12.7.8  Termination of a Development Plan

A Development Plan terminates if (a) the Execution AFE for that Development Plan
(or any supplemental AFE thereto) is not approved by Election, (b) the
Participating Parties in the Define Stage or in the Execution AFE unanimously
agree to terminate the Development Plan, or (c) the fabrication or acquisition
of the Development System is not commenced within the time frame provided in
Article 12.7.9 (Timely Operations for Development Systems).

 

  12.7.8.1 Termination Prior to Execution AFE Approval

The Costs, risks, and liabilities of generating and implementing a Development
Plan that is terminated before

 

81



--------------------------------------------------------------------------------

its associated Execution AFE has been approved by Election shall be borne by the
Parties who participated in the Define AFE and its supplemental AFEs, if any.

 

  12.7.8.2 Termination After Execution AFE Approval

The Costs, risks, and liabilities of generating and implementing a Development
Plan that is terminated after its associated Execution AFE has been approved by
Election shall be borne by the Participating Parties in the Execution AFE and
its supplemental AFEs, if any.

 

  12.7.9 Timely Operations for Development Systems

The Operator shall commence or cause to be commenced the fabrication or
acquisition of a Development System (a) within one hundred eighty (180) days
after the end of the period for Elections of the Execution AFE or (b) ninety
(90) days prior to the date the Operator is required to commence that
fabrication or acquisition under an SOP or Unit Plan, whichever is earlier. If
the Operator, except for failure attributable to Force Majeure, fails to
commence the fabrication or acquisition of a Development System within the
applicable time period set forth above in this Article 12.7.9, the Non-Operating
Parties may then select a successor Operator under Article 4.5 (Selection of
Successor Operator). Within ninety (90) days of the selection of the successor
Operator, the successor Operator shall commence the fabrication or acquisition
of a Development System in the approved Development Plan. The fabrication or
acquisition of a Development System commences on the date the first major
fabrication contract for the Development System is awarded or the date the
purchase contract for a Development System is executed.

 

  12.8 Post-Production Project Team AFEs

The Execution Stage concludes upon the first production of Hydrocarbons from the
Development System. At least sixty (60) days, but not more than one hundred
twenty (120) days, prior to the first production of Hydrocarbons from the
Development System, the Operator may propose for approval by Vote of the
continuance of the Project Team, if one exists, on such smaller scale, which is
reasonable considering the scope of the work involved or the formation of the

 

82



--------------------------------------------------------------------------------

Project Team, if one does not exist, in order to assist the Operator in the
drilling of additional Development Wells approved by the Parties,
de-bottlenecking the Development System, ramping up Hydrocarbon production,
maximizing the recovery of Hydrocarbons during the Development Phase and
activities related thereto. With its proposal, the Operator shall include an
initial Post-Production Project Team AFE accompanied by a memorandum similar to
the one described in Article 12.3.1 (Proposal of Project Team).

At least forty-five (45) days, but not more than ninety (90) days, prior to the
date on which the Operator anticipates the scope of work set forth in its
original proposal for the continuance or formation of the Project Team and its
associated AFE and memorandum to be completed, the Operator may propose for
approval by Vote of the Parties the further continuance of the Project Team to
assist the Operator in reservoir management and production optimizing activities
other than contemplated under Article 12.11 (Enhanced Recovery and/or Pressure
Maintenance Program Proposals). With that proposal, the Operator shall include a
second Post-Production Project Team AFE accompanied by a memorandum similar to
the one described in Article 12.3.1 (Proposal of Project Team). The
administration of the Project Team during the period that it carries out the
scope of work referred to in this Article 12.8 shall be handled under Exhibit
“G.” The Costs of the Project Team will be handled as they are under
Article 12.3.1 (Proposal of Project Team). A Non-Participating Party in either
or both of the two Post-Production Project Team AFEs is subject to Article
16.5.3 (Non-Consent Proprietary Geophysical Operations, Feasibility AFEs,
Selection AFEs, Define AFEs, Long Lead Development System AFEs, Post-Production
Project Team AFEs, or Enhanced Recovery Project Team AFEs).

 

  12.9 Subsequent Development Phases

At any time after the installation of the initial Development System for the
initial Development Phase, any Participating Party may propose a subsequent
Development Phase and the installation of a subsequent Development System. That
proposal shall require approval by Vote except as provided in Article 16.4
(Non-Consent Operations to Maintain Contract Area).

 

83



--------------------------------------------------------------------------------

  12.9.1 Proposal of a Subsequent Development Phase

If a subsequent Development Phase is approved, the procedures specified in this
Article 12 (Development Phases) shall apply to the proposal of the subsequent
Development Phase.

 

  12.9.2 Execution AFE in a Subsequent Development Phase

Each Non-Participating Party in an Execution AFE for a subsequent Development
Phase is subject to the non-consent provisions in Article 16.5.5 (Non-Consent
Subsequent Development System and Additional Facilities), not Article 16.2
(Acreage Forfeiture Provisions). Although a Non-Participating Party in an
Execution AFE for a subsequent Development Phase will retain its Working
Interest in the Contract Area, that Party will only be entitled to Hydrocarbon
production from the subsequent Development Phase, in which it did not
participate, after it has satisfied the non-consent provisions in Article 16.5.5
(Non-Consent Subsequent Development System and Additional Facilities). A
Non-Participating Party in a subsequent Development Phase shall not unreasonably
interfere with any activities or operations in that subsequent Development
Phase. In all events, the Participating Parties in the Execution AFE for a
subsequent Development Phase shall control the sequence of, and shall conduct,
all activities and operations in that subsequent Development Phase.

 

  12.10 Access to Existing Facilities

A Participating Party in a subsequent Development Phase may propose to access
the Facilities installed for a previous Development Phase in accordance with
Article 14 (Facilities and Gathering Systems). The proposal shall require
approval by Vote of the Participating Parties in the previous Development Phase
and shall include the basic terms under which the access is to be granted. If
the proposal is approved, it shall be incorporated into a formal “Facilities Use
and Production Handling Agreement” and shall bind all Parties.

 

  12.11 Enhanced Recovery and/or Pressure Maintenance Program Proposals

Any Party may propose the formation of a Project Team separate and apart from
any Project Team already in existence for the purpose of assisting the Operator
in designing an enhanced recovery and/or pressure maintenance program for a

 

84



--------------------------------------------------------------------------------

particular Development Phase by submitting to the Parties for approval by
Election an Enhanced Recovery Project Team AFE accompanied by a memorandum
similar to the one described in Article 12.3.1 (Proposal of Project Team). Any
Non-Participating Party in that Enhanced Recovery Project Team AFE is subject to
Article 16.5.3 (Non-Consent Proprietary Geophysical Operations, Feasibility
AFEs, Selection AFEs, Define AFEs, Long Lead Development System AFEs,
Post-Production Project Team AFEs, or Enhanced Recovery Project Team AFEs). The
formation and administration of a Project Team for an enhanced recovery and/or
pressure maintenance program will be handled under Exhibit “G.” The Costs of the
Project Team will be handled as they are under Article 12.3.1 (Proposal of
Project Team). After the Operator has designed the enhanced recovery and/or
pressure maintenance program with the assistance of that Project Team, the
Operator may submit an enhanced recovery and/or pressure maintenance program
proposal and AFE to the Parties for approval by Vote. The program proposal and
AFE shall contain sufficient detail to allow the Parties to adequately evaluate
the scope, timing, Costs, and benefits of the proposed program and AFE. If
approved, that proposal and AFE will be binding on all of the Participating
Parties in the Execution AFE for that Development Phase, and the Operator shall
commence the program at the Cost and risk of those Parties.

ARTICLE 13 — DEVELOPMENT OPERATIONS

 

  13.1 Proposal of Development Wells and Development Operations

It is the intent of the Parties to proceed with the development of the Contract
Area under an approved Development Plan. Each Development Well shall be subject
to a separate AFE unless a Development Plan calls for a number of Development
Wells to be drilled together in order to set conductor casing or to be
pre-drilled together prior to the installation of the Development System, in
which case those wells may be included in a single AFE.

Once a Development Well has been completed and placed on production, the
Participating Parties in that well must unanimously agree to allow any Party to
conduct a Non-Consent Operation in that well, unless that well becomes incapable
of producing in paying quantities. A proposal to conduct Development Operations
in a Producible Reservoir requires the unanimous agreement of the

 

85



--------------------------------------------------------------------------------

Parties, unless the proposing Party designates the Producible Reservoir as an
Objective Depth or completion zone in the proposal.

 

  13.1.1 Proposal of Development Wells Included in a Development Plan

Subject to Article 13.1 (Proposal of Development Wells and Development
Operations), any Participating Party in a Development Plan and Execution AFE may
propose drilling a Development Well that was included in the Development Plan by
giving notice of the proposal (along with the associated AFE and Well Plan) to
the other Parties. Each proposed Development Well that was included in the
Development Plan requires approval by Election. Each Non-Participating Party in
a Development Well will be subject to either acreage forfeiture or Hydrocarbon
Recoupment as provided in Article 16 (Non-Consent Operations).

13.1.1.1 Revision of Well Plan

Unless otherwise provided for in the Development Well proposal and AFE, any
revisions of the Well Plan or AFE for a Development Well shall take place under
the same terms and conditions as those set forth for an Exploratory Well in
Article 10.1.1 (Revision of Well Plan).

13.1.1.2 Automatic Revision of the Well Plan

The Well Plan for a Development Well shall automatically be revised under the
same terms and conditions as those set forth for an Exploratory Well in
Article 10.1.2 (Automatic Revision of the Well Plan).

 

  13.1.2 Proposal of Development Operations Not Included in a Development Plan

Subject to Article 13.1 (Proposal of Development Wells and Development
Operations), any Participating Party in an Execution AFE may propose drilling a
Development Well that was not included in the Development Plan associated with
that Execution AFE by giving notice of the proposal (along with the associated
AFE and Well Plan) to the other Parties. The proposal shall specify that the
well was not included in the Development Plan. Each proposed Development Well
that was not included in the Development Plan requires approval by Vote. Each

 

86



--------------------------------------------------------------------------------

Non-Participating Party in a Development Well will be subject to either acreage
forfeiture or Hydrocarbon Recoupment, as provided in Article 16 (Non-Consent
Operations).

 

  13.1.3 Timely Operations

Except as provided below, drilling operations on a Development Well shall be
commenced within one hundred twenty (120) days after the end of the period for
the approval of the Development Well. If the Operator, except for an occurrence
of Force Majeure, does not commence drilling operations on the Development Well
within that one hundred twenty (120) day period, the approved Development Well
proposal shall be deemed withdrawn, with the effect as if the Development Well
had never been proposed and approved.

If a Party submits an identical Development Well proposal (except for any
necessary modifications resulting from a change in the drilling rig to be
utilized by the Operator) within sixty (60) days after the deemed withdrawal of
the approved original Development Well proposal and if that identical
Development Well proposal is approved and if the Operator is a Participating
Party in the identical Development Well proposal, the Operator shall commence
drilling operations on that well within ninety (90) days after the end of the
response period for that proposal. If the Operator, except for an occurrence of
Force Majeure (excluding the inability to secure materials or a drilling rig),
fails to commence drilling operations on the identical Development Well within
that ninety (90) day period, the approved identical Development Well proposal
shall be deemed withdrawn, with the effect as if the identical Development Well
proposal had never been proposed and approved, and the Non-Operating Parties may
then select a substitute Operator under Article 4.2.2 (Substitute Operator if
Operator Fails to Commence Drilling Operations). Within sixty (60) days of the
selection of the substitute Operator, the substitute Operator shall propose the
drilling of an identical Development Well (except for any necessary
modifications resulting from a change in the drilling rig to be utilized by the
substitute Operator), and it shall commence drilling operations on that well
within ninety (90) days after the end of the period for the approval of that
Well.

 

87



--------------------------------------------------------------------------------

If a Party submits an identical Development Well proposal (except for any
necessary modifications resulting from a change in the drilling rig to be
utilized by the Operator) within sixty (60) days after the deemed withdrawal of
the approved original Development Well proposal and if that identical
Development Well proposal is approved and if the Operator is not a Participating
Party in the identical Development Well proposal, the approved identical
Development Well proposal shall be deemed withdrawn, with the effect as if the
identical Development Well proposal had never been proposed and approved, and
the Non-Operating Parties may then select a substitute Operator under
Article 4.2.1 (Substitute Operator if Operator is a Non-Participating Party).
Within sixty (60) days of the selection of the substitute Operator, the
substitute Operator shall propose the drilling of an identical Development Well
(except for any necessary modifications resulting from a change in the drilling
rig to be utilized by the substitute Operator), and it shall commence drilling
operations on that well within ninety (90) days after the end of the period for
the approval of that Well.

If an approved original or identical Development Well proposal is deemed
withdrawn due to a failure to timely commence drilling operations on that well,
all Costs incurred, which are attributable to the preparation for, or in
furtherance of, that Development Well, will be chargeable to the Participating
Parties. Drilling operations for a Development Well under this Article 13.1.3
shall be deemed to have commenced on the date the rig arrives on location or, if
the rig is already on location, the date when actual drilling operations for the
approved Development Well are undertaken.

 

  13.1.4 AFE Overruns and Substitute Well

Once a Development Well is commenced, the Operator shall drill the well with due
diligence to its Objective Depth, subject to:

 

  (a) all supplemental AFEs required under Article 6.2.2 (Supplemental AFEs),

 

  (b)

the Operator encountering mechanical difficulties, excessive temperature,
uncontrolled influx of subsurface water, loss of well control, abnormal well or
formation pressures, pressured or

 

88



--------------------------------------------------------------------------------

 

heaving shale, granite or other practicably impenetrable substances, or other
similar conditions in the well bore or damage to the well bore that render, in
the Operator’s sole opinion, further well operations impractical, and

 

  (c) the unanimous agreement of the Participating Parties to cease drilling a
Development Well before reaching Objective Depth.

If a Development Well is abandoned due to the conditions described under Article
13.1.4(b), then any Participating Party in the abandoned Development Well may,
within thirty (30) days after abandonment of that Development Well, propose the
drilling of a substitute well for the abandoned Development Well by giving
notice of the proposal (along with the associated AFE and Well Plan) to all
other Participating Parties in the abandoned Development Well, and that proposal
requires approval by Election of the Participating Parties in the abandoned
Development Well. The Well Plan for the substitute Development Well shall be
substantially the same as the abandoned Development Well’s Well Plan and shall
also take into account those conditions that rendered further drilling of the
abandoned Development Well impractical.

Each Non-Participating Party in a substitute Development Well or an approved
supplemental AFE for a Development Well will be subject to either an acreage
forfeiture or Hydrocarbon Recoupment, as provided in Article 16 (Non-Consent
Operations).

 

  13.2 Development Operations at Objective Depth

After a Development Well has been drilled to its Objective Depth, all operations
in the controlling AFE have been conducted or terminated (except temporary
abandonment and permanent plugging and abandonment), and all logs and test
results have been distributed to the Participating Parties, the Operator shall
promptly notify the Parties entitled to make an Election on an operation
proposed under this Article 13.2, of its proposal to conduct subsequent
operations in the well. Except for a proposal to permanently plug and abandon
the well, the Operator’s proposal shall include an associated AFE and a plan for
the operation. The Parties entitled to make an Election under this Article 13.2
are:

 

89



--------------------------------------------------------------------------------

  (a) the Participating Parties, and

 

  (b) the Non-Participating Parties in the original well proposal, if (1) the
subsequent Development Operation proposal is made at the well’s Objective Depth
and is for a Sidetrack or Deepening and (2) Article 16.4 (Non-Consent Operations
to Maintain Contract Area) was not applicable to the drilling of that
Development Well.

The Operator’s proposal shall be for one of the following operations:

 

  (a) conduct Additional Testing, Sidewall Coring, or Logging of the formations
encountered prior to setting production casing;

 

  (b) complete the well at the Objective Depth in the objective zone or
formation;

 

  (c) Sidetrack the well;

 

  (d) plug back the well and attempt a completion in a shallower zone or
formation;

 

  (e) Deepen the well to a new Objective Depth;

 

  (f) conduct other operations on the well not listed;

 

  (g) temporarily abandon the well; or

 

  (h) permanently plug and abandon the well.

If the Operator fails to submit its proposal to the Participating Parties within
twenty-four (24) hours (inclusive of Saturdays, Sundays, and federal holidays)
after receipt of all logs and test results from a Development Well, then any
Participating Party may make a proposal. In that event, the procedures in this
Article 13.2 (Development Operations at Objective Depth) shall apply to that
proposal, and any reference in this Article 13.2 to the “Operator’s proposal”
shall include a proposal made by a Participating Party.

 

  13.2.1 Response to Operator’s Proposal

A Participating Party may, within twenty-four (24) hours (inclusive of
Saturdays, Sundays, and federal holidays) of its receipt of the Operator’s
proposal, make a separate proposal (along with an

 

90



--------------------------------------------------------------------------------

associated AFE and a plan for the operation), except if the proposal is to
permanently plug and abandon the well) for one of the operations in Article 13.2
(Development Operations at Objective Depth), and the Operator, immediately after
the expiration of the twenty-four (24) hour period for making a separate
proposal shall provide the Parties entitled to make an Election with a copy of
all separate proposals so made. If no separate proposal is made, the Parties
entitled to make an Election shall, within forty-eight (48) hours (inclusive of
Saturdays, Sundays, and federal holidays) of its receipt of the Operator’s
proposal, make an Election on the Operator’s proposal (except for a proposal to
permanently plug and abandon). If a separate proposal is made, the Parties
entitled to make an Election shall make an Election under the procedure in
Article 13.2.2 (Response to Highest Priority Proposal). If a proposal to
permanently plug and abandon the well is the only operation proposed, then the
approval and Cost allocation provisions of Article 13.5 (Permanent Plugging and
Abandonment and Cost Allocation) shall apply to the proposal. If Article 8.3
(Second Opportunity to Participate) or Article 8.4 (Participation by Fewer Than
All Parties), or both, apply to an Election, then the response period in those
articles shall be twenty-four (24) hours (inclusive of Saturdays, Sundays, and
federal holidays) instead of forty-eight (48) hours (exclusive of Saturdays,
Sundays, and federal holidays). Notwithstanding any contrary provision of this
Agreement, if one or more operations are proposed before the distribution of
information from the previous approved operation, then the response periods
provided above shall not begin until the Parties entitled to make an Election in
Article 13.2 (Development Operations at Objective Depth) have received the
information from the previous approved operation.

 

  13.2.2 Response to Highest Priority Proposal

If a separate proposal is made, each Party entitled to make an Election shall,
within twenty-four (24) hours (inclusive of Saturdays, Sundays, and federal
holidays) after its receipt from the Operator of a complete copy of all separate
proposals, make its Election on the highest priority proposal (except a proposal
to permanently plug and abandon the well). Article 13.2(a) has the highest
priority, and Article 13.2(h) has the

 

91



--------------------------------------------------------------------------------

lowest priority. If different depths or locations are proposed for the same type
of operation, priority shall be given to the deepest depth.

If the proposal with the highest priority is approved, then the lower priority
proposals shall be deemed withdrawn. Once the approved operation is completed,
the Parties shall follow the procedure provided in this Article 13.2
(Development Operations at Objective Depth) for all other proposals for
operations in the well bore until such time as the well is temporarily abandoned
or permanently abandoned.

 

  13.2.3 Response on Next Highest Priority Proposal

If the proposal with the highest priority is not approved, then the next highest
priority proposal shall be deemed the highest priority proposal, and it shall be
subject to the approval procedure in Article 13.2.2 (Response to Highest
Priority Proposal). This process will continue until a proposal is approved to
complete the Development Well, temporarily plug and abandon the Development
Well, or permanently plug and abandon a Development Well.

 

  13.2.4 Non-Participating Parties in Development Operations at Objective Depth

A Non-Participating Party in a Development Operation conducted on a Development
Well after it has reached its Objective Depth [except as provided for in this
Article 13.2 (Development Operations at Objective Depth)] is subject to Article
16.5.4 (Non-Consent Development Operations) and is relieved of the Costs and
risks of that Development Operation, except that a Non-Participating Party in
that Development Operation remains responsible for its Participating Interest
Share of the Costs of plugging and abandoning a Development Well, less and
except all Costs of plugging and abandoning associated solely with the
subsequent Development Operation in which it was a Non-Participating Party.

 

  13.2.5 Participation in a Sidetrack or Deepening by a Non-Participating Party
in a Development Well at Initial Objective Depth

If a Development Well is drilled to its Objective Depth and a Non-Participating
Party in that Development Well becomes a Participating Party in an approved
Sidetracking or Deepening under Article 13.2 (c)

 

92



--------------------------------------------------------------------------------

or (e), that former Non-Participating Party shall become an Underinvested Party
in an amount equal to its Non-Participating Interest Share of the Costs of that
Development Well to its Objective Depth prior to that Sidetracking or Deepening.
The original Participating Parties in a Development Well are Overinvested
Parties in that amount. A former Non-Participating Party in a Development Well
that becomes a Participating Party in an approved Sidetracking or Deepening
remains a Non-Participating Party in that Development Well to initial Objective
Depth until (a) its Underinvestment is eliminated under Article 16.9 (Settlement
of Underinvestments) and (b) the Hydrocarbon Recoupment recoverable under
Article 16.5.4 (Non-Consent Development Operations) less the Underinvestment,
has been recovered by the original Participating Parties. If a former
Non-Participating Party becomes a Participating Party in more than one approved
Sidetracking or Deepening in the same Development Well, that former
Non-Participating Party shall become an Underinvested Party only with regard to
the first Sidetracking or Deepening it approves; however, that Underinvestment
shall not be relieved by an Underinvested Party’s subsequent participation.

 

  13.3 Development Well Proposals That Include Drilling Below the Deepest
Producible Reservoir

Any Party may propose a Development Well with an Objective Depth below the
Deepest Producible Reservoir, and in response to that well proposal each Party
may, in writing, limit its participation in the drilling of that Development
Well to the base of the Deepest Producible Reservoir to be penetrated by that
Development Well. A Party who limits its participation in a Development Well to
the base of the Deepest Producible Reservoir shall bear its Participating
Interest Share of the Cost and risk of drilling that Development Well to the
base of the Deepest Producible Reservoir (including abandonment), and it shall
be a Non-Participating Party for the Deeper Drilling and shall be subject to
Article 16.5.4 (Non-Consent Development Operations) in regard to the Deeper
Drilling.

 

  13.3.1 Multiple Completion Alternatives Above and Below the Deepest Producible
Reservoir

If a Party Electing to limit its participation in a well to the base of the
Deepest Producible Reservoir to be penetrated by the well under Article

 

93



--------------------------------------------------------------------------------

11.3 (Appraisal Well Proposals That Include Drilling Below the Deepest
Producible Reservoir) or Article 13.3 (Development Well Proposals That Include
Drilling Below the Deepest Producible Reservoir) considers the well to be
capable of producing at or above the Deepest Producible Reservoir and has
notified the Participating Parties down to Objective Depth of its desire to
complete the well at or above the Deepest Producible Reservoir, the well will be
drilled subject to the following provisions:

 

  (a) Multiple Completion: If before drilling of the well commences, all
Participating Parties in the well agree that multiple well completions are
possible and practicable and that those completions will involve (i) a
completion at or above the Deepest Producible Reservoir and (ii) a completion
below the Deepest Producible Reservoir, the Participating Parties in the Deeper
Drilling will bear one hundred percent (100%) of the Costs of drilling the well
to an Objective Depth below the Deepest Producible Reservoir that are in excess
of the original Costs to drill and complete the well in the Deepest Producible
Reservoir.

 

  (b) Single Completions: If prior to the commencement of the drilling of the
well, the Participating Parties do not unanimously agree that multiple well
completions are possible, then the first completion shall be at the objective
deeper than the Deepest Producible Reservoir. A Non-Participating Party in the
Deeper Drilling is an Overinvested Party in the well in an amount equal to its
Participating Interest Share of the Costs of drilling the well to the Deepest
Producible Reservoir, and the Participating Parties in the Deeper Drilling on
the well are Underinvested Parties for that amount upon the first of the
following events to occur:

 

  (i) the well is not a Producible Well at a depth deeper than the Deepest
Producible Reservoir and the well is plugged back to a zone at or above the
Deepest Producible Reservoir;

 

  (ii)

the well is completed as a Producible Well at a depth deeper than Deepest
Producible Reservoir, but Hydrocarbon production from that depth is later
depleted

 

94



--------------------------------------------------------------------------------

 

prior to Complete Recoupment (in regard to Deeper Drilling) and the well is
plugged back to a zone at or above the Deepest Producible Reservoir;

 

  (iii) the well is completed as a Producible Well at a depth deeper than the
Deepest Producible Reservoir and the Participating Parties have achieved
Complete Recoupment (in regard to the Deeper Drilling) from Hydrocarbon
production from a zone deeper than the Deepest Producible Reservoir;

 

  (iv) the well is plugged and abandoned prior to an attempted completion at or
above the Deepest Producible Reservoir.

The Underinvestment will be depreciated at the rate of one half of one percent
(0.5%) per month from the date the Deeper Drilling commences to the date the
Non-Participating Party is entitled to share in the Hydrocarbon production from
zones deeper than Deepest Producible Reservoir, but that depreciation will not
reduce the Underinvestment below seventy-five percent (75%) of the original
Underinvestment.

 

  13.3.2 Completion Attempts At or Above the Deepest Producible Reservoir

If a Development Well in which Deeper Drilling is conducted is not completed for
production below the Deepest Producible Reservoir, then the Participating
Parties in that well down to the Deepest Producible Reservoir may use the well
for completion in a zone at or above the Deepest Producible Reservoir. The
Parties who paid their proportionate share of the drilling Costs to the base of
the Deepest Producible Reservoir under Article 13.3 (Development Well Proposals
That Include Drilling Below the Deepest Producible Reservoir) may participate in
the completion attempt in the zone at or above the Deepest Producible Reservoir.
The Participating Parties in the Deeper Drilling operation shall bear the Costs
(including plugging back Costs) necessary to place the well in proper condition
for its completion in the zone at or above the Deepest Producible Reservoir. If
a well drilled below the Deepest Producible Reservoir is damaged to the extent
that it is rendered incapable of being completed and produced at or above the
Deepest

 

95



--------------------------------------------------------------------------------

Producible Reservoir, the Participating Parties in the Deeper Drilling are
obligated to reimburse the Non-Participating Parties in the Deeper Drilling for
their Participating Interest Share of the Costs of drilling the well to the base
of the Deepest Producible Reservoir.

 

  13.4 Recompletions and Workovers

Any of the Participating Parties in the subsequent Development Operation,
Recompletion, or Workover that resulted in the most recent Hydrocarbon
production from a Development Well may propose a Recompletion in or Workover of
that Development Well. Each Recompletion or Workover, including the permanent
plugging and abandonment of a Producible Reservoir, requires approval by Vote of
those Participating Parties. A Non-Participating Party in a Recompletion or
Workover is subject to Article 16.5.4 (Non-Consent Development Operations) and
is relieved of the Costs and risks of the Recompletion or Workover but remains
responsible for its Participating Interest Share of the Costs of plugging and
abandoning the Development Well, less and except any Costs of plugging and
abandoning associated solely with a Recompletion or Workover in which it is a
Non-Participating Party.

 

  13.5 Permanent Plugging and Abandonment and Cost Allocation

The permanent plugging and abandonment of a Development Well that:

 

  (a) is to be plugged due to mechanical difficulties or impenetrable conditions
before the well has been drilled to its Objective Depth under Article 13.1.4
(b),

 

  (b) is to be plugged under Article 13.2 (Development Operations at Objective
Depth), or

 

  (c) has been previously temporarily abandoned under Article 13.2 (Development
Operations at Objective Depth)

and has not produced Hydrocarbons (other than as a result of Production
Testing), requires the approval of the Participating Parties by Vote. Approval
to plug and abandon a Development Well that has produced Hydrocarbons (other
than as a result of Production Testing) shall be governed by Article 18.1
(Abandonment of Wells). If a proposal to plug and abandon a Development Well
receives approval by Vote, the approved proposal binds all Parties. If any

 

96



--------------------------------------------------------------------------------

Participating Party fails to respond within the applicable response period for a
proposal to plug and abandon a Development Well, that Participating Party shall
be deemed to have approved the plugging and abandonment of that Development
Well. If a rig is on location and a proposal to plug and abandon a Development
Well under either Article 13.5 (a) or 13.5 (b) does not receive approval by
Vote, and if within twenty-four (24) hours (inclusive of Saturdays, Sundays, and
federal holidays) after receipt of that proposal no other operation is proposed
(and subsequently approved) for the well by a Party entitled to make a proposal,
the Operator may nevertheless proceed to plug and abandon the Development Well,
and shall give each Participating Party notice of that fact. If the proposal to
plug and abandon a Development Well that has not produced Hydrocarbons (other
than as a result of Production Testing) does not receive approval by Vote, but
the Operator deems the well bore not to be safe or in sound enough condition for
it to perform further operations, the Operator may nevertheless proceed to plug
and abandon that Development Well and shall give each Participating Party notice
of that fact.

The Participating Parties in a Development Well proposal shall pay all Costs of
plugging and abandoning that Development Well, except all increased plugging and
abandoning Costs associated solely with a Non-Consent Operation approved under
Article 13.2 (Development Operations at Objective Depth) or Article 6.2.2
(Supplemental AFEs). The Participating Parties in that Non-Consent Operation are
responsible for the increased plugging and abandoning Costs attributable to that
Non-Consent Operation.

ARTICLE 14 — FACILITIES AND GATHERING SYSTEMS

 

  14.1 Facilities as a Part of Development Plan

The Development Plan shall provide for the installation of all Facilities
necessary to handle or service Hydrocarbons produced pursuant to that
Development Plan. If the approved Development Plan provides that Hydrocarbon
production can most efficiently be processed and handled by Offsite Host
Facilities, the Development Plan shall provide for a Development System designed
to use Offsite Host Facilities.

 

97



--------------------------------------------------------------------------------

  14.2 Use of Offsite Host Facilities

In the event the approved Development Plan provides that Hydrocarbon production
can most efficiently be processed and handled by Offsite Host Facilities, the
Participating Parties shall use reasonable efforts to secure a formal
“Facilities Use and Production Handling Agreement” from the owners of the
Offsite Host Facilities under the terms submitted to the Parties by the Operator
under Article 12.4.1 (f) (Tieback Operations), but no Participating Party shall
have a duty (fiduciary or otherwise) to secure capacity in the Offsite Host
Facilities on behalf of any other Participating Party. However, any capacity
secured by that “Facilities Use and Production Handling Agreement” to Offsite
Host Facilities shall be shared proportionately by the Participating Parties,
who executed the “Facilities Use and Production Handling Agreement,” on the
basis of their Participating Interest Share in the Development System, unless
those Parties agree to a different proportionate share of the capacity. This
Agreement shall govern all operations and activities regarding Hydrocarbon
production, which are not specifically addressed in the “Facilities Use and
Production Handling Agreement.” This Article 14.2 shall not constitute a limit
on a Party’s right to install its own facilities under Article 15 (Disposition
of Hydrocarbon Production).

 

  14.3 Use of Development Systems

The Participating Parties in a Development System have priority access to and
utilization of the Facilities associated with the Development System in order to
operate and develop the Contract Area under an approved Development Plan.

 

  14.4 Processing Priorities

The Participating Parties in a Development System jointly own all processing and
handling capacity associated with that Development System. The use of excess
processing or handling capacity in that Development System is subject to the
following priority of usage:

 

  (a) First priority to Hydrocarbon production from the Development Phase during
which the existing processing Facilities were fabricated and installed;

 

  (b) Second priority to Hydrocarbon production from a Development Phase during
which the existing processing Facilities were not fabricated and installed;

 

98



--------------------------------------------------------------------------------

  (c) Third priority to hydrocarbon production from outside the Contract Area
that is owned one hundred percent (100%) by all Participating Parties in the
Development System in the same percentage as their ownership in that Development
System;

 

  (d) Fourth priority to hydrocarbon production from outside the Contract Area
that is owned one hundred percent (100%) by all of the Participating Parties in
the Development System but not in the same percentage as their ownership in the
Development System;

 

  (e) Fifth priority to hydrocarbon production from outside the Contract Area
that is owned by all Participating Parties in the Development System and a third
party;

 

  (f) Sixth priority to hydrocarbon production from outside the Contract Area
that is owned by one or more Participating Parties in the Development System,
but not by all of them, and a third party; and

 

  (g) Seventh priority to hydrocarbon production from outside the Contract Area
that is owned one hundred percent (100%) by a third party.

Any hydrocarbon production processing and handling capacity offered to parties
under (d), (e), (f), and (g) of this Article 14.4 shall be processed and handled
under a “Facilities Use and Production Handling Agreement” unanimously agreed to
by the Participating Parties in the Execution AFE for that Development System
and, if applicable, the Participating Parties in any additional Facilities which
are to be used for the processing or handling of those hydrocarbons.

 

  14.5 Approval of Additional Facilities

This Article 14.5 shall only apply to Facilities that were not included in an
approved Development Plan and are to be utilized for Hydrocarbon production. Any
Participating Party in an Execution AFE for a Development System may propose the
installation of additional Facilities beyond those specified in the Development
Plan associated with that Development System by giving notice to the other
Participating Parties (along with an associated AFE), together with information
adequate to describe the proposed Facilities. Except as provided in Article 15.2
(Facilities to Take In Kind), the installation of additional Facilities beyond
the scope of a Development Plan requires the approval by Vote of the

 

99



--------------------------------------------------------------------------------

Participating Parties in the Execution AFE (and all supplemental AFEs) for the
Development System that is to receive the additional Facilities. Upon approval
of such a proposal, the Operator shall proceed to install the additional
Facilities, provided that, in the judgment of the Operator, the additional
Facilities do not interfere with continuing operations on the Contract Area and
there is sufficient deck space and buoyancy available to support the proposed
additional Facilities. A Non-Participating Party in a proposal for additional
Facilities shall be subject to Article 16.5.5 (Non-Consent Subsequent Production
System and Additional Facilities). If the Facilities proposal is for a disposal
well, that Facilities proposal shall contain the same information provided in a
Development Well proposal.

 

  14.6 Expansion or Modification of Existing Production System

This Article 14.6 shall only apply to expansions or modifications of a
Production System that are to be utilized for activities or operations on the
Contract Area. After installation of a Production System described and approved
in a Development Plan, any Participating Party in that Production System may
propose the expansion or modification of that Production System by written
notice (along with its associated AFE) to the other Participating Parties in
that Production System. That proposal requires the approval by Vote of the
Participating Parties in that Production System. If approved, that proposal will
be binding on all Participating Parties in that Production System, and the
Operator shall commence that expansion or modification at the sole Cost and risk
of all of the Participating Parties in that Production System unless otherwise
agreed.

 

  14.7 Additions, Expansion, or Modification of Production System or Facilities
for Health, Safety, or Environmental Reasons

If a proposal for additional Facilities or a proposal for the expansion or
modification of a Production System does not receive approval by Vote of the
Participating Parties in the Execution AFE (and all supplemental AFEs) for the
Development System that is to receive additional Facilities or have its
Production System expanded or modified, whichever is applicable, and that
proposal is necessary for health, safety, or environmental reasons and has been
mandated by governmental authority or judicial process, the Operator may, at its
discretion, install those additional Facilities or make those expansions or
modifications to the Production System. If the Operator elects to exercise its
discretionary right to make those installations, modifications, or expansions,
the Operator shall provide written notice of its decision to each Participating
Party in the Execution AFE

 

100



--------------------------------------------------------------------------------

(and all supplemental AFEs) for the Development System that is to receive
additional Facilities or have its Production System expanded or modified,
whichever applies.

ARTICLE 15 – DISPOSITION OF HYDROCARBON PRODUCTION

 

  15.1 Duty to Take in Kind

Each Party has the right and duty to take in kind or separately dispose of its
share of the Hydrocarbons, excluding (i) Hydrocarbons that are unavoidably lost
and (ii) Hydrocarbon production that the Operator uses in production or
Development Operations or in preparing and treating Hydrocarbons for marketing
or transportation in an Export Pipeline.

 

  15.2 Facilities to Take in Kind

Each Participating Party in the Execution AFE for a Development System has the
right, at its sole cost and risk, to construct and install facilities on and
connect pipelines to the Development System for purposes of taking its share of
Hydrocarbon production in kind, provided that, in the judgment of the Operator,
the installation and operation of those facilities and pipelines will not
unreasonably interfere with continuing operations on the Development System or
the Contract Area.

 

  15.3 Failure to Take Oil or Condensate in Kind

If a Party fails to take in kind or dispose of its share of the oil or
condensate produced from the Contract Area, the Operator may, but is not
obligated to, purchase for its own account, sell to others, or otherwise dispose
of all or part of that oil or condensate at the same price at which the Operator
calculates and pays lessor’s royalty on its oil or condensate, or if lessor
takes its royalty in kind, sell that oil or condensate to others at the price
prevailing in the area for oil or condensate of the same kind, gravity, and
quality reasonably obtainable by the Operator under the circumstances, subject
to revocation by the non-taking Party upon thirty (30) days written notice to
the Operator but shall not take effect until the Operator’s sales contract with
a third party terminates. The Operator is not obligated to obtain a price equal
to the price at which its oil or condensate is sold. The Operator’s right to
take in kind or dispose of a non-taking Party’s share of

 

101



--------------------------------------------------------------------------------

the oil or condensate is subject to the non-taking Party’s right, at any time
and from time to time, to take in kind or dispose of its share of the oil or
condensate. All contracts of sale by the Operator for another Party’s oil or
condensate shall be only for such reasonable periods not to exceed one year.
Proceeds of all sales by the Operator under this Article 15.3 shall be paid by
the end of the calendar month so that the Parties entitled to those proceeds
will be able to make timely payments, without penalty, of lessor’s royalty on
the oil or condensate, which generated the proceeds.

Unless required by governmental authority or judicial process, no Party shall be
forced to share an available market with a non-taking Party.

 

  15.4 Gas Balancing Provision

If for any reason a Party fails to take or market its full share of gas as
produced, the gas balancing and accounting between the Parties shall be handled
under Exhibit “D.”

 

  15.5 Expenses of Delivery in Kind

All Costs incurred by the Operator in making delivery of a Party’s share of
Hydrocarbon production or disposing of same shall be borne by that Party.

ARTICLE 16 – NON-CONSENT OPERATIONS

 

  16.1 Conduct of Non-Consent Operations

Any activity or operation that invokes this Article 16 (Non-Consent Operations)
must be proposed by a Party in good faith, using Cost estimates and Objective
Depths that are reasonable for the Contract Area. Non-Consent Operations shall
not unreasonably interfere with activities or operations conducted by all
Parties, unless the Non-Consent activity or operation will maintain all or a
portion of the Contract Area under Article 16.4 (Non-Consent Operations to
Maintain Contract Area).

 

  16.1.1 Costs

The Costs of a Non-Consent Operation shall be borne by the Participating Parties
in accordance with their Participating Interest Share in the Non-Consent
Operation (unless otherwise agreed by the Participating Parties). Within ninety
(90) days after a Non-Consent

 

102



--------------------------------------------------------------------------------

Operation has been conducted, the Operator shall furnish all other Parties with
either (a) an itemized statement of the Cost of the Non-Consent Operation and an
inventory of the pertinent equipment or (b) a detailed statement of monthly
billings. The Operator shall furnish to the Parties a monthly statement showing
operating, maintenance, and other expenses attributable to the Non-Consent
Operation together with a statement of the quantity of Hydrocarbons produced,
and the revenues from the sale of Hydrocarbon production for the preceding month
from operations subject to Hydrocarbon Recoupment under this Article 16. In
accounting for the revenues from Non-Consent Operations, Hydrocarbon production
need not be separately metered, but may be determined upon the basis of monthly
well tests, or as otherwise permitted in the MMS Surface or Subsurface
Commingling Approval. Operating expenses shall be allocated under Article 16.8.3
(Operating and Maintenance Charges). If a Party takes its share of production in
kind under Article 15 (Disposition of Hydrocarbon Production), that Party shall
advise the Operator (in writing on or before the tenth day of the month
following the month in which the Hydrocarbon production is sold or used off the
premises) of the volumes of Hydrocarbons sold or used off the premises and the
prices received for those Hydrocarbons so that the Operator may calculate the
balance of any Hydrocarbon Recoupment amounts.

To calculate the balance of Hydrocarbon Recoupment each Party, who bears a
portion of the Non-Participating Interest Share, shall maintain the balance of
the Hydrocarbon Recoupment attributable to the Non-Participating Interest Share
borne by that Party and shall advise the Operator and Non-Participating Parties
when Complete Recoupment has been reached.

 

  16.1.2 Multiple Completions

Non-Consent Operations shall not be conducted in a well having multiple
completions unless:

 

  (a) each of the multiple completions are owned by the same Parties in the same
proportion;

 

103



--------------------------------------------------------------------------------

  (b) none of the previous well completions are capable of producing in paying
quantities; or

 

  (c) the Participating Parties in the well containing the multiple completions
unanimously agree to those Non-Consent Operations.

 

  16.2 Acreage Forfeiture Provisions

In view of the significantly greater risks associated with the first Exploratory
Well and the Execution AFE for the initial Development System, the Participating
Parties in the first Exploratory Well or that Execution AFE are entitled to an
assignment of all of the right, title, and interest (including operating rights)
in the Contract Area of the Non-Participating Parties in that well or AFE as
provided below.

 

  16.2.1 First Exploratory Well

If a Participating Party proceeds with the timely commencement of the drilling
of the first Exploratory Well as a Non-Consent Operation and

 

  (a) the first Exploratory Well is drilled to its Objective Depth;

 

  (b) the first Exploratory Well is drilled to a depth shallower than its
Objective Depth and eighty percent (80%) or more of the total amount of the AFE
for that Exploratory Well is expended; or

 

  (c) the first Exploratory Well is abandoned under Article 10.1.4 (AFE Overruns
and Substitute Well) prior to reaching its Objective Depth and prior to the
Participating Parties expending at least eighty percent (80%) or more of the AFE
for that Exploratory Well, but the Participating Parties timely commence the
drilling of a substitute well, and the cumulative Costs of that Exploratory Well
and its substitute well equal or exceed eighty percent (80%) of the total amount
of the AFE for the original first Exploratory Well;

then within thirty (30) days after notice of the occurrence of an event
described in clause (a), (b), or (c), a Non-Participating Party in the first
Exploratory Well or its substitute well, as applicable, shall execute and
deliver an assignment of all of its right, title, and interest in the Contract
Area, free of all Lease Burdens as defined in Article 19.1 (Burdens on

 

104



--------------------------------------------------------------------------------

Hydrocarbon Production), effective on the date actual drilling operations for
the well are commenced, to the Participating Parties in the first Exploratory
Well or its substitute well, as applicable, with no reimbursement by and at no
Cost to those Participating Parties. If an assignment is made under this
Article 16.2.1, then each Participating Party shall accept its Participating
Interest Share, as determined under Article 8.4 (Participation by Fewer Than All
Parties), of the Non-Participating Party’s assigned interest. The
Non-Participating Party’s Election or Vote not to participate in the first
Exploratory Well shall be deemed a withdrawal under Article 17 (Withdrawal From
Agreement), and the Parties shall be subject to Article 17 (Withdrawal From
Agreement). After the satisfaction of Article 16.2.1(a), (b), or (c), a
Non-Consent Operation performed in the first Exploratory Well’s well bore or its
substitute’s well bore, as applicable, shall not be subject to this
Article 16.2.1 but shall be subject to the Hydrocarbon Recoupment premium
provided in Article 16.5.1.1 (Non-Consent Exploratory Operations at Objective
Depth), except as provided in Article 16.4 (Non-Consent Operations to Maintain
Contract Area).

 

  16.2.2 Execution AFE

Within thirty (30) days of notice of the timely commencement of the activities
or operations associated with the Execution AFE for the initial Development
System, a Non-Participating Party in that Execution AFE shall execute and
deliver an assignment of all of its right, title, and interest in the Contract
Area to the Participating Parties in that Execution AFE, free of all Lease
Burdens as defined in Article 19.1 (Burdens on Hydrocarbon Production),
effective on the date the construction or acquisition of the initial Development
System is commenced, with no reimbursement by and at no Cost to those
Participating Parties. If an assignment is made under this Article 16.2.2, then
each Participating Party shall accept its Participating Interest Share, as
determined under Article 8.4 (Participation by Fewer Than All Parties), of the
Non-Participating Party’s assigned interest. The Non-Participating Party’s
Election not to participate in the Execution AFE for the initial Development
System shall be deemed a withdrawal under Article 17 (Withdrawal From
Agreement), and the Parties shall be subject to Article 17 (Withdrawal From
Agreement).

 

105



--------------------------------------------------------------------------------

  16.3 Costs and Liabilities of Prior Operations

Subject to Article 6.2.2 (Supplemental AFEs), a Non-Participating Party subject
to a non-consent provision remains liable for its share of previously incurred
Costs and liabilities for activities and operations in which it was a
Participating Party, and there shall be no re-allocation of Costs for activities
and operations in which it was a Participating Party, except as provided in
Article 13.3.1 (Multiple Completion Alternatives Above and Below the Deepest
Producible Reservoir).

 

  16.4 Non-Consent Operations to Maintain Contract Area

If a proposal is made for

 

  (a) an activity or operation required under a governmental agency order,
notice, regulation, or Lease to maintain all or part of the Contract Area; or

 

  (b) an activity or operation

 

  (i) within the final one hundred eighty (180) days of the primary term of a
Lease, and if the Lease is not held by any means and will expire under its own
terms, or

 

  (ii) within sixty (60) days prior to the deadline for an activity or operation
required under an SOO or SOP activity schedule or a unit plan of operation,

and the proposal requires approval by Vote or Election or unanimous agreement
and that approval or agreement is not obtained within the applicable response
period, then, notwithstanding any contrary provision of Article 8 (Approvals and
Notices), the proposed activity or operation shall be deemed to have been
approved, and all Parties that Voted or Elected or agreed by written statement
to participate in the proposed activity or operation may proceed with the
proposed activity or operation at their sole Cost and risk. However, before
those Parties commence that activity or operation, they shall give written
notice to the other Parties of their intention to commence that activity or
operation. The other Parties shall have a second opportunity to participate in
that activity or operation, under Article 8.3 (Second Opportunity to
Participate), except that the response period for that second opportunity to
participate shall be fifteen (15) days after receipt of that notice.

 

106



--------------------------------------------------------------------------------

  16.4.1 Acreage Forfeiture in the Entire Contract Area

If it is necessary to conduct an activity or operation referred to in Article
16.4 (Non-Consent Operations to Maintain Contract Area) in order to maintain the
entire Contract Area, then each Non-Participating Party in that activity or
operation shall relinquish and permanently assign, effective on the date the
operation is commenced, to the Participating Parties one hundred percent
(100%) of the Non-Participating Party’s Working Interest in the entire Contract
Area, including property and equipment acquired under this Agreement, within
thirty (30) days of the commencement of that activity or operation. Failure to
participate in that activity or operation is deemed a withdrawal, and the
Parties will be subject to Article 17 (Withdrawal From Agreement).

 

  16.4.2 Acreage Forfeiture in a Portion of a Contract Area

If it is necessary to conduct an activity or operation referred to in Article
16.4 (Non-Consent Operations to Maintain Contract Area) in order to maintain a
portion of the Contract Area, then each Non-Participating Party in that activity
or operation shall relinquish and permanently assign, effective on the date the
operation is commenced, to the Participating Parties one hundred percent
(100%) of the Non-Participating Party’s Working Interest in the affected portion
of the Contract Area, including property and equipment acquired under this
Agreement, within thirty (30) days of the commencement of that activity or
operation. That assignment shall be conveyed to the Participating Parties in
proportion to their Participating Interest Share in that activity or operation.
The Non-Participating Party shall bear all expenses associated with that
assignment and shall be subject to Article 17.3.1 (Prior Expenses),
Article 17.3.2 (Confidentiality) and Article 17.3.3 (Emergencies and Force
Majeure) with respect to the assigned acreage. If a Development System does not
exist at the time of the forfeiture assignment or if the Non-Participating
Party, who forfeited its interest under this Article 16.4, was a
Non-Participating Party in the Development System which is located in the
non-forfeited portion of the Contract Area, upon MMS approval of that
assignment, the assigned acreage shall be expunged from Exhibit “A,” and it
shall no longer be included in the Contract Area. If that assignment is to two
or more Participating Parties in that activity or operation, then (a) the
assigned

 

107



--------------------------------------------------------------------------------

acreage shall be deemed to be governed by an operating agreement incorporating
identical provisions as the provisions in this Agreement, except to the extent
they are clearly inappropriate, (b) the execution of the operating agreement by
those Participating Parties shall be considered a mere formality only, (c) the
Operator of the assigned acreage shall promptly prepare that operating
agreement, and (d) the Participating Parties shall promptly execute it. If a
Development System is located on the non-forfeited portion of the Contract Area
and if the Participating Parties in the operation or activity, which were
conducted in order to save the forfeited portion of the Contract Area, are
Participating Parties in that Development System, the Parties shall amend this
Agreement to provide for a separate operational area for the forfeited portion
of the Contract Area and a separate operational area for the non-forfeited
portion of the Contract Area, and this Agreement shall apply separately to each
operational area; provided however, the Participating Parties in the Development
System located on the non-forfeited portion of the Contract Area, who
participated in the operation or activity, which were conducted in order to save
the forfeited portion of the Contract Area, shall have the same priority of
access to that Development System as the Parties in the separate operational
area for the non-forfeited portion of the Contract Area.

 

  16.4.3 Limitations on Acreage Forfeiture

Notwithstanding the foregoing, if more than one activity or operation is
conducted under Article 16.4 (Non-Consent Operations to Maintain Contract Area),
any one of which would maintain the entire Contract Area or the affected portion
of the Contract Area, a Participating Party in any one of those activities or
operations shall not be required to make an assignment under Article 16.4
(Non-Consent Operations to Maintain Contract Area).

 

  16.5 Percentage Hydrocarbon Recoupment for Non-Consent Operations

Except as provided in Articles 16.2 (Acreage Forfeiture Provisions) and 16.4
(Non-Consent Operations to Maintain Contract Area), upon the timely commencement
of a Non-Consent Operation, each Non-Participating Party’s Working Interest and
leasehold operating rights in the Non-Consent Operation along with its title to
that portion of future Hydrocarbon production provided in this

 

108



--------------------------------------------------------------------------------

Article 16.5, if any, shall be owned by and vested in each Participating Party
in accordance with its Participating Party Interest Share in the Non-Consent
Operation under Article 8.4 (Participation by Fewer Than All Parties). A
third-party cash contribution made for Confidential Data from a Non-Consent
Operation shall be deducted from the Non-Participating Interest Share of the
Costs of the well operation or of drilling and completing the well, as
applicable, prior to computation of the Hydrocarbon Recoupment amount.

 

  16.5.1 Non-Consent Exploratory Operations down to Objective Depth in the First
Exploratory Well

Since the Participating Parties in the first Exploratory Well are entitled to an
assignment of all of the right, title, and interest (including operating rights)
in the Contract Area of the Non-Participating Parties in that well as provided
in Article 16.2.1 (First Exploratory Well), there is no Hydrocarbon Recoupment
for Non-Consent Exploratory Operations conducted in the first Exploratory Well
down to its Objective Depth.

16.5.1.1 Non-Consent Exploratory Operations at Objective Depth

The Hydrocarbon Recoupment amount for all non-consent Exploratory Operations
conducted after the first Exploratory Well has reached its Objective Depth, be
they non-consent Exploratory Wells other than the first Exploratory Well or
operations conducted subsequent to an Exploratory Well, including the first
Exploratory Well reaching its Objective Depth, is the Non-Participating Interest
Share of the Costs of that Non-consent Operation multiplied by eight hundred
percent (800%).

 

  16.5.2 Non-Consent Appraisal Operations

The Hydrocarbon Recoupment amount for all Appraisal Operations conducted as
Non-Consent Operations is the Non-Participating Interest Share of the Costs of
the Appraisal Operation multiplied by six hundred percent (600%).

 

109



--------------------------------------------------------------------------------

  16.5.3 Non-Consent Proprietary Geophysical Operations, Feasibility AFEs,
Selection AFEs, Define AFEs, Long Lead Development System AFEs, Post-Production
Project Team AFEs, or Enhanced Recovery Project Team AFEs

If a Non-Participating Party in a Proprietary Geophysical Operation pursuant to
Exhibit “L”, Feasibility AFE, Define AFE, Long Lead Development System AFE,
Post-Production Project Team AFE, or Enhanced Recovery Project Team AFE takes,
or is deemed to have taken, the steps set forth in Article 16.9 (Settlement of
Underinvestments), that Party is an Underinvested Party in an amount equal to
two hundred percent (200%) of the amount it would have paid had it participated
in that activity, operation, or AFE until the Underinvestment is eliminated
under Article 16.9 (Settlement of Underinvestments). If a Non-Participating
Party in a Selection AFE takes, or is deemed to have taken, the steps set forth
in Article 16.9 (Settlement of Underinvestments), that Party is an Underinvested
Party in an amount equal to two hundred percent (200%) of the amount that the it
would have paid had it participated in that AFE until the Underinvestment is
eliminated under Article 16.9 (Settlement of Underinvestments).

 

  16.5.4 Non-Consent Development Operations

The Hydrocarbon Recoupment amount for all Development Operations conducted as
Non-Consent Operations is the Non-Participating Interest Share of the Costs of
the Development Operation multiplied by four hundred percent (400%).

 

  16.5.5 Non-Consent Subsequent Development System and Additional Facilities

The Hydrocarbon Recoupment amount for a non-consent Execution AFE for a
subsequent Development System or additional Facilities not included in an
Execution AFE is the Non-Participating Interest Share of the Cost incurred with
respect to that Execution AFE or those additional Facilities not included in an
Execution AFE multiplied by three hundred percent (300%).

 

110



--------------------------------------------------------------------------------

  16.5.6 Additional Hydrocarbon Recoupment

In addition to the percentage Hydrocarbon Recoupment for the various Non-Consent
Operations set forth above, the Participating Parties are entitled to recoup:

 

  (a) one hundred percent (100%) of the Non-Participating Interest Share of the
Cost of using an existing Development System that is needed to serve a
Production System or Facilities installed as a Non-Consent Operation, in which
the Non-Participating Party has a Participating Interest; plus

 

  (b) one hundred percent (100%) of the Non-Participating Interest Share of the
Cost of operating expenses, maintenance Costs, royalties, and severance,
gathering, and production taxes and other governmental fees based on production.

 

  16.5.7 Hydrocarbon Recoupment From Production

Hydrocarbon Recoupment for a Non-Consent Operation shall be made from the
Hydrocarbon production as follows:

 

  16.5.7.1 Non-Consent Exploratory Operations, Non-Consent Appraisal Operations,
and Non-Consent Development Operations That Discover or Extend a Producible
Reservoir

For

 

  (a) an Exploratory Operation,

 

  (b) an Appraisal Operation, or

 

  (c) a Development Operation,

that is conducted as a Non-Consent Operation and discovers a new Producible
Reservoir or extends an existing Producible Reservoir (as the Producible
Reservoirs existed at the time the Development Operation was proposed), each
Non-Participating Party shall satisfy Hydrocarbon Recoupment from

 

111



--------------------------------------------------------------------------------

  (i) one hundred percent (100%) of its Non-Participating Interest Share of all
Hydrocarbons produced and saved from the Non-Consent Operation, if the
Non-Consent Operation results in Hydrocarbon production, and

 

  (ii) fifty percent (50%) of its Participating Interest Share of all
Hydrocarbons produced and saved from operations conducted after the Non-Consent
Operation that result in Hydrocarbon production from the same Producible
Reservoir discovered or extended by the Non-Consent Operation.

 

  16.5.7.2 Non-Consent Development Operations in an Existing Producible
Reservoir

If a Development Operation is conducted as a Non-Consent Operation and does not
discover a new Producible Reservoir and also does not extend an existing
Producible Reservoir (as the Producible Reservoirs existed at the time the
Development Operation was proposed), each Non-Participating Party shall satisfy
Hydrocarbon Recoupment from one hundred percent (100%) of its Non-Participating
Interest Share of Hydrocarbons produced and saved from the Non-Consent
Operation, if the Non-Consent Operation results in Hydrocarbon production.

16.5.7.3 Non-Consent Subsequent Development Systems

If the construction and installation of a subsequent Development System is
conducted as a Non-Consent Operation, each Non-Participating Party shall satisfy
Hydrocarbon Recoupment from:

 

  (a) one hundred percent (100%) of its Non-Participating Interest Share or its
Participating Interest Share (whichever applies) of Hydrocarbons produced and
saved from all Development Operations that are conducted from that subsequent
Development System, and

 

112



--------------------------------------------------------------------------------

  (b) one hundred percent (100%) of its Non-Participating Interest Share or its
Participating Interest Share (whichever applies) of Hydrocarbons produced and
saved from all wells that benefit from injection or disposal wells drilled
and/or operated from that subsequent Development System.

 

  16.6 Restoration of Interests to Non-Participating Party

Except as provided in Articles 16.2 (Acreage Forfeiture Provisions) and 16.4
(Non-Consent Operations to Maintain Contract Area), a Non-Participating Party’s
Working Interest and leasehold operating rights revert to the Non-Participating
Party, effective at 7:00 a.m. of the day after the occurrence of the first of
the following events:

 

  (a) the well bore of the Non-Consent Operation is not a Producible Well on the
date the permanent plugging and abandonment of the well concludes;

 

  (b) Hydrocarbon production recouped under Article 16.5.7 (Hydrocarbon
Recoupment From Production) as result of a Non-Consent Operation ceases prior to
Complete Recoupment;

 

  (c) the Participating Parties Sidetrack or Deepen an Exploratory Well,
Appraisal Well, or Development Well and that well does not qualify as a
Producible Well; or

 

  (d) upon Complete Recoupment.

However, only upon Complete Recoupment does a former Non-Participating Party
become a Participating Party in the Non-Consent Operation.

 

  16.6.1 Dry Hole Reversion

If a Non-Consent Operation, other than a Non-Consent Operation under Articles
16.2 (Acreage Forfeiture Provisions) and 16.4 (Non-Consent Operations to
Maintain Contract Area), results in an event provided in Article 16.6 (a) or
(b) and a Non-Participating Party’s Working Interest and leasehold operating
rights revert back to the Non-Participating Party, all well equipment in place
as a result of that Non-Consent Operation and all Development Systems fabricated
and installed as a result of that Non-Consent Operation and rights to future
Hydrocarbon

 

113



--------------------------------------------------------------------------------

production from a Producible Reservoir discovered or extended by that
Non-Consent Operation as described in Article 16.5.7 (Hydrocarbon Recoupment
From Production) remain vested in the Participating Parties. Any salvage value
in excess of Complete Recoupment will be credited to all Parties according to
their Working Interest and without regard to their participation status.

 

  16.6.2 Sidetracking or Deepening a Non-Consent Well

If a Non-Participating Party participates in a Sidetracking or Deepening as
provided in Article 10.2.5 (Participation in Sidetrack or Deepening by a
Non-Participating Party in an Exploratory Well at Initial Objective Depth),
Article 11.2.5 (Participation in Sidetrack or Deepening by a Non-Participating
Party in an Appraisal Well at Initial Objective Depth), or Article 13.2.5
(Participation in Sidetrack or Deepening by a Non-Participating Party in a
Development Well at Initial Objective Depth), and if the Participating Parties
have recouped the Cost of the original well down to its Objective Depth at the
time the Sidetrack or Deepening is approved by Election, then the
Non-Participating Party shall not be an Underinvested Party in the Sidetracking
or Deepening of that well, and the Participating Parties in the original well
shall achieve Complete Recoupment under Article 16.5.7.1 (Non-Consent
Exploratory Operations, Non-Consent Appraisal Operations, and Non-Consent
Development Operations That Discover or Extend a Producible Reservoir) or
Article 16.5.7.2 (Non-Consent Development Operations in an Existing Producible
Reservoir), whichever applies.

 

  16.7 Operations From a Subsequent Non-Consent Development System

A Party who Elected not to participate in a subsequent Development System may
participate in Development Operations from that subsequent Development System.
If that Non-Participating Party participates in such a Development Operation,
then the Non-Participating Party shall make to the Operator a lump sum payment
of any remaining Hydrocarbon Recoupment and Underinvestment under Article 16
(Non-Consent Operations) for which it is still liable. The Operator shall then
distribute to the Participating Parties in the subsequent Development System
their Participating Interest Share of the payment. Upon that payment, the
Non-Participating Party will become an owner and a Participating Party in the
subsequent Development System.

 

114



--------------------------------------------------------------------------------

  16.8 Allocation of Development System Costs to Non-Consent Operations

In the event a well is drilled from or produced through a Production System or
is produced through Facilities whose Participating Parties are different from
the Participating Parties in that well or if the Participating Parties’
Participating Interest Shares in that Production System or Facilities are
different from their Participating Interest Shares in that well, the rights of
the Participating Parties in that well and the Costs to use the Production
System or Facilities for that well shall be determined as follows:

 

  16.8.1 Investment Charges

 

  (a) The Participating Parties in that well shall pay to the Operator a
one-time slot usage fee for the use of a slot on the Production System equal to
two percent (2%) of the Cost of the Production System; provided, however, each
Non-Participating Party’s share of the slot usage fee shall be included in the
calculation of any Hydrocarbon recoupment to which it is subject as a result of
the Non-Consent Operation’s utilizing that slot. Within fifteen (15) days of its
receipt of that fee, the Operator shall distribute to the Participating Parties
in the Production System their Participating Interest Share of that payment. For
purposes of calculating the slot usage fee, the total Cost of the Production
System shall be reduced by (0.41667%) per month, commencing on the date the
Production System was installed and continuing every month thereafter until the
month actual drilling operations on that well is commenced; however, the total
Cost of the Production System shall not be reduced by more than twenty-five
percent (25%) of the total Production System’s costs. The Cost of additions to
the Production System shall be reduced in the same manner commencing the first
month after the addition is installed.

If that well is abandoned, having never produced Hydrocarbons, the right of the
Participating Parties in that well to use the Production System slot through
which the well was drilled shall terminate unless those Parties commence
drilling a substitute well for the abandoned well through the same slot within
ninety (90) days of the abandonment. If that substitute well is abandoned,
having never produced Hydrocarbons, the right of the Participating

 

115



--------------------------------------------------------------------------------

Parties in that well to use the Production System slot through which the well
was drilled shall terminate.

The slot usage fee shall not apply to a slot deemed to be “surplus.” A slot may
be deemed surplus only by the unanimous agreement of the owners of the
Production System.

 

  (b) The Participating Parties in that well shall pay to the owners of the
Facilities a sum equal to that portion of the total Cost of those Facilities
that the throughput volume of the Non-Consent Operation bears to the total
design throughput volume of the Facilities. Throughput volume shall be estimated
by the Operator in barrels produced per day (5.8 mcf of gas determined at a
pressure of 14.73 pounds per square inch atmospheric and a temperature of sixty
(60) degrees Fahrenheit equaling one barrel of oil and one barrel of water
equaling one barrel of oil), using an average daily volume of the first three
months of Hydrocarbon and water production from the Non-Consent Operation. For
purposes of calculating the Facilities usage fee, the total Cost of the
Facilities shall be reduced by (0.41667%) per month, commencing from the date
when the Facilities were installed and continuing every month thereafter until
the first month during which production from the Non-Consent Operation
commences, but the total Cost of the Facilities shall not be reduced more than
twenty-five percent (25%) of the total Facilities’ Cost. If a modification,
expansion, or addition to the Facilities is made after commencing first
production and before connection of the Non-Consent Operation to the Facilities,
the Facilities investment shall be reduced in the same manner described above,
from the month in which the Facilities modification, expansion, or addition is
completed until the first month during which production from the Non-Consent
Operation is commenced.

 

  16.8.2 Payments

Payment of a usage fee shall not be deemed to be a purchase by the Participating
Parties of an additional interest in the Production System or Facilities.
Payments under Article 16.8.1 (Investment Charges) shall

 

116



--------------------------------------------------------------------------------

be due and payable on commencement of initial production from the Non-Consent
Operation.

 

  16.8.3 Operating and Maintenance Charges

The Participating Parties in a well drilled as a Non-Consent Operation shall pay
all Costs necessary to connect the well to the Production System. The Costs of
operating and maintaining the Facilities and the Production System shall be
allocated equally among all active completions served. Subsea Production System
operating and maintenance Costs shall be allocated equally among all subsea well
completions served by the Subsea Production system. Operating and maintenance
Costs for the Facilities shall be allocated to each well served in the
proportion that the volume throughput of the well bears to the total volume
throughput of all wells handled by the Facilities.

 

  16.9 Settlement of Underinvestments

A Non-Participating Party shall become an Underinvested Party and become liable
for settling an Underinvestment if it (a) makes a revised Election or Vote to
become a Participating Party in an AFE, activity, or operation in which it
originally Elected or Voted not to participate, (b) Elects to participate (i) in
the Sidetracking or Deepening of a wellbore in which it did not participate to
Objective Depth or (ii) in a Sidetracking or Deepening thereafter, (c) Elects to
participate in a Development Plan after a Major Modification of that plan has
been approved, or (d) Elects to participate in Development Operations from a
subsequent Development System in which it did not participate. A
Non-Participating Party in a Selection AFE, who elects to participate in the
Define AFE, which follows it, shall automatically be deemed to have submitted to
the Operator a written statement memorializing its subsequent Election to
(a) participate in that Selection AFE, in which it originally Elected not to
participate, and (b) become an Underinvested Party in regard to that AFE. A
Non-Participating Party in a Define AFE, who elects to participate in the
Execution AFE, which follows it, shall automatically be deemed to have submitted
to the Operator a written statement memorializing its subsequent Election to
(a) participate in the Define AFE in which it originally Elected not to
participate and (b) become an Underinvested Party in regard to that AFE. A
Non-Participating Party in a Long Lead Development System AFE, who elects to
participate in the activity or operation for which the long lead item in the
Long Lead Development System AFE was

 

117



--------------------------------------------------------------------------------

procured, shall automatically be deemed to have submitted to the Operator a
written statement memorializing its subsequent Election to (a) participate in
that Long Lead Development System AFE, in which it originally Elected not to
participate, and (b) become an Underinvested Party in regard to that AFE. Except
as provided in Article 16.9.1 (Cash Settlement of Underinvestment), an
Underinvested Party shall settle its Underinvestment through Disproportionate
Spending. The Underinvested Party shall be responsible for and pay one hundred
percent (100%) of the Overinvested Parties’ share of the Costs (or if there are
two or more Underinvested Parties, a proportion of those Costs based on each
Party’s Underinvestment) in subsequent activities or operations or AFEs under
this Agreement in which that Underinvested Party and one or more Overinvested
Parties participate until the amount of the Underinvestment is eliminated,
except under Article 13.3.1 (Multiple Completion Alternatives Above and Below
the Deepest Producible Reservoir) the Underinvested Party shall be responsible
for and pay one hundred percent (100%) of the Overinvested Parties’ share of the
Costs (or if there are two or more Underinvested Parties, a proportion of those
Costs based on each Party’s Underinvestment) in subsequent activities or
operations or AFEs within the Contract Area in which one or more Overinvested
Parties participate until the amount of the Underinvestment is eliminated.

 

  16.9.1 Cash Settlement of Underinvestment

If the Parties do not plan or propose further activities or operations under
this Agreement (for which Costs would be allocated to the elimination of an
Underinvestment), the Underinvested Party shall pay the Overinvested Parties the
remaining Underinvestment amount in cash under Exhibit “C.” If Disproportionate
Spending in the Contract Area does not eliminate an Underinvestment within two
(2) years after the date the Underinvestment is incurred, or upon final
accounting and settlement under this Agreement, or before the Underinvested
Party withdraws from the Contract Area under Article 17 (Withdrawal From
Agreement), whichever comes first, the Underinvested Party shall pay the
Overinvested Parties the remaining Underinvestment in cash under Article 17
(Withdrawal From Agreement) and Exhibit “C.”

 

118



--------------------------------------------------------------------------------

ARTICLE 17 – WITHDRAWAL FROM AGREEMENT

  17.1 Right to Withdraw

Subject to this Article 17.1, any Party may withdraw from this Agreement (the
“Withdrawing Party”) by giving prior written notice to all other Parties stating
its decision to withdraw (“the withdrawal notice”). The withdrawal notice shall
specify an effective date of withdrawal that is at least sixty (60) days, but
not more than ninety (90) days, after the date of the withdrawal notice. Within
thirty (30) days of receipt of the withdrawal notice, the other Parties may join
in the withdrawal by giving written notice of that fact to the Operator
(“written notice to join in the withdrawal”) and upon giving written notice to
join in the withdrawal are “Other Withdrawing Parties.” The withdrawal notice
and the written notice to join in the withdrawal are unconditional and
irrevocable offers by the Withdrawing Party and the Other Withdrawing Parties to
convey to the Parties who do not join in the withdrawal (“the Remaining
Parties”) the Withdrawing Party’s and the Other Withdrawing Parties’ entire
Working Interest in all of the Leases, Hydrocarbon production, and other
property and equipment owned under this Agreement.

 

  17.2 Response to Withdrawal Notice

Failure to respond to a withdrawal notice is deemed a decision not to join in
the withdrawal.

 

  17.2.1 Unanimous Withdrawal

If all the other Parties join in the withdrawal,

 

  (a) no assignment of Working Interests shall take place;

 

  (b) subject to Article 18.4 (Abandonment Operations Required by Governmental
Authority), no further operations may be conducted under this Agreement unless
agreed to by all Parties;

 

  (c) the Parties shall abandon all activities and operations within the
Contract Area and relinquish all of their Working Interests to the MMS within
fifteen (15) days of the conclusion of the thirty (30) day joining period; and

 

119



--------------------------------------------------------------------------------

  (d) notwithstanding anything to the contrary in Article 18 (Abandonment and
Salvage), the Operator shall:

 

  (i) furnish all Parties a detailed abandonment plan, if applicable, and a
detailed cost estimate for the abandonment within sixty (60) days after the
conclusion of the thirty (30) day joining period; and

 

  (ii) cease operations and begin to permanently plug and abandon all wells and
remove all Production Systems and Facilities in accordance with the abandonment
plan.

 

  17.2.2 No Additional Withdrawing Parties

If none of the other Parties join in the withdrawal, then the Remaining Parties
must accept an assignment of their Participating Interest Share of the
Withdrawing Party’s Working Interest.

 

  17.2.3 Acceptance of the Withdrawing Parties’ Interests

If one or more but not all of the other Parties join in the withdrawal and
become Other Withdrawing Parties, then within forty-eight (48) hours (exclusive
of Saturdays, Sundays, and federal holidays) of the conclusion of the thirty
(30) day joining period, each of the Remaining Parties shall submit to the
Operator a written rejection or acceptance of its Participating Interest Share
of the Withdrawing Party’s and Other Withdrawing Parties’ Working Interest.
Failure to make that written rejection or acceptance shall be deemed a written
acceptance. If the Remaining Parties are unable to select a successor Operator,
if applicable, or if a Remaining Party submits a written rejection and the other
Remaining Parties do not agree to accept one hundred percent (100%) of the
Withdrawing Party’s and Other Withdrawing Parties’ Working Interest within
thirty (30) days of the conclusion of the forty-eight (48) hour period to submit
a written rejection or acceptance, the Remaining Parties will be deemed to have
joined in the withdrawal, and Article 17.2.1 (Unanimous Withdrawal) will apply.

 

  17.2.4 Effects of Withdrawal

Except as otherwise provided in this Agreement, after giving a withdrawal notice
or a written notice to join in the withdrawal, the

 

120



--------------------------------------------------------------------------------

Withdrawing Party and Other Withdrawing Parties are not entitled to approve or
participate in any activity or operation in the Contract Area, other than those
activities or operations for which they retain a financial responsibility. The
Withdrawing Party and Other Withdrawing Parties shall take all necessary steps
to accomplish their withdrawal by the effective date referred to in Article 17.1
(Right to Withdraw) and shall execute and deliver to the Remaining Parties all
necessary instruments to assign their Working Interest to the Remaining Parties.
A Withdrawing Party and Other Withdrawing Parties shall bear all expenses
associated with their withdrawal and the transfer of their Working Interest.

 

  17.3 Limitation Upon and Conditions of Withdrawal

 

  17.3.1 Prior Expenses

The Withdrawing Party and Other Withdrawing Parties remain liable for their
remaining Underinvestments and their Participating Interest Share of the Costs
of activities, operations, rentals, royalties, taxes, damages, Hydrocarbon
imbalances, or other liability or expense accruing or relating to
(i) obligations existing as of the effective date of the withdrawal,
(ii) activities or operations conducted before the effective date of the
withdrawal, (iii) activities or operations approved by the Withdrawing Party and
Other Withdrawing Parties before the effective date of the withdrawal, or
(iv) activities or operations commenced by the Operator under one of its
discretionary powers under this Agreement before the effective date of the
withdrawal. Before the effective date of the withdrawal, the Operator shall
render a statement to the Withdrawing Party and Other Withdrawing Parties for
(1) their respective shares of all identifiable Costs under this Article 17.3.1
and (2) their respective Participating Interest Shares of the estimated current
Costs of plugging and abandoning all wells and removing all Production Systems,
Facilities, and other materiel and equipment serving the Contract Area, less
their respective Participating Interest Shares of the estimated salvage value of
the assets at the time of abandonment, as approved by Vote. This statement of
expenses, Costs, and salvage value shall be prepared by the Operator under
Exhibit “C.” Before withdrawing, the Withdrawing Party and Other

 

121



--------------------------------------------------------------------------------

Withdrawing Parties shall either pay the Operator, for the benefit of the
Remaining Parties, the amounts allocated to them in the statement or provide
security satisfactory to the Remaining Parties for all obligations and
liabilities they have incurred and all obligations and liabilities attributable
to them before the effective date of the withdrawal. All liens, charges, and
other encumbrances, including but not limited to overriding royalties, net
profits interest, and production payments, which the Withdrawing Party and Other
Withdrawing Parties placed (or caused to be placed) on their Working Interest
shall be fully satisfied or released prior to the effective date of its
withdrawal (unless the Remaining Parties are willing to accept the Working
Interest subject to those liens, charges, and other encumbrances).

 

  17.3.2 Confidentiality

The Withdrawing Party and Other Withdrawing Parties will continue to be bound by
the confidentiality provisions of Article 7 (Confidentiality of Data) after the
effective date of the withdrawal but will have no further access to technical
information relating to activities or operations under this Agreement. The
Withdrawing Party and Other Withdrawing Parties are not required to return to
the Remaining Parties Confidential Data acquired prior to the effective date of
the withdrawal.

 

  17.3.3 Emergencies and Force Majeure

No Party may withdraw during a Force Majeure or emergency that poses a threat to
life, safety, property, or the environment but may withdraw from this Agreement
after termination of the Force Majeure or emergency. The Withdrawing Party and
Other Withdrawing Parties remain liable for their share of all Costs and
liabilities arising from the Force Majeure or emergency, including but not
limited to the drilling of relief wells, containment and cleanup of oil spills
and pollution, and all Costs of debris removal made necessary by the Force
Majeure or emergency.

 

122



--------------------------------------------------------------------------------

ARTICLE 18 — ABANDONMENT AND SALVAGE

 

  18.1 Abandonment of Wells

Any Participating Party may propose the permanent plugging and abandonment of a
well that has produced Hydrocarbons (other than as a result of Production
Testing) by notifying the other Participating Parties. Any Participating Party
that fails to respond within the applicable response period shall be deemed to
have approved the permanent plugging and abandonment of the well. If the
permanent plugging and abandonment proposal is unanimously agreed to by the
Participating Parties in that well, the well shall be permanently plugged and
abandoned under the applicable regulations at the Cost and risk of the
Participating Parties. If the Participating Parties do not unanimously agree to
permanently plug and abandon the well, the Operator shall prepare an estimate of
the Costs of the permanent plugging and abandonment of the well less the
estimated salvage value of the well, as determined under Exhibit “C,” and the
Participating Party desiring to permanently plug and abandon the well shall pay
the Operator, for the benefit of the non-abandoning Participating Parties, its
share of that estimate within thirty (30) days of its receipt of the estimate.
If an abandoning Participating Party’s respective share of the estimated salvage
value is greater than its share of the estimated Costs of the permanent plugging
and abandonment, the Operator, on behalf of the non-abandoning Participating
Parties, shall pay to the abandoning Participating Party a sum equal to the
deficiency within thirty (30) days of the abandoning Participating Party’s
receipt of the estimate. Each Participating Party desiring to abandon a well
shall assign to each non-abandoning Participating Party in that well a portion
of its Working Interest in that well and the equipment therein and the
Hydrocarbon production therefrom equal to the non-abandoning Party’s
Participating Interests in that well divided by the entire Participating
Interests of the non-abandoning Parties in that well. That assignment shall be
effective as of the date of the abandoning Party’s response to the well
abandonment proposal. The abandoning Party shall assume and be liable for all
obligations pertaining to that well, except liability for payments under this
Article 18.1, prior to the effective date of its assignment to the
non-abandoning Parties. The abandoning Party shall not assume and be liable for
any obligations pertaining to that well, except liability for payments under
this Article 18.1, as of the effective date of its assignment to the
non-abandoning Parties.

 

123



--------------------------------------------------------------------------------

  18.2 Abandonment of Equipment

Any Participating Party in a Production System or Facilities or an enhanced
recovery and/or pressure maintenance program described in Article 12.11
(Enhanced Recovery and/or Pressure Maintenance Program Proposals) (the
“Equipment”) may propose the abandonment and disposition of that Equipment. If
that proposal is unanimously agreed to by the Participating Parties, the
Operator shall abandon and dispose of that Equipment at the Cost and risk of the
Participating Parties. If a Participating Party fails to respond within the
applicable response period, that Participating Party shall be deemed to have
approved the abandonment and disposal of the Equipment. If all Participating
Parties do not approve abandoning and disposing of the Equipment, the Operator
shall prepare an estimate of the Costs of abandonment, removal, site clearance,
and disposition of the Equipment, less the estimated salvage value of the
Equipment, as determined under Exhibit “C,” and the Participating Party desiring
to abandon and dispose of the Equipment shall pay the Operator, for the benefit
of the non-abandoning Participating Parties, its share of that estimate within
thirty (30) days of its receipt of the estimate. If an abandoning Participating
Party’s respective share of the estimated salvage value is greater than its
share of the estimated costs, the Operator, on behalf of the non-abandoning
Participating Parties, shall pay to the abandoning Participating Party a sum
equal to the surplus within thirty (30) days of the abandoning Participating
Party’s receipt of the estimate. Each Participating Party desiring to abandon
the Equipment shall assign to each non-abandoning Participating Party in the
Equipment a portion of its Working Interest in the Equipment equal to the
non-abandoning Party’s Participating Interests in the Equipment divided by the
entire Participating Interests of the non-abandoning Parties in the Equipment.
That assignment shall be effective as of the date of the abandoning Party’s
response to the Equipment abandonment proposal. The abandoning Party shall
assume and be liable for all obligations pertaining to the Equipment, except
liability for payments under this Article 18.2, prior to the effective date of
its assignment to the non-abandoning Parties. The abandoning Party shall not
assume and be liable for any obligations pertaining to the Equipment, except
liability for payments under this Article 18.2, as of the effective date of its
assignment to the non-abandoning Parties.

 

  18.3 Disposal of Surplus Materiel

The Operator may classify materiel acquired under this Agreement as surplus when
the Operator deems it is no longer needed in present or foreseeable

 

124



--------------------------------------------------------------------------------

activities or operations. The Operator shall determine the value and Cost of
disposing of the materiel under Exhibit “C.” If the materiel is classified as
junk or if the value, less the Cost of disposal, is less than or equal to five
hundred thousand dollars ($500,000.00), the Operator may dispose of the surplus
materiel in a manner it deems appropriate. If the value, less the Cost of
disposal of the surplus materiel, is greater than five hundred thousand dollars
($500,000.00), the Operator shall give written notice thereof to the Parties
owning the materiel, and the surplus materiel shall be disposed of in accordance
with the method of disposal approved by the Parties owning the materiel.
Proceeds from the sale or transfer of surplus materiel shall be promptly
credited to each Party in proportion to its ownership of the materiel at the
time of the retirement or disposition of the materiel.

 

  18.4 Abandonment Operations Required by Governmental Authority

The Operator shall conduct the abandonment and removal of any Equipment [as
defined in Article 18.2 (Abandonment of Equipment)] required by a governmental
authority, and the Costs, risks, and net proceeds of that abandonment and
removal will be shared by the Participating Parties in that Equipment [as
defined in Article 18.2 (Abandonment of Equipment)] according to their
Participating Interest Share.

ARTICLE 19 — RENTALS, ROYALTIES, AND MINIMUM ROYALTIES

 

  19.1 Burdens on Hydrocarbon Production

If a Party has previously created or hereafter creates an overriding royalty,
production payment, carried or reversionary working interest, net profits
interest, mortgage, lien, security interest, or other type of burden on
Hydrocarbon production, including, but not limited to, agreements affecting the
marketing, processing, or transportation of Hydrocarbon Production, other than
the lessor’s royalty stipulated in a Lease (a “Lease Burden”), the Party
creating the Lease Burden shall assume and bear all liabilities and obligations
of the Lease Burden regardless of that Party’s participation status and
notwithstanding an assignment under this Agreement of all or part of that
Party’s Working Interest to another party. The Party creating the Lease Burden
shall indemnify, release, defend, and

 

125



--------------------------------------------------------------------------------

hold all other Parties harmless from all claims and demands for payment asserted
by the owners of the Lease Burden.

 

  19.1.1 Subsequently Created Lease Burdens

Notwithstanding any contrary provision of this Agreement, if a Party, after
executing this Agreement, creates a Lease Burden, that Lease Burden shall be
made specifically subject to this Agreement. If the Party owning the Working
Interest from which a Lease Burden is created (a) fails to pay when due its
share of Costs, (b) withdraws from this Agreement, or (c) Elects to abandon a
well under Article 18.1 (Abandonment of Wells), then the beneficiary of the
Lease Burden will be chargeable with Costs equal to its fractional interest in
gross production and the security rights created in Exhibit “F” will be
applicable against that Lease Burden. The Operator has the right to enforce the
security rights (and all other rights granted under this Agreement) against the
beneficiary of a Lease Burden for the purpose of collecting Costs chargeable to
the Lease Burden. The rights of the beneficiary of a Lease Burden are
subordinate to the rights of the Parties granted by Exhibit “F.”

 

  19.2 Payment of Rentals and Royalties

The Operator shall make all rental payments for the Leases on behalf of the
Parties. The Operator shall use reasonable care to make proper and timely
payment of the rental payments, all minimum royalties, and all other similar
payments accruing under the Leases. Upon receipt of proper evidence of those
payments and the Operator’s invoice for its proportionate share of those
payments, each Non-Operating Party shall reimburse the Operator for the
Non-Operating Party’s Working Interest share of those payments. In the event the
Operator fails to make proper payment of a rental, minimum royalty, or other
similar payment accruing under a Lease through mistake or oversight where that
payment is required to continue that Lease in force and effect, the Operator
will not be liable to the other Parties for any resulting damages or any loss
that results from the non-payment, unless that non-payment is due to the gross
negligence or willful misconduct of the Operator. The loss of a Lease or
interest therein that results from the Operator’s failure to pay, or the
Operator’s erroneous payment of, a rental, minimum royalty, or other similar
payments is a joint loss, and there will be no readjustment of Working Interests
as a consequence thereof.

 

126



--------------------------------------------------------------------------------

For production delivered in-kind by the Operator to a Non-Operating Party or to
a third party for the account of a Non-Operating Party, the Non-Operating Party
shall provide the Operator with information about the proceeds or value of the
production in order for the Operator to make payments of all minimum royalties
due.

 

  19.2.1 Non-Participation in Payments

If a Party notifies the other Parties, in writing at least sixty (60) days
before the date the payment is due of its intention not to pay its share of a
rental, minimum royalty, or other similar payment, that Party shall be deemed to
have given a withdrawal notice under Article 17 (Withdrawal From Agreement), and
must withdraw from the entire Contract Area, not just the Lease on which the
payment is due. Upon this occurrence, the Operator shall make the payment solely
for the benefit of the Remaining Parties, as defined in Article 17 (Withdrawal
From Agreement), and the Remaining Parties shall reimburse the Operator for
their respective shares of the payment, based on the procedures in Article 17.2
(Response to Withdrawal Notice).

 

  19.2.2 Royalty Payments

Each Party shall pay or cause to be paid all royalty and other amounts payable,
which are based on its share of Hydrocarbon production. Adjustments to those
payments shall be made among the Parties in accordance with Exhibit “D” (Gas
Balancing Agreement). When the Participating Parties are recouping their Costs
from a Non-Consent Operation and an applicable premium under Article 16.5
(Percentage Hydrocarbon Recoupment for Non-Consent Operations), each of the
Participating Parties shall pay or cause to be paid the Lease royalty on the
portion of the Hydrocarbon Recoupment to which it is entitled.

 

127



--------------------------------------------------------------------------------

ARTICLE 20 — TAXES

 

  20.1 Internal Revenue Provision

Notwithstanding any provision in this Agreement to the effect that the rights
and liabilities of the Parties are several, not joint or collective, and that
the Agreement and the activities and operations under this Agreement do not
constitute a partnership under state law, each Party elects to be excluded from
the application of all or any part of the provisions of Subchapter K, Chapter 1,
Subtitle A, of the Internal Revenue Code of 1986, as amended, or similar
provisions of applicable state laws. regardless of whether for federal income
tax purposes this Agreement and the activities and operations under this
Agreement are regarded as a partnership.

 

  20.2 Other Taxes and Assessments

The Operator shall file all tax returns and reports required by law and pay all
applicable taxes [other than income or other taxes provided in Article 20.2.2
(Production and Severance Taxes)] and assessments levied with respect to
activities and operations conducted under this Agreement. The Parties shall
promptly furnish the Operator with copies of all notices, assessments, and
statements received pertaining to taxes to be paid by the Operator. The Operator
will charge each Party its Working Interest share of all taxes and assessments
paid [other than income or other taxes provided in Article 20.2.2 (Production
and Severance Taxes)] and, upon written request from a Non-Operating Party,
provide copies of all tax returns, reports, tax statements, and receipts for the
taxes. The Operator shall not allow any taxes to become delinquent unless
unanimously agreed to by the Parties.

 

  20.2.1 Property Taxes

The Operator shall render for ad valorem property tax purposes all personal
property and/or real property covered by this Agreement as may be subject to
that taxation and shall pay those property taxes for the benefit of each Party.
The Operator shall timely and diligently protest a valuation of the Leases for
tax purposes it deems unreasonable. Pending final determination of the valuation
of the Leases for tax purposes, unless unanimously agreed to by the Parties to
the contrary under Article 20.2 (Other Taxes and Assessments), the Operator
shall, on or before the due date, pay under protest taxes on

 

128



--------------------------------------------------------------------------------

the Leases at the assessed value of the Leases. If upon final determination,
additional taxes are due or if interest or a penalty has accrued as a result of
the protest, the Operator shall pay the taxes, interest, and penalty and shall
charge each Party its Working Interest share of the taxes, interest, and penalty
under Exhibit “C.”

 

  20.2.2 Production and Severance Taxes

Each Party shall pay, or cause to be paid, all production, excise, severance,
and other similar taxes due on its share of Hydrocarbon production. Each Party
shall, upon a written request from the Operator, provide evidence that those
taxes have been paid.

ARTICLE 21 — INSURANCE AND BONDS

 

  21.1 Insurance

The Operator shall provide and maintain the insurance coverage specified in
Exhibit “B” and charge those Costs to the Joint Account. No other insurance
shall be carried for the benefit of the Parties under this Agreement unless
otherwise agreed by the Parties.

 

  21.2 Bonds

The Costs of those bonds or financial guarantees acquired exclusively for the
conduct of activities and operations under this Agreement shall be charged to
the Joint Account, including an amount equivalent to the reasonable cost of that
bond or financial guarantee if the Operator provides that bond or guarantee
itself and does not engage a third party to do so. The Operator shall require
all contractors to obtain and maintain all bonds required by an applicable law,
regulation, or rule.

ARTICLE 22 – LIABILITY, CLAIMS, AND LAWSUITS

 

  22.1 Individual Obligations

The obligations, duties, and liabilities of the Parties under this Agreement are
several and not joint or collective, and, except as otherwise provided in
Article 20 (Taxes), nothing in this Agreement shall be construed to create a
partnership, joint venture, association, or other form of business entity
recognizable in law for

 

129



--------------------------------------------------------------------------------

any purpose. In their relations with each other under this Agreement, the
Parties are not fiduciaries, but rather are free to act at arm’s length in
accordance with their own respective interests.

 

  22.2 Notice of Claim or Lawsuit

If, on account of a matter involving activities or operations under this
Agreement, or affecting the Leases or the Contract Area, a claim is made against
a Party, or if a party outside of this Agreement files a lawsuit against a
Party, or if a Party files a lawsuit, or if a Party receives notice of a
material administrative or judicial hearing or other proceeding, that Party
shall give written notice of the claim, lawsuit, hearing, or proceeding
(“Claim”) to the other Parties as soon as reasonably practicable.

 

  22.3 Settlements

The Operator may settle a Claim, or multiple Claims, arising out of the same
incident, involving activities or operations under this Agreement or affecting
the Leases or the Contract Area, if the aggregate expenditure does not exceed
five hundred thousand dollars ($500,000.00) and if the payment is in complete
settlement of these Claims. If the amount required for settlement exceeds this
amount, the Parties shall determine the further handling of the Claims under
Article 22.4 (Defense of Claims and Lawsuits).

 

  22.4 Defense of Claims and Lawsuits

The Operator shall supervise the handling, conduct, and prosecution of all
Claims involving activities or operations under this Agreement or affecting the
Leases or the Contract Area. Claims may be settled in excess of the amount
specified in Article 22.3 (Settlements) if the settlement is approved by Vote of
the Participating Parties in the activity or operation out of which the Claim
arose, but a Party may independently settle a Claim or the portion of a Claim
which is attributable to its Participating Interest Share alone as long as that
settlement does not directly and adversely affect the interest or rights of the
other Participating Parties. No charge shall be made for services performed by
the staff attorneys of a Party, but all other expenses incurred by the Operator
in the prosecution or defense of Claims for the Parties, together with the
amount paid to discharge a final judgment, are Costs and shall be paid by the
Parties in proportion to their Participating Interest Share in the activity or
operation out of which the Claim arose. The employment of outside counsel, but
not the selection

 

130



--------------------------------------------------------------------------------

of that counsel, requires approval by Vote of the Participating Parties in the
activity or operation out of which the Claim arose. If the use of outside
counsel is approved, the fees and expenses incurred as a result thereof shall be
charged to the Parties in proportion to their Participating Interest Share in
the activity or operation out of which that Claim arose. Each Party has the
right to hire its own outside counsel at its sole cost with respect to its own
defense.

 

  22.5 Liability for Damages

Unless specifically provided otherwise in this Agreement, liability for losses,
damages, Costs, expenses, or Claims involving activities or operations under
this Agreement or affecting the Leases or the Contract Area which are not
covered by or in excess of the insurance carried for the Joint Account shall be
borne by each Party in proportion to its Participating Interest Share in the
activity or operation out of which that liability arises, except that when
liability results from the gross negligence or willful misconduct of a Party,
that Party shall be solely responsible for liability resulting from its gross
negligence or willful misconduct. UNDER NO CIRCUMSTANCES WILL A PARTY BE LIABLE
TO ANOTHER PARTY FOR PUNITIVE DAMAGES, CONSEQUENTIAL, INDIRECT, UNFORSEEN, LOSS
OF PROFIT, OR OTHER INDIRECT OR PENALTY DAMAGES EITHER IN LAW OR EQUITY.

 

  22.6 Indemnification for Non-Consent Operations

TO THE EXTENT ALLOWED BY LAW, THE PARTICIPATING PARTIES WILL HOLD THE
NON-PARTICIPATING PARTIES (AND THEIR AFFILIATES, AGENTS, INSURERS, DIRECTORS,
OFFICERS, AND EMPLOYEES) HARMLESS AND RELEASE, DEFEND, AND INDEMNIFY THEM
AGAINST ALL CLAIMS, DEMANDS, LIABILITIES, REGULATORY DECREES, AND LIENS FOR
ENVIRONMENTAL POLLUTION AND PROPERTY DAMAGE OR PERSONAL INJURY, INCLUDING
SICKNESS AND DEATH, CAUSED BY OR OTHERWISE ARISING OUT OF NON-CONSENT
OPERATIONS, AND ANY LOSS AND COST SUFFERED BY A NON-PARTICIPATING PARTY AS AN
INCIDENT THEREOF, EXCEPT WHERE THAT LOSS OR COST RESULTS FROM THE SOLE,
CONCURRENT, OR JOINT NEGLIGENCE, FAULT, OR STRICT LIABILITY OF THAT
NON-PARTICIPATING PARTY, IN WHICH CASE EACH PARTY SHALL PAY OR CONTRIBUTE TO THE
SETTLEMENT OR SATISFACTION OF JUDGMENT IN THE PROPORTION THAT ITS NEGLIGENCE,
FAULT, OR STRICT LIABILITY CAUSED OR CONTRIBUTED

 

131



--------------------------------------------------------------------------------

TO THE INCIDENT. IF AN INDEMNITY IN THIS AGREEMENT IS DETERMINED TO VIOLATE LAW
OR PUBLIC POLICY, THAT INDEMNITY SHALL THEN BE ENFORCEABLE ONLY TO THE MAXIMUM
EXTENT ALLOWED BY LAW.

 

  22.7 Damage to Reservoir and Loss of Reserves

NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS AGREEMENT, NO PARTY IS LIABLE TO
ANY OTHER PARTY FOR DAMAGE TO A RESERVOIR OR LOSS OF HYDROCARBONS, EXCEPT IF
THAT DAMAGE OR LOSS ARISES FROM A PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, NOR DOES A PARTY INDEMNIFY ANY OTHER PARTY FOR THAT DAMAGE OR LOSS.

 

  22.8 Non-Essential Personnel

UNLESS OTHERWISE MUTUALLY AGREED BY THE PARTIES IN WRITING, IN THE EVENT A PARTY
REQUESTS TRANSPORTATION OR ACCESS TO ANY DRILLING RIG, PRODUCTION SYSTEM,
VESSEL, OR OTHER FACILITY USED FOR ACTIVITIES OR OPERATIONS UNDER THIS AGREEMENT
FOR ANY PERSON WHO IS NOT EMPLOYED BY, CONTRACTED BY, OR REPRESENTING SUCH PARTY
IN CONNECTION WITH AN ACTIVITY OR OPERATION CONDUCTED PURSUANT TO THIS
AGREEMENT, OTHER THAN GOVERNMENTAL OFFICIALS OR REPRESENTATIVES OF GOVERNMENTAL
OR REGULATORY AGENCIES (“NON-ESSENTIAL PERSONNEL”), THE PARTY REQUESTING SUCH
TRANSPORTATION OR ACCESS AGREES TO PROTECT, INDEMNIFY, RELEASE, DEFEND, AND HOLD
HARMLESS THE OTHER PARTIES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, MANAGERS,
EMPLOYEES, AGENTS, CONTRACTORS, SUBCONTRACTORS, INVITEES, INSURERS, AND
REPRESENTATIVES FROM AND AGAINST ALL CLAIMS, DEMANDS, CAUSES OF ACTION,
JUDGMENTS, LIABILITIES, CONTRACTUAL LIABILITIES, AND OTHER COSTS (INCLUDING,
WITHOUT LIMITATION, COURT COSTS, INTEREST, PENALTIES, LITIGATION EXPENSES, AND
REASONABLE ATTORNEYS’ FEES) FOR DAMAGE TO, DESTRUCTION OR LOSS OF PROPERTY, AND
FOR PERSONAL INJURY OR DEATH OF PERSONS, AND FOR DAMAGE OR HARM TO THE
ENVIRONMENT (INCLUDING WITHOUT LIMITATION, SPILL RESPONSE, ENVIRONMENTAL
POLLUTION AND CONTAMINATION AND CLEAN-UP COSTS) ARISING OUT

 

132



--------------------------------------------------------------------------------

OF OR RELATED IN ANY WAY TO THE NEGLIGENCE, FAULT, OR LIABILITY WITHOUT FAULT OF
THE NON-ESSENTIAL PERSONNEL BROUGHT BY OR ON BEHALF OF ANY PARTY WHOMSOEVER
(INCLUDING, WITHOUT LIMITATION, ALL THIRD PARTIES AND GOVERNMENTAL AGENCIES),
WITHOUT REGARD TO THE CAUSES THEREOF, INCLUDING PRE-EXISTING CONDITIONS, THE
UNSEAWORTHINESS OF ANY VESSEL, THE STRICT LIABILITY, NEGLIGENCE, OR OTHER FAULT
OF ANY PARTY, REGARDLESS OF WHETHER THE NEGLIGENCE BE SOLE, JOINT, OR
CONCURRENT, ACTIVE OR PASSIVE, EXCEPT IF CAUSED BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE PARTY SO INDEMNIFIED AND PROTECTED.

 

  22.9 Dispute Resolution Procedure

Any claim, controversy, or dispute arising out of, relating to, or in connection
with this Agreement or an activity or operation conducted under this Agreement
shall be resolved under the Dispute Resolution Procedure in Exhibit “H” to this
Agreement.

ARTICLE 23 — CONTRIBUTIONS

 

  23.1 Contributions from Third Parties

A “Contribution” means a bottom hole cash contribution, dry hole cash
contribution, or acreage contribution from third parties as consideration for
data from wells or well operations on the Contract Area. This Article 23 does
not apply to the following:

 

    (a) Trades of Confidential Data for other similar geophysical, geological,
geochemical, drilling, or engineering data from third parties. Those trades of
Confidential Data are subject to Article 7.2.1 (Trades of Confidential Data);

 

    (b) Contributions received as consideration for entering into a contract for
the sale of Hydrocarbon production, as proceeds of loans, or as proceeds of
other financial arrangements:

 

133



--------------------------------------------------------------------------------

    (c) A farmout of all or a portion of a Party’s Working Interest, which is
subject to Article 24 (Transfer of Interest and Preferential Right to Purchase).

 

  23.2 Methods of Obtaining Contributions

The Operator shall negotiate all Contributions on behalf of the Participating
Parties in the well or well operation. A Contribution may be obtained in the
following ways:

 

    (a) Any Participating Party in a well or well operation may propose that the
Participating Parties in that well or well operation seek a Contribution from a
third party towards that well or well operation.

 

    (b) If a Participating Party in a well or well operation receives a
Contribution offer for that well or well operation from a third party, that
Party shall notify all other Participating Parties in that well or well
operation of the terms of that offer within five (5) days of its receipt of that
offer.

 

  23.3 Counteroffers

If a third party makes a Contribution counteroffer to the Participating Parties’
Contribution offer, or if a Participating Party proposes to make a Contribution
counteroffer to a third party Contribution offer, the Operator shall submit the
Contribution counteroffer to the other Participating Parties.

 

  23.4 Approval of Contributions

A Contribution proposal, a Contribution counteroffer to a third party
Contribution offer, an acceptance of a Contribution offer from a third party, or
a Contribution counteroffer from a third party requires the unanimous agreement
of the Participating Parties in the well or well operation affected by the
Contribution. Within fifteen (15) days of their receipt of a notice of a
Contribution proposal, Contribution offer, or Contribution counteroffer, those
Participating Parties shall respond to the Operator.

 

  23.5 Cash Contributions

If a bottom hole or dry hole cash Contribution is offered and accepted, that
cash Contribution shall be paid to the Operator, and the Operator shall credit
the amount of the cash Contribution against the Costs of that well or well
operation to each Participating Party in proportion to its Participating
Interest Share.

 

134



--------------------------------------------------------------------------------

  23.6 Acreage Contributions

Any acreage Contribution, which is offered and accepted under this Article 23
(Contributions), shall be conveyed to the Participating Parties in the well or
well operation in proportion to their Participating Interest Share therein. The
leases or portions of leases included in the acreage Contribution shall not be
added to Exhibit “A” or included in the Contract Area.

23.6.1 Two or More Parties Own One Hundred Percent of the Acreage Contribution

If two or more Parties participate in the acreage Contribution and the
conveyances to effectuate it, and if, after the conveyances are approved by the
MMS, those Parties own one hundred percent (100%) of the ownership interest in
the contributed acreage, then (a) the contributed acreage shall be deemed to be
governed by an operating agreement incorporating identical provisions as the
provisions in this Agreement, except to the extent they are clearly
inappropriate, (b) the execution of the operating agreement by the Parties
participating in the acreage Contribution shall be considered a mere formality
only, (c) the designated operator shall promptly prepare the operating
agreement, and (d) the Parties participating in the acreage Contribution shall
promptly execute the operating agreement once it is prepared.

23.6.2 Two or More Parties Own Less Than One Hundred Percent of the Acreage
Contribution

If two or more Parties participate in the acreage Contribution and the
conveyances to effectuate it, and if, after the conveyances are approved by the
MMS, those Parties own less than one hundred percent (100%) of the ownership
interest in the contributed acreage, then those Parties shall use reasonable
efforts to negotiate and execute with the other Working Interest owners in the
contributed acreage an operating agreement covering the contributed acreage,
which is as close in form to this Agreement as possible.

 

135



--------------------------------------------------------------------------------

ARTICLE 24 — TRANSFER OF INTEREST AND

PREFERENTIAL RIGHT TO PURCHASE

 

  24.1 Transfer of Interest

Except as provided in 24.1.1 (Exceptions to Transfer Notice), a Transfer of
Interest shall be preceded by written notice to the Operator and the other
Parties (“the transfer notice”). Any Transfer of Interest shall be made to a
party financially capable of assuming the corresponding obligations under this
Agreement. No Transfer of Interest shall release a Party from its obligations
and liabilities under this Agreement, which are incurred prior to the effective
date of that Transfer of Interest, or from debts or obligations incurred prior
to the effective date of that Transfer of Interest, except to the extent
expressly assumed by the transferee, and the security rights under Article 6.3
(Security Rights) shall continue to burden the Working Interest transferred and
to secure the payment of any retained obligations and liabilities. Once a
Transfer of Interest becomes effective under Article 24.1.2 (Effective Date of
Transfer of Interest), the transferor shall not be responsible for any
obligations, debts, or liabilities under this Agreement, which are incurred by
the Parties on or after the effective date of that Transfer of Interest.

 

  24.1.1 Exceptions to Transfer Notice

Notwithstanding any contrary provision of this Agreement, the transfer notice is
not required when a Party proposes to mortgage, pledge, hypothecate, or grant a
security interest in all or a portion of its Working Interest (including
Assignments of Hydrocarbon production executed as further security for the debt
secured by that security device); any Production Systems, Facilities, or
equipment; or when any interest is conveyed in accordance with Articles 16
(Non-Consent Operations), 17 (Withdrawal From Agreement), and 18 (Abandonment
and Salvage). However, an encumbrance arising from the financing transaction
shall be expressly made subject and subordinated to this Agreement.

 

  24.1.2 Effective Date of Transfer of Interest

The effective date of a Transfer of Interest shall be at least sixty (60) days,
but not more than one hundred eighty (180) days, after the date of the receipt
of the transfer notice. A Transfer of Interest, other than those provided in
Article 17.1 (Right to Withdrawal) and Article 24.1.1

 

136



--------------------------------------------------------------------------------

(Exceptions to Transfer Notice), is effective and shall be binding upon the
Parties at the latest date of occurrence of all of the following: (i) the
transferor or transferee provides all remaining Parties with a photocopy of a
fully executed Transfer of Interest and an executed MMS Form 1123, “Designation
of Operator,” and an “Application for Certification of Oil Spill Responsibility”
form and (ii) evidence of receipt of all necessary approvals by the MMS. The
Parties shall promptly undertake all reasonable actions necessary to secure
those approvals and shall execute and deliver all documents necessary to
effectuate that Transfer of Interest. All costs attributable to a Transfer of
Interest are the sole obligation of the assigning Party.

 

  24.1.3 Minimum Transfer of Interest

Except as otherwise provided in this Agreement, a Transfer of Interest shall
cover an undivided Working Interest in the entire Contract Area. Prior to the
approval of the Execution AFE for the initial Development System, no Transfer of
Interest shall be made that is not at least an undivided ten percent
(10%) Working Interest, unless the Parties unanimously agree to a different
minimum Transfer of Interest. After the Execution AFE Election on the initial
Development System, a Transfer of Interest to a third party shall be limited to
a minimum Working Interest of ten percent (10%), unless the Parties unanimously
agree to a different minimum Transfer of Interest.

 

  24.1.4 Form of Transfer of Interest

Any Transfer of Interest shall incorporate provisions that the Transfer of
Interest is subordinate to and made expressly subject to this Agreement and
provide for the assumption by the assignee of the performance of all of the
assigning Party’s obligations under this Agreement. Any Transfer of Interest not
in compliance with this provision is voidable by the non-assigning Parties.

 

  24.1.5 Warranty

Any Transfer of Interest, vesting, or relinquishment of Working Interest between
the Parties under this Agreement shall be made without warranty of title.

 

137



--------------------------------------------------------------------------------

  24.2 Preferential Right to Purchase

Any Transfer of Interest shall be subject to the following provisions:

 

  24.2.1 Notice of Proposed Transfer of Interest

The transfer notice shall provide full information about the proposed Transfer
of Interest, including, but not limited to, the name and address of the
prospective assignee (who must be ready, willing, and able to acquire the
interest and deliver the stated consideration therefor), the full consideration
for the Transfer of Interest, and all other terms of the offer.

In the case of a package sale of oil and gas interests that includes all or part
of the assigning Party’s Working Interest, or if the proposed Transfer of
Interest is structured as a like-kind exchange, the Working Interest that is
subject to the Transfer of Interest shall be separately valued and the transfer
notice shall state the monetary value attributed to the Working Interest by that
prospective assignee. Article 24.2 (Preferential Right to Purchase) shall apply
only to the Working Interest that is subject to the Transfer of Interest.

 

  24.2.2 Exercise of Preferential Right to Purchase

Within sixty (60) days from receipt of the transfer notice, each non-assigning
Party may exercise its preferential right to purchase its Participating Interest
Share of the Working Interest offered (on the same terms and conditions, or on
equivalent terms for a non-cash transaction as stated in the notice) without
reservations or conditions by written notice of that fact to all of the Parties.
If a non-assigning Party does not exercise its preferential right to purchase
its Participating Interest Share of the Working Interest offered and the
non-assigning Parties, who wish to exercise their preferential right to
purchase, do not agree to pay the full consideration for the Transfer of
Interest and accept all of the other terms of the third party offer within
fifteen (15) days of the sixty (60) day period in which the non-assigning
Parties may exercise their preferential right to purchase, the assigning Party
shall be free to complete the proposed conveyance on the terms disclosed in the
notice. If the other non-assigning Parties agree to pay the full consideration
for the Transfer of Interest and accept all of the other

 

138



--------------------------------------------------------------------------------

terms of the third party offer, the assigning Party shall transfer the Working
Interest to the non-assigning Parties who exercised their preferential right to
purchase under this Article 24 (Transfer of Interest and Preferential Right to
Purchase). The Transfer of Interest shall be concluded within a reasonable time,
but no later ninety (90) days after the applicable period in which the
non-assigning Parties may exercise their preferential right to purchase.

 

  24.2.3 Transfer of Interest Not Affected by the Preferential Right to Purchase

Article 24.2 (Preferential Right to Purchase) shall not apply when a Party
proposes to:

 

  (a) mortgage, pledge, hypothecate, or grant a security interest in all or a
portion of its Working Interest (including assignments of Hydrocarbon production
executed as further security for the debt secured by that security device), or

 

  (b) grant an overriding royalty, a net profits interest, or a production
payment, or

 

  (c) dispose of its Working Interest by:

 

  (i) merger, reorganization, or consolidation;

 

  (ii) a Transfer of Interest of all or substantially all of a Party’s
exploration and production properties in the Gulf of Mexico;

 

  (iii) a Transfer of Interest to an Affiliate, provided that there is included
in the Transfer of Interest (except for a Transfer of Interest from MitEnergy
Upstream LLC to MOEX Offshore 2007 LLC that occurs before January 1, 2009) a
provision that if for any reason the assignee ceases to be an Affiliate of the
Transferring Party within one (1) year after Transfer of Interest, those rights
shall be immediately reassigned to the original Party before the assignee ceases
to be an Affiliate, and that all rights of the assignee in the Contract Area
shall terminate if the re-assignment does not take place; or

 

139



--------------------------------------------------------------------------------

  (iv) a Transfer of Interest pursuant to Articles 16 (Non-Consent Operations),
17 (Withdrawal From Agreement), and/or 18 (abandonment and Salvage).

 

  24.2.4 Completion of Transfer of Interest

If the proposed Transfer of Interest is not executed and filed of record with
the MMS within one-hundred fifty (150) days after receipt of the transfer notice
by the non-assigning Parties, or if the terms of the proposed Transfer of
Interest conveyance are materially altered, the proposed Transfer of Interest
shall be deemed withdrawn, and the Working Interest included in the proposed
Transfer of Interest shall again be governed by this Article 24.2 (Preferential
Right to Purchase).

ARTICLE 25 — FORCE MAJEURE

 

  25.1 Force Majeure

If a Party is unable, wholly or in part because of a Force Majeure, to carry out
its obligations under this Agreement, other than the obligation to make money
payments, that Party shall give the other Parties prompt written notice of the
Force Majeure with full particulars about it. Effective upon the date notice is
given, the obligations of the Party, so far as they are affected by the Force
Majeure, shall be suspended during, but no longer than, the continuance of the
Force Majeure. Time is of the essence in the performance of this Agreement, and
every reasonable effort will be made by the Party to avoid delay or suspension
of any work or acts to be performed under this Agreement. The requirement that
the Force Majeure be remedied with all reasonable dispatch shall not require a
Party to settle strikes or other labor difficulties.

ARTICLE 26 — ADMINISTRATIVE PROVISIONS

 

  26.1 Term

This Agreement shall remain in effect so long as a Lease remains in effect and
thereafter until (a) all wells have been abandoned and plugged or turned over to
the Parties owning an interest in the Lease on which the wells are located;
(b) all Production Systems, Facilities, and equipment have been disposed by the

 

140



--------------------------------------------------------------------------------

Operator in accordance Article 18 (Abandonment and Salvage); (c) all Claims as
defined in Article 22 (Liability, Claims, and Lawsuits) have been settled or
otherwise disposed of; and (d) there has been a final accounting and settlement.
In accordance with Article 4.5 (Selection of Successor Operator), this Agreement
will also terminate if no Party is willing to become Operator, effective after
all conditions in clauses (a) through (d) above have been completed. Termination
of this Agreement shall not relieve a Party of a liability or obligation accrued
or incurred before termination and is without prejudice to all continuing
confidentiality obligations or other obligations in this Agreement.

 

  26.2 Waiver

A term, provision, covenant, representation, warranty, or condition of this
Agreement may be waived only by written instrument executed by the Party waiving
compliance. The failure or delay of a Party in the enforcement or exercise of
the rights granted under this Agreement shall not constitute a waiver of said
rights nor shall it be considered as a basis for estoppel. Time is of the
essence in the performance of this Agreement, and all time limits shall be
strictly construed and enforced.

 

  26.3 Waiver of Right to Partition

Each Party waives the right to bring an action for partition of its interest in
the Contract Area, Production System, Facilities, and equipment held under this
Agreement, and covenants that during the existence of this Agreement it shall
not resort at any time to an action at law or in equity to partition any or all
of the Leases and lands or personal property subject to this Agreement.

 

  26.4 Compliance With Laws and Regulations

This Agreement, and all activities or operations conducted by the Parties under
this Agreement, are expressly subject to, and shall comply with, all laws,
orders, rules, and regulations of all federal, state, and local governmental
authorities having jurisdiction over the Contract Area. No Party shall suffer a
forfeiture or be liable in damages for failure to comply with any of the
provisions of this Agreement if such compliance is prevented by or if such
failure results from compliance with any applicable law, order, rule, or
regulation.

 

  26.4.1 Applicable Law

THIS AGREEMENT AND THE RELATIONSHIP OF THE PARTIES UNDER THIS AGREEMENT SHALL BE
GOVERNED BY AND

 

141



--------------------------------------------------------------------------------

INTERPRETED UNDER FEDERAL LAWS AND LAWS OF THE STATE OF LOUISIANA, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REFER THE MATTER
TO THE LAWS OF ANOTHER JURISDICTION.

 

  26.4.2 Severance of Invalid Provisions

If, for any reason and for so long as, a clause or provision of this Agreement
is held by a court of competent jurisdiction to be illegal, invalid,
unenforceable, or unconscionable under a present or future law (or
interpretation thereof), the remainder of this Agreement will not be affected by
that illegality or invalidity. An illegal or invalid provision will be deemed
severed from this Agreement, as if this Agreement had been executed without the
illegal or invalid provision. The surviving provisions of this Agreement will
remain in full force and effect unless the removal of the illegal or invalid
provision destroys the legitimate purposes of this Agreement, in which event
this Agreement shall be null and void.

 

  26.4.3 Fair and Equal Employment

Each of the Parties is an Equal Opportunity Employer, and the equal opportunity
provisions of 30 CFR 270 and 41 CFR 60-1 are incorporated in this Agreement by
reference. The affirmative action clauses concerning disabled veterans and
veterans of the Vietnam era (41 CFR 60-250) and the affirmative action clauses
concerning employment of the handicapped (41 CFR 60-741) are also incorporated
in this Agreement by reference. In performing work under this Agreement, the
Parties shall comply with (and the Operator shall require each independent
contractor to comply with) the governmental requirements in Exhibit “E” that
pertain to non-segregated facilities.

 

  26.5 Construction and Interpretation of this Agreement

 

  26.5.1 Headings for Convenience

Except for the definition headings in Article 2 (Definitions), all the table of
contents, captions, numbering sequences, and paragraph headings in this
Agreement are inserted for convenience only and do not define, expand, or limit
the scope, meaning, or intent of this Agreement.

 

142



--------------------------------------------------------------------------------

  26.5.2 Article References

Except as otherwise provided in this Agreement, each reference to an article of
this Agreement includes all of the referenced article and its sub-articles.

 

  26.5.3 Gender and Number

The use of pronouns in whatever gender or number is a proper reference to the
Parties to this Agreement though the Parties may be individuals, business
entities, or groups thereof. Reference in this Agreement to the singular of a
noun or pronoun includes the plural and vice versa.

 

  26.5.4 Joint Preparation

This Agreement shall be deemed for all purposes to have been prepared through
the joint efforts of the Parties and shall not be construed for or against one
Party or the other as a result of the preparation, submittal, drafting,
execution, or other event of negotiation hereof.

 

  26.5.5 Integrated Agreement

This Agreement contains the final and entire agreement of the Parties for the
matters covered by this Agreement and, as such, supersedes all prior written or
oral communications and agreements, less and except the following: that certain
Lease Exchange Agreement among BP and MOEX dated effective October 1, 2009
(“LEA”). If there is a conflict between this Agreement and the LEA, the LEA will
prevail. This Agreement may not be modified or changed except by written
amendment signed by the Parties.

 

  26.5.6 Binding Effect

To the extent it is assignable, this Agreement shall bind and inure to the
benefit of the Parties and their respective successors and assigns, and shall
constitute a covenant running with the land comprising the Contract Area. This
Agreement does not benefit or create any rights in a person or entity that is
not a Party to this Agreement.

 

143



--------------------------------------------------------------------------------

  26.5.7 Further Assurances

Each Party will take all actions necessary and will sign all documents necessary
to implement this Agreement. Except as otherwise provided in this Agreement,
within (30) days after their receipt of a valid written request for those
documents from a Party, all other Parties shall prepare and execute the
documents.

 

  26.5.8 Duplicate Counterpart Execution

This Agreement may be executed by signing the original or a counterpart. If this
Agreement is executed in duplicate counterparts, all counterparts taken together
shall have the same effect as if all Parties had signed the same agreement. No
Party shall be bound to this Agreement until all Parties have executed a
counterpart or the original of this Agreement. This Agreement may also be
ratified by a separate instrument that refers to this Agreement and adopts by
reference all provisions of this Agreement. A ratification shall have the same
effect as an execution of this Agreement.

 

  26.5.9 Currency

Any amounts due or payable under this Agreement shall be paid in United States
currency.

 

  26.5.10 Future References

A reference to a Party includes such Party’s successors and assigns and, in the
case of governmental bodies, persons succeeding to their respective functions
and capacities.

 

  26.6 Restricted Bidding

If more than one Party is ever on the list of restricted joint bidders for OCS
lease sales, as issued by the MMS under 30 CFR 256.44, as amended, the Parties
shall comply with all statutes and regulations regarding restricted joint
bidders on the OCS.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

144



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party, through its duly authorized agent or
representative, has executed this Agreement as of the Effective Date.

 

WITNESSES:

   BP Exploration & Production Inc.

 

  

 

   Signature

 

  

Kemper Howe

   Printed Name   

Attorney-in-Fact

   Title

WITNESSES:

   MOEX Offshore 2007 LLC

 

  

 

   Signature

 

  

Naoki Ishii

   Printed Name   

President

   Title

 

145



--------------------------------------------------------------------------------

EXHIBIT “C”

Attached to and made a part of that certain Operating Agreement dated
October 1,2009 by and between BP Exploration & Production Inc., as Operator, and
MOEX Offshore 2007 LLC, as Non-Operator

ACCOUNTING PROCEDURE

PROJECT TEAM

JOINT OPERATIONS

I. GENERAL PROVISIONS

1. DEFINITIONS

All terms used in this Accounting Procedure, if not otherwise defined in the
Agreement to which this Accounting Procedure is attached, shall have the
following meaning:

“Affiliate” shall mean, with respect to any Party, any separate legal entity
directly or indirectly controlling, controlled by, or under common control with
such Party, unless otherwise defined in the Agreement to which this Accounting
Procedure is attached. For the purposes of this agreement, Affiliates shall
include those listed in Appendix A to this Exhibit C.

“Controllable Material” shall mean Material that at the time of acquisition or
disposition by the Joint Account is so classified in the Material Classification
Manual as most recently recommended by the Council of Petroleum Accountants
Societies (COPAS).

“First Level Supervisors” shall mean those employees whose primary function in
Joint Operations is the direct supervision of the Operator’s field employees
and/or contract labor directly employed on the Joint Property in the conduct of
Joint Operations.

“Joint Account” shall mean the account showing the charges paid and credits
received in the conduct of the Joint Operations that are to be shared by the
Parties.

“Joint Operations” shall mean activities required to handle operating conditions
and problems for the exploration, appraisal, development, production,
protection, maintenance, abandonment, and restoration of the Joint Property.

“Joint Property” shall mean the real and personal property subject to the
Agreement to which this Accounting Procedure is attached. For operations
involving subsea or remote structures, the phrase “on the Joint Property” may
include a platform, surface production facility, remote facility, or floating
production storage facility, which is the surface location from which Joint
Operations are conducted, even if such location is not owned by the Joint
Account.

“Material” shall mean personal property, equipment, supplies, or consumables
acquired or held for use by the Joint Property.

“Non-Operators” shall mean the Parties to this Agreement other than the
Operator.

“Offshore Facilities” shall mean platforms, surface and subsea development and
production systems, and other support systems such as oil and gas handling
facilities, living quarters, offices, shops, cranes, electrical supply equipment
and systems, fuel and water storage and piping, heliport, marine docking
installations, communication facilities, navigation aids, and other similar
facilities necessary in the conduct of offshore operations, all of which are
located offshore.

“Operator” shall mean the Party designated to conduct the Joint Operations.

“Parties” shall mean legal entities signatory to the Agreement or their
successors or assigns to which this Accounting Procedure is attached.

“Personal Expenses” shall mean reimbursed costs for travel, temporary living,
relocation, and other expenses of Operator’s employees, as well as similar
expenses incurred by a Non-Operator or any Party’s Affiliate for personnel
assigned to a Project Team.

“Project Team” shall mean employees of the Parties, Affiliates, or contractors
assigned to perform work and/or studies as authorized under the terms of the
Agreement.

 

Page 1 of 19



--------------------------------------------------------------------------------

“Shore Base Facilities” shall mean onshore support facilities that during Joint
Operations provide such services to the Joint Property as a receiving and
transshipment point for Materials; debarkation point for drilling and production
personnel and services; communication, scheduling and dispatching center; and
other associated functions benefiting the Joint Property.

“Technical Employees” shall mean personnel having special and specific
engineering, geoscience, or other professional skills, and whose primary
function in Joint Operations is the handling of specific operating conditions
and problems for the benefit of the Joint Property.

 

2. STATEMENTS AND BILLINGS

 

  A. The Operator shall bill Non-Operators on or before the last day of the
month for their proportionate share of the Joint Account for the preceding
month. Such bills shall be accompanied by statements that identify the authority
for expenditure, lease or facility, and all charges and credits summarized by
appropriate categories of investment and expense. In lieu of detailed
descriptions, Controllable Material may be summarized by major Material
classifications. Intangible drilling costs, audit adjustments, and unusual
charges and credits shall be separately and clearly identified.

 

  B. Non-Operators shall bill the Operator, on a monthly basis, in accordance
with the provisions contained herein, for the salaries, wages, payroll burden,
and Personal Expenses, if any, of its employees assigned to the Project Team. In
a like manner, the Non-Operator shall bill the Operator for such expenses of the
Non-Operator’s Affiliate employees and/or contractor employees retained by the
Non-Operator who are assigned to the Project Team. The Operator shall reimburse
the Non-Operators in accordance with Section I, Paragraph 3.B. For the purposes
of Paragraphs 3, 4, and 5 of this Section I, the Non-Operator’s costs shall be
considered a Joint Account.

 

  C. The Operator or Non-Operators may make available to the Parties any
statements and bills required under Section 1.2 and/or Section I.3.A (Advances
and Payments by the Parties) via email, electronic data interchange, internet
websites or other equivalent electronic media in lieu of paper copies. The
Operator or Non-Operator shall provide the Parties instructions and any
necessary information to access and receive the statements and bills within the
timeframes specified herein. A statement or billing shall be deemed as delivered
twenty-four (24) hours (exclusive of weekends and holidays) after the Operator
or Non-Operator notifies the Parties that the statement or billing is available
on the website and/or sent via email or electronic data interchange
transmission.

 

3. ADVANCES AND PAYMENTS BY THE PARTIES

 

  A. If gross expenditures for the Joint Account are expected to exceed $50,000
in the next succeeding month’s operations, the Operator may require the
Non-Operators to advance their share of the estimated cash outlay for such
month’s operations. Unless otherwise provided in the Agreement, any billing for
such advance shall be payable within 30 days after receipt of the advance
request or by the first day of the month for which the advance is required,
whichever is later. The Operator shall adjust each monthly billing to reflect
advances received from the Non-Operators for such month. If a refund is due, the
Operator shall apply the excess to subsequent month’s billings or advances,
unless a refund is specifically requested.

 

  B.

Except as provided below, each Party shall pay its proportionate share of all
bills in full within thirty (30) days of receipt date. If payment is not made
within such time, the unpaid balance shall bear interest compounded monthly at
the prime rate published by the Wall Street Journal on the first day of each
month the payment is delinquent, plus three percent (3%), per annum, or the
maximum contract rate permitted by the applicable usury Laws governing the Joint
Property, whichever is the lesser, plus attorney’s fees, court costs, and other
costs in connection with the collection of unpaid amounts. If the Wall Street
Journal ceases to be published or discontinues publishing a prime

 

Page 2 of 19



--------------------------------------------------------------------------------

 

rate, the unpaid balance shall bear interest compounded monthly at the prime
rate published by the Federal Reserve plus three percent (3%) per annum.
Interest shall begin accruing on the first day of the month in which the payment
was due.

[X] Electronic Fund Transfer (optional)

 

  C. Payments by Parties for monthly cash advances and billings shall be made by
Electronic Fund Transfer (EFT) or Automated Clearing House (ACH) transaction.

 

4. ADJUSTMENTS

 

  A. Payment of any such bills shall not prejudice the right of any Party to
protest or question the correctness thereof; however, all bills and statements
(including payout status statements) rendered during any calendar year shall
conclusively be presumed to be true and correct, with respect only to
expenditures, after 24 months following the end of any such calendar year,
unless within said period a Party takes specific detailed written exception
thereto requesting review for adjustment.

 

  B. All adjustments initiated by the billing Parties except those described in
(1) through (4) below are limited to the 24-month period following the end of
the calendar year in which the original charge appeared or should have appeared
on the billing Party’s Joint Account statement or payout status statement.
Adjustments made beyond the 24-month period are limited to the following:

 

  (1) a physical inventory of Controllable Material as provided for in
Section V,

 

  (2) an offsetting entry (whether in whole or in part) that is the direct
result of a specific joint interest audit exception granted by the Party
relating to another property,

 

  (3) a government/regulatory audit, and/or

 

  (4) working interest ownership adjustments

 

5. EXPENDITURE AUDITS

 

  A. A Non-Operator, upon notice in writing to the Operator and other
Non-Operators including any non-participating Parties, shall have the right to
audit the Operator’s accounts and records relating to the Joint Account for any
calendar year within the twenty-four (24) month period following the end of such
calendar year; however, conducting an audit shall not extend the time for the
taking of written exception to and the adjustment of accounts as provided for in
Paragraph 4 of this Section I. Where there are two or more Non-Operators, the
Non-Operators shall make every reasonable effort to conduct a joint audit in a
manner which will result in a minimum of inconvenience to the Operator. The
Operator shall bear no portion of the Non-Operators’ audit cost incurred under
this paragraph unless agreed to by the Operator. The audits shall not be
conducted more than once each year without prior approval of the Operator,
except upon the resignation or removal of the Operator, and shall be made at the
expense of those Non-Operators approving such audit. The lead audit company’s
audit report shall be issued within ninety (90) days after completion of the
audit testing and analysis but no later than ninety (90) days after the end of
the calendar year in which the audit was commenced; however, the ninety (90) day
time period shall not extend the twenty-four (24) month requirement for taking
specific detailed written exception as required in Paragraph 4,A above. All
claims shall be supported with sufficient documentation. Failure to issue the
report within the prescribed time or to take specific written exception within
the twenty-four (24) month period will preclude the Non-Operator from taking
exception to any charge billed within the time period audited.

A timely filed audit report or any timely submitted response thereto shall
suspend the running of any applicable statute of limitations regarding claims
made in the audit report. While any audit claim is being resolved, the
applicable statute of limitations will be suspended; however, the failure to
comply with the deadlines provided herein shall cause the statute to commence
running again.

 

Page 3 of 19



--------------------------------------------------------------------------------

  B. The Operator shall allow or deny all exceptions in writing to an audit
report within one hundred eighty (180) days after receipt of such report. Denied
exceptions should be accompanied by a substantive response.

 

  C. The lead audit company shall reply to the Operator’s response to an audit
report within ninety (90) days of receipt, and the Operator shall reply to the
lead audit company’s follow-up response within ninety (90) days of receipt.

The Operator or any audit participant may call an audit resolution meeting for
the purpose of resolving audit issues/exceptions that are outstanding at least
fifteen (15) months after the date of the audit report. The meeting will require
one month’s written notice to the Operator and all audit participants, a
mutually agreed upon time and location, and attendance by representatives of the
Operator and audit participants with authority to resolve such outstanding audit
issues.

The lead audit company will coordinate the response and positions of the audit
participants throughout the audit resolution process. Attendees will make good
faith efforts to resolve outstanding issues, and each Party will be required to
present substantive information supporting its position. An audit resolution
meeting may be held as often as agreed to by the Parties. Issues unresolved at
one meeting can be discussed at subsequent meetings until each such issue is
resolved.

 

  E. This Accounting Procedure contemplates Non-Operators may incur Project Team
expenditures that are subsequently billed to the Operator and charged to the
Joint Account pursuant to Section I, Paragraph 2.B. Accordingly, such
Non-Operators are required to maintain auditable records supporting such
charges. Regarding such charges, the Operator and/or any other Non-Operators are
hereby provided the same rights and obligations as set forth in Section I,
Paragraphs 5.A. through 5.D., as pertain to the Non-Operators in audit of the
Joint Account. Conversely in such situation, the Non-Operator being audited is
hereby provided the same rights and obligations as set forth in Section I,
Paragraphs 5.A. through 5.D. for the Operator.

 

6. APPROVAL BY PARTIES

Where an approval or other agreement of the Parties is expressly required under
other sections of this Accounting Procedure, the Operator shall notify all
Parties of the proposal.

If the Agreement to which this Accounting Procedure is attached contains no
contrary provisions in regard thereto, an affirmative vote of two. (2) or more
Parties having a combined participating interest of at least fifty-one percent
(51%) shall be controlling.

For the purpose of administering the voting procedures of this Paragraph 6, if
two or more Parties to this Agreement are Affiliates of each other, such
Affiliated Parties shall be treated as a vote by a single Party having the
combined interest of the Affiliated Parties.

II. DIRECT CHARGES

The Operator shall charge the Joint Account with the following items:

 

1. RENTALS AND ROYALTIES

Lease rentals and royalties paid by the Operator, on behalf of all Parties, for
the Joint Operations

 

2. LABOR

 

Page 4 of 19



--------------------------------------------------------------------------------

  A. Salaries and Wages including Incentive Compensation Programs, as set forth
in COPAS Model Form Interpretation 37, for personnel serving the Joint Property
shall be chargeable in accordance with the following provisions.

 

  (1) Project Team

All salaries and wages of employees of the Operator and Non-Operator, including
seconded employees, assigned to or providing services for the Project Team on a
full-time or part-time basis shall be considered a direct cost and shall be
charged to the Joint Account. Such employees shall include, but are not limited
to, personnel who are directly engaged in project management, evaluation,
design, construction, and installation activities, such as, project managers,
superintendents, technical managers, engineers, inspectors, environmentalists,
technologists, engineering assistants, technicians, draftsmen, engineering
clerks, secretaries, construction representatives, purchasing representatives,
material expediters, financial support and other technical professional and
support personnel performing services for the Project Team, regardless of
location. Part-time Project Team personnel specifically assigned to the Project
Team shall be charged to the Joint Account, based on actual days worked, only
when such time involves at least one full-day equivalent per month that is
devoted to the project. Employees not assigned to the Project Team but working
under the direction of the Project Team shall be charged to the Joint Account
based on actual days worked, only when such time involves at least one full-day
equivalent per month. Contractor and Affiliate charges for personnel assigned to
the Project Team are chargeable pursuant to Section II, Paragraphs 5 and 7.

 

  (2) Other Operations—Non-Project Team

The following salaries and wages shall be charged for employees:

 

  (a) Salaries and wages of the Operator’s field employees directly employed on
the Joint Property in the conduct of Joint Operations

 

  (b) Salaries and wages of the Operator’s employees directly employed on Shore
Base Facilities or other Offshore Facilities serving the Joint Properly if such
costs are not charged under Paragraph 6 of this Section II

 

  (c) Salaries of First Level Supervisors

 

  (d) Salaries and wages of Technical Employees directly employed on the Joint
Property in the conduct of Joint Operations, or on Offshore Facilities serving
the Joint Property, if such charges are excluded from the Overhead rates and/or

 

  (e) Salaries and wages of Technical Employees either temporarily or
permanently assigned to and directly employed in the operation of the Joint
Property if such charges are excluded from the overhead rates.

 

  B. Cost of holiday, vacation, sickness and disability benefits, and other
customary allowances paid to personnel to the extent their salaries and wages
are chargeable to the Joint Account under Paragraph 2.A of this Section II,
excluding severance payments or other termination allowances. Such costs under
this Paragraph 2.B may be charged on a “when and as-paid basis” or by
“percentage assessment” on the amount of salaries and wages chargeable to the
Joint Account under Paragraph 2.A of this Section II. If percentage assessment
is used, the rate shall be based on the Operator’s or Non-Operators’ cost
experience, as appropriate.

 

  C. Expenditures or contributions made pursuant to assessments imposed by
governmental authority which are applicable to costs chargeable to the Joint
Account under Paragraphs 2.A and 2.B of this Section II

 

Page 5 of 19



--------------------------------------------------------------------------------

  D. Personal Expenses, other than relocation costs, of personnel whose salaries
and wages are chargeable to the Joint Account under Paragraph 2.A of this
Section II

Relocation costs, consistent with the employer’s established policy, are
chargeable to the extent their salaries and wages are chargeable, in accordance
with the following:

 

  (1) For personnel transferred and assigned to a Project Team for a minimum of
12 consecutive months

[X] shall be charged to the Joint Account

For those assigned for less than 12 consecutive months shall not be chargeable
unless agreed to by the Parties.

 

  (2) For Operator’s field employees and/or First Level Supervisors

[X] shall be charged to the Joint Account

Notwithstanding the foregoing, relocation costs that result from reorganization
or merger of a Party shall not be chargeable to the Joint Account.

 

  E. Training costs shall be chargeable as specified in COPAS Model
Form Interpretation 35 and as provided in Section II, Paragraph 13. This
training charge shall include the wages, salaries, training course cost, and
Personal Expenses incurred during the training session for personnel to the
extent their salaries and wages are chargeable under Paragraph 2.A of this
Section II.

In addition, third party fees for instructors, books, tuition and training
facility costs are chargeable to the Joint Account. Operator developed training
shall be charged at Operator’s cost. An Operator owned training facility shall
be charged in accordance with Section II. Paragraph 6.

 

  F. Cost of established plans for employees’ benefits as described in COPAS
Model Form Interpretation 27, determined by applying the employee benefits
limitation percentage most recently recommended by COPAS to the chargeable
salaries and wages.

 

  G. Award payments to employees, in accordance with COPAS Model
Form Interpretation 49 (“Awards to Employees and Contractors”), or as agreed to
by the Parties, for personnel whose salaries and wages are chargeable under
Section II.2.A

 

3. MATERIAL

Materials purchased or furnished by the Operator for use on the Joint Property
in the conduct of Joint Operations as provided under Section IV. Only such
Materials shall be purchased for or transferred to the Joint Property as may be
required for immediate use or is reasonably practical and consistent with
efficient and economical operations. The accumulation of surplus stocks shall be
avoided.

 

4. TRANSPORTATION

Transportation of Operator’s, Non-Operator’s, Affiliate’s or contractor’s
personnel, and Material necessary for the Joint Operations but subject to the
following limitations:

 

  A. If Material is moved to the Joint Property from the Operator’s warehouse or
other properties, no charge shall be made to the Joint Account for a distance
greater than the distance from the nearest supply store where like Material is
normally available or railway receiving point nearest the Joint Property unless
agreed to by the Parties.

 

Page 6 of 19



--------------------------------------------------------------------------------

  B. If surplus Material is moved to the Operator’s warehouse or other storage
point, no charge shall be made to the Joint Account for a distance greater than
the distance to the nearest supply store where like Material is normally
available or railway receiving point nearest the Joint Property unless agreed to
by the Parties. No charge shall be made to the Joint Account for moving Material
to other properties unless agreed to by the Parties.

 

  C. In the application of Paragraphs 4.A. and 4.B. above, the option to
equalize or charge actual trucking cost is available when the actual charge is
less than the amount most recently recommended by COPAS, excluding accessorial
charges, as set forth in COPAS Model Form Interpretation 38.

 

5. SERVICES

The cost of contract services, equipment, and utilities used in the conduct of
Joint Operations and provided by sources other than the Parties, except for
contract services, equipment, and utilities covered by the Section III overhead
provisions, Paragraph 7 of this Section II, or excluded under Paragraph 9 of
this Section II. Notwithstanding anything herein to the contrary, the cost of
contract personnel assigned to the Project Team or working at the direction of
the Project Team are directly chargeable to the Joint Account, regardless of
their location.

Award payments to contractors, in accordance with COPAS Model
Form Interpretation 49 (“Awards to Employees and Contractors”), or as agreed to
by the Parties.

 

6. EQUIPMENT AND FACILITIES FURNISHED BY OPERATOR

In the absence of a separately negotiated agreement, equipment and facilities
furnished by the Operator will be charged as follows and / or as indicated in
Appendix B to this Exhibit C:

 

  A. Equipment and facilities owned by the Operator shall be charged to the
Joint Account at the average prevailing commercial rate for such equipment. If
an average commercial rate is used to bill the Joint Account, the Operator shall
adequately document and support such rate and shall periodically review and
update the rate and the supporting documentation.

 

  B. In lieu of charges in Paragraph 6.A. above, or if a prevailing commercial
rate is not available, equipment and facilities owned by the Operator will be
charged to the Joint Account at the Operator’s actual cost. Such costs shall be
limited to expenses that would be chargeable pursuant to this Section II if such
equipment and facilities were jointly owned, depreciation using straight line
depreciation method, and interest on investment (less gross accumulated
depreciation) not to exceed 10% per annum. In addition, for platforms, subsea
production systems, fiber optics systems, and production handling facilities,
the rate may include an element of the estimated cost of abandonment,
reclamation, and dismantlement. Depreciation shall not be charged when the
equipment and facilities investment have been fully depreciated. Charges shall
not exceed the average prevailing commercial rate, if available.

 

  C. When applicable for Operator-owned or leased motor vehicles, the Operator
shall use rates published by the Petroleum Motor Transport Association or such
other organization recognized by COPAS as the official source of such rates.
When such rates are not available, the Operator shall comply with the provisions
of Paragraph 6.A. or 6.B. above.

 

7. AFFILIATES

Affiliate Materials, facilities, and services provided for the Joint Operations
shall be chargeable to the Joint Account as herein provided.

 

  A.

An Affiliate of the Operator or Non-Operator working at the request of a Project
Team or supplying a service in furtherance of the work of the Project Team shall
be chargeable to the

 

Page 7 of 19



--------------------------------------------------------------------------------

 

Joint Account at the rate and / or amount that the Affiliate customarily charges
the Operator or Non-Operator for its services.

 

  B. If the Operator’s or a Non-Operator’s Affiliate provides Materials,
facilities, or services for operations not under the direction of a Project
Team, such charges shall be considered third-party services as provided in
Paragraph 5 of this Section II.

 

  C. The Parties agree that Affiliate records relating to Materials, facilities
or services provided by an Affiliate are not subject to and will not be made
available for audit. However, if Affiliate charges are based on rates, the audit
of the Affiliate charges shall be limited to verification that the units or
basis to which the rates were applied are correct. Upon request by any Party,
the Operator or Non-Operator shall furnish a certificate by the Party’s
independent accounting firm confirming that rates or amounts charged by an
Affiliate reflect actual cost and do not include any element of profit.

 

8. DAMAGES AND LOSSES TO JOINT PROPERTY

All costs or expenses necessary for the repair or replacement of Joint Property
resulting because of damages or losses incurred, except to the extent such
damages or losses result from a Party’s gross negligence or willful misconduct,
in which case such Party shall be solely liable.

 

9. LEGAL EXPENSE

The Operator may not charge for services of the Operator’s legal staff or fees
and expenses of outside attorneys unless approved by the Parties, except that
title examinations and curative work shall be chargeable, unless otherwise
provided for in the Agreement. Other types of legal expense, other than attorney
fees, such as recording fees and handling, settling, or otherwise discharging
litigation, claims, and liens necessary to protect or recover the Joint Property
shall be chargeable.

 

10. TAXES AND PERMITS

All taxes and permits of every kind and nature, assessed or levied upon or in
connection with the Joint Property, or the production therefrom, and which have
been paid by the Operator for the benefit of the Parties, including penalties
and interest, except to the extent the penalties and interest result from the
Operator’s gross negligence or willful misconduct

If ad valorem taxes paid by the Operator are based in whole or in part upon
separate valuations of each Party’s working interest, then notwithstanding any
contrary provisions, the charges to Parties will be made in accordance with the
tax value generated by each Party’s working interest.

 

11. INSURANCE

Net premiums paid for insurance required to be carried for Joint Operations for
the protection of the Parties. If Joint Operations are conducted at locations
where the Operator acts as self-insurer in regard to its workers’ compensation
and employer’s liability insurance obligation, the Operator shall charge the
Joint Account manual rates for the risk assumed in its self-insurance program as
regulated by the jurisdiction governing the Joint Property. Such rates shall be
adjusted for offshore operations by the U.S. Longshoreman and Harbor Workers
(USL&H) or Jones Act surcharge, as appropriate.

 

12. COMMUNICATIONS

Costs of acquiring, leasing, installing, operating, repairing, and maintaining
communication facilities or systems, including fiber optic, satellite, radio and
microwave facilities, between the Joint Property and the Operator’s offices
directly responsible for field operations in accordance with the provisions of
COPAS Model Form Interpretation 44. In the event communication facilities

 

Page 8 of 19



--------------------------------------------------------------------------------

or systems serving the Joint Property are Operator or Affiliate-owned, charges
to the Joint Account shall be made as provided in Section II, Paragraph 6 or 7
as applicable.

 

13. ECOLOGICAL, ENVIRONMENTAL, AND SAFETY

 

  A. Ecological and Environmental costs incurred

[X] for the benefit of the Joint Property

resulting from laws, rules, regulations, or orders for archaeological and
geophysical surveys relative to identification and protection of cultural
resources and/or other environmental or ecological surveys as may be required by
the Minerals Management Service or other regulatory authority. Also, costs to
provide or have available pollution containment and removal equipment plus
actual costs of control and cleanup and resulting responsibilities of oil and
other spills as well as discharges from permitted outfalls as required by
applicable laws and regulations are chargeable. Ecological and environmental
costs incurred by the Operator as deemed by the Operator to be appropriate for
prudent operations are also chargeable to the extent such costs directly benefit
Joint Operations. Also, ecological and environmental costs incurred in planning,
exploration, appraisal and development operations are chargeable when included
in an approved AFE.

 

  B. Safety costs incurred

[X] for the benefit of the Joint Property

to conduct and/or implement safe operational practices/guidelines as a result of
laws, rules, regulations, or orders or as recommended for voluntary compliance.
Examples are the requirements mandated by the Occupational Safety and Hazards
Act (OSHA), Safety and Environmental Management Program (SEMP), Process Safety
Management (PSM), and/or requirements which may be mandated/recommended by
similar programs or by other current or successor regulatory agencies. Safety
costs incurred by the Operator as deemed by the Operator to be appropriate for
prudent operations are also chargeable to the extent such costs directly benefit
Joint Operations.

 

  C. Environmental, ecological, and safety training costs for personnel whose
time would otherwise be chargeable under Paragraph 13.A or B above, regardless
of whether training is mandated by statute or regulatory agency, is chargeable
to the Joint Account.

In the event of a conflict between the provisions of this Paragraph 13 and
Section III, Paragraphs i. and ii. the following election shall prevail:

[X] Section II, Paragraph 13

 

14. ABANDONMENT AND RECLAMATION

Costs incurred for abandonment and reclamation of the Joint Property, including
costs required by governmental, regulatory, or judicial authority

III. OVERHEAD

As compensation for administrative, management, office services and warehousing
costs, the Operator shall charge the Joint Account in accordance with this
Section III.

Unless otherwise agreed to by the Parties, such charge shall be in lieu of costs
and expenses of Offices and salaries or wages plus applicable burdens and
expenses of personnel, except those costs identified as directly chargeable
under Section II. The cost and expense of services from outside sources in
connection with matters of taxation, traffic, purchasing, accounting,

 

Page 9 of 19



--------------------------------------------------------------------------------

administrative or clerical duties, or matters before or involving governmental
agencies shall be considered as included in the overhead rates provided for in
this Section III unless directly chargeable under Section II or such costs are
agreed to by the Parties as a direct charge to the Joint Account. Costs of
functions which solely benefit the Operator are not recoverable from the Joint
Account.

 

  i. Except as otherwise provided in Paragraphs 1 and 3 of this Section III, the
salaries, wages, related payroll burden and Personal Expenses of Technical
Employees, and/or the cost of professional consultant services and contract
services of technical personnel directly employed on the Joint Property in the
conduct of Joint Operations

 

                                    shall be covered by the overhead rates

 

  [XX] shall not be covered by the overhead rates because they are to be charged
directly to the Joint Account

 

  ii. Except as otherwise provided in Paragraphs 1 and 3 of this Section III,
the salaries, wages, related payroll burden and Personal Expenses of Technical
Employees provided by Operator or its Affiliates, and/or costs of professional
consultant services and contract services of technical personnel either
temporarily or permanently assigned to and directly employed in:

 

  A. Any phase of any Exploration, Appraisal and / or Development operations,
which shall include, but not be limited to, drilling, re-drilling, deepening, or
sidetracking operations, through completion, temporary abandonment, or
abandonment if a dry hole, permitting, engineering, feasibility studies,
geoscience, seismic, planning and water current work or studies for the benefit
of the Joint Property,

 

                           shall be covered by the overhead rates

 

  [XX] shall not be covered by the overhead rates because they are to be
charged            directly to the Joint Account

 

  B. Production operations, which are all operations other than Exploration,
Appraisal, and Development operations and those covered by Section III.3
(Overhead — Major Construction and Catastrophe),

 

  [XX] shall be covered by the overhead rates

 

                         shall not be covered by overhead rates because they are
to be charged directly to the Joint Account

 

1. OVERHEAD—PROJECT TEAM

To compensate the Parties for overhead costs incurred to support a Project Team
involved in activities other than major construction and catastrophe, the
Parties shall charge Project Team Overhead. The costs compensated by the Project
Team Overhead include, but shall not be limited, the following: all personnel
not directly chargeable to the Joint Account but who provide services to the
Project Team, and all equipment and supplies not directly chargeable to the
Joint Account under Section II, Paragraph 6 or 7.

The overhead recovery shall be made pursuant to the following:

X     The Operator shall charge a rate of Four Percent (4%) of the total cost of
a Project Team involved in activities other than            major construction
and catastrophe

 

2. OVERHEAD—DEVELOPMENT AND OPERATING

 

Page 10 of 19



--------------------------------------------------------------------------------

As compensation for overhead in connection with drilling and producing
operations not covered by other provisions of this Section III, Operator shall
charge on a Percentage Basis

 

  A. OVERHEAD—PERCENTAGE BASIS

 

  (1) Operator shall charge the Joint Account at the following rates:

 

  (a) Development Operations Rate of Four Percent (4%) of the cost of
development of the Joint Property exclusive of costs provided under Section II,
Paragraph 9 and all salvage credits.

 

  (b) Operating and Maintenance Rate of Thirteen Percent (13%) of the cost of
operating the Joint Property exclusive of costs provided under Section II,
Paragraphs 1 and 9; all salvage credits; the value of substances purchased for
enhanced recovery; all property and ad valorem taxes and any other taxes and
assessments that are levied, assessed, and paid upon the mineral interest in and
to the Joint Property, and overhead charges provided under Section III,
Paragraph 2.A(1)(a).

 

  (2) Application of Overhead—Percentage Basis shall be as follows:

 

  (a) Development Operations rate set forth in Section III, Paragraph 2.A(1)(a)
shall be applied to all costs in connection with

[1] drilling, redrilling, plugging back, Sidetracking, or Deepening of a well,

[2] Workover operations or waterflood or other secondary or tertiary Hydrocarbon
recovery operations requiring a period of 15 consecutive work days or more on a
well

[3] preliminary expenditures necessary in preparation for drilling a well or
conducting subsequent operations after a well has reached its Objective Depth,

[4] expenditures incurred in temporarily or permanently abandoning a well when a
well is not completed as a producer, and

[5] original construction or installation of fixed assets, expansion of fixed
assets, and any other project clearly discernible as a fixed asset except Major
Construction as defined in Section III, Paragraph 3 or any Project Team expenses
and overhead.

 

  (b) Operating and Maintenance rate set forth in Section II, 2.A(1)(b) shall be
applied to all other costs in connection with Joint Operations except those
subject to Section III Paragraphs 1, 2.A(1)(a), and 3.

 

3. OVERHEAD—MAJOR CONSTRUCTION AND CATASTROPHE

Major Construction is defined as any project requiring an AFE, under the terms
of the Agreement to which this Accounting Procedure is attached, for the
construction and installation of fixed assets; the expansion of fixed assets; or
the abandonment of fixed assets and any associated reclamation required for the
exploration, development, and operation of the Joint Property, including any
activity or operation conducted under Articles 12 or 14 of the Agreement.

Catastrophe is defined as a calamitous event bringing damage, loss, or
destruction resulting from a single occurrence requiring an AFE to restore the
Joint Property to the equivalent condition that existed prior to the event
causing the damage.

To compensate the Operator for overhead costs incurred in connection with Major
Construction and Catastrophes, the Operator shall charge the Joint Account for
overhead based on the following rates:

 

  A. If the Operator charges, to a Project Team AFE, the engineering, design,
and drafting costs associated with a Major Construction or Catastrophe project
AFE, the overhead assessment shall be four percent (4%) of total project costs.

 

Page 11 of 19



--------------------------------------------------------------------------------

  B. If the Operator charges the engineering, design, and drafting costs related
to a Major Construction or Catastrophe project AFE, the overhead assessment
shall be four Percent (4%) of the total project costs.

For calculating Major Construction overhead, the cost of drilling and workover
wells shall be excluded. For calculating Catastrophe overhead the cost of
drilling relief wells, substitute wells, or conducting other well operations
resulting from the catastrophic event shall be included. Expenditures to which
these rates apply shall not be reduced by insurance recoveries. Overhead
assessed under the Major Construction and Catastrophe provisions shall be in
lieu of all other overhead provisions. In the event of any conflict between the
provisions of this paragraph and the provisions of Section II, Paragraphs 2 and
5, the provisions of this paragraph shall govern. Total project costs shall
exclude Project Team costs if recorded to a separate Project Team AFE and
overhead is charged on Project Team costs pursuant to Section III, Paragraph 1.

 

4. AFFILIATE CHARGES INCLUDED

All costs billed for Affiliates under Section II, Paragraph 7 will be included
in total costs for calculating Overhead in this Section III.

 

5. AMENDMENT OF RATES

The Overhead rates provided for in this Section III may be amended from time to
time if, in practice, the rates are found to be insufficient or excessive, in
accordance with the provisions of Section I, Paragraph 6.

IV. MATERIAL PURCHASES, TRANSFERS, AND DISPOSITIONS

The Operator is responsible for Joint Account Material and shall make proper and
timely charges and credits for direct purchases, transfers, and dispositions.
The Operator normally provides all Material for use in the conduct of Joint
Operations but does not warrant the Material furnished. Except as otherwise
provided in Section IV, Paragraph 4.A., Material may be supplied by
Non-Operators at the Operator’s option.

 

1. DIRECT PURCHASES

Direct purchases shall be charged to the Joint Account at the price paid by the
Operator after deduction of all discounts received. A direct purchase is
determined to occur when an agreement is made between an Operator and a third
party for the acquisition of Materials for a specific well site or location.
Material provided by the Operator under “vendor stocking programs,” where the
initial use is for a Joint Property and title of the Material does not pass from
the vendor until usage, is considered a direct purchase. If Material is found to
be defective or is returned to the vendor for any other reason, credit shall be
passed to the Joint Account when adjustments have been received by the Operator
from the manufacturer, distributor, or agent.

 

2. TRANSFERS

A transfer is determined to occur when the Operator furnishes Material from its
storage facility or from another operated property. Additionally, the Operator
has assumed liability for the storage costs and changes in value and has
previously secured and held title to the transferred Material. Similarly, the
removal of Material from a Joint Property to the Operator’s facility or to
another operated property is also considered a transfer. Material that is moved
from the Joint Property to a temporary storage location pending disposition may
remain charged to the Joint Account and is not considered a transfer.

 

  A. PRICING

 

Page 12 of 19



--------------------------------------------------------------------------------

The value of Material transferred to/from the Joint Property should generally
reflect the market value on the date of transfer. Transfers of new Material will
be priced using one of the following new Material bases:

 

  (1) Published prices in effect on date of movement as adjusted by the
appropriate COPAS Historical Price Multiplier (HPM) or prices provided by the
COPAS Computerized Equipment Pricing System (CEPS)

The HPMs and the associated date of published price to which they should be
applied will be published by COPAS periodically.

 

  (a) For oil country tubulars and line pipe, the published price shall be based
upon eastern mill (Houston for special end) carload base prices effective as of
date of movement, plus transportation cost as defined in Section IV,
Paragraph 2.B.

 

  (b) For other Material, the published price shall be the published list price
in effect at date of movement, as listed by a supply store nearest the Joint
Property (where like Material is normally available) or point of manufacture,
plus transportation costs as defined in Section IV, Paragraph 2.B.

 

  (2) A price quotation that reflects a current realistic acquisition cost may
be obtained from a supplier/manufacturer.

 

  (3) Historical purchase price may be used, providing it reflects a current
realistic acquisition cost on date of movement. Sufficient documentation should
be available to Non-Operators for purposes of verifying Material transfer
valuation.

 

  (4) As agreed to by the Parties

When higher than specification grade or size tubulars from the Operator’s
inventory are used on the Joint Property in the conduct of Joint Operations, the
Operator shall charge the Joint Account at the equivalent price for well design
specification tubulars.

 

B. FREIGHT

Transportation costs should be added to the Material transfer price based on one
of the following:

 

  (1) Transportation costs for oil country tubulars and line pipe shall be
calculated using the distance from eastern mill to the railway receiving point
nearest the Joint Property based on the carload weight basis as recommended by
COPAS MFI 38 and COPAS Interpretations in effect at the time of the transfer.

 

  (2) Transportation costs for special mill items shall be calculated from that
mill’s shipping point to the railway receiving point nearest the Joint Property.
For transportation costs from other than eastern mills, the 30,000-pound
Specialized Motor Carriers interstate truck rate shall be used. Transportation
costs for macaroni tubing shall be calculated based on the Specialized Motor
Carriers rate per weight of tubing transferred to the railway receiving point
nearest the Joint Property.

 

  (3) Transportation costs for special end tubular goods shall be calculated
using the 30,000-pound Specialized Motor Carriers interstate truck rate from
Houston, Texas to the railway receiving point nearest the Joint Property.

 

  (4) Transportation costs for Material other than that described in Section IV,
Paragraphs 2.B (1) through (3), if applicable, shall be calculated from the
supply store or point of manufacture, whichever is appropriate, to the railway
receiving point nearest the Joint Property.

 

C. CONDITION

 

Page 13 of 19



--------------------------------------------------------------------------------

  (1) Condition “A”—New and unused Material in sound and serviceable condition
shall be charged at 100% of the price as determined in Section IV, Paragraphs
2.A. and 2.B. Material transferred from the Joint Property that was not placed
in service shall be credited as charged without gain or loss. Any unused
Material that was charged to the Joint Account through a direct purchase will be
credited to the Joint Account at the original cost paid less restocking charges.
All refurbishing costs required or necessary to return the Material to original
condition or to correct handling or transportation damages and other related
costs will be borne by the divesting property. The Joint Account is responsible
for Material preparation, handling, and transportation costs for new and unused
Material charged to the Joint Property either through a direct purchase or
transfer. Any preparation costs incurred, including any internal or external
coating and wrapping, will be credited on new Material provided these services
were not repeated for such Material for the receiving property.

 

  (2) Condition “B”—Used Material in sound and serviceable condition and
suitable for reuse without reconditioning shall be priced by multiplying the
price determined in Section IV, Paragraphs 2.A. and 2.B. by

[X] 75%

All refurbishing cost or reconditioning required to return the Material to
Condition “B” or to correct handling or transportation damages and other related
costs will be borne by the divesting property.

If the Material was originally charged to the Joint Account as used Material and
placed in service for the Joint Property, the Material will be credited at the
price determined in Section IV, Paragraphs 2.A. and 2.B. multiplied by

[X] 65%

Used Material transferred from the Joint Property that was not placed in service
on the property shall be credited as charged without gain or loss.

 

  (3) Condition “C”—Material that is not in sound and serviceable condition and
not suitable for its original function until after reconditioning shall be
priced by multiplying the price determined in Section IV, Paragraphs 2.A. and
2.B. by

[X] 50%

The cost of reconditioning shall be charged to the receiving property to the
extent Condition “C” value, plus cost of reconditioning, does not exceed
Condition “B” value.

 

  (4) Condition “D”—Other Material that is no longer suitable for its original
purpose but useable for some other purpose is considered Condition “D” Material.
Included under Condition “D” is also obsolete items or Material that does not
meet original specifications but still has value and can be used in other
services as a substitute for items with different specifications. Due to the
condition or value of other used and obsolete items, it is not possible to price
these items under Section IV, Paragraph 2.A. The price used should result in the
Joint Account being charged or credited with the value of the service rendered
or use of the Material. In some instances, it may be necessary or desirable to
have the Material specially priced as agreed to by the Parties.

 

  (5) Condition “E”—Junk shall be priced at prevailing scrap value prices.

 

D. OTHER PRICING PROVISIONS

 

  (1) Preparation Costs

 

Page 14 of 19



--------------------------------------------------------------------------------

Costs incurred by the Operator in making Material serviceable including
inspection, third party surveillance services, and other similar services will
be charged to the Joint Account at prices which reflect the Operator’s actual
costs of the services. Documentation must be retained to support the cost of
service. New coating and/or wrapping may be charged in accordance with
Section IV, Paragraph 2.A.

 

  (2) Loading and Unloading Costs

Loading and unloading costs related to the movement of the Material to the Joint
Property shall be charged at the rate most recently recommended by COPAS in
accordance with the methods specified in COPAS Model Form Interpretation 38. In
the event communication facilities or systems serving the Joint Property

 

3. DISPOSITION OF SURPLUS

Surplus Material is that Material, whether new or used, that is no longer
required for Joint Operations. The Operator may purchase, but shall be under no
obligation to purchase, the interest of the Non-Operator in surplus Material.

Dispositions for the purpose of this procedure are considered to be the
relinquishment of title of the Material from the Joint Property to either a
third party, a Non-Operator, or to the Operator. To avoid the accumulation of
surplus Materials, the Operator should make good faith efforts to dispose of
surplus within 12 months through buy/sale agreements, trade, sale to a third
party, division in-kind, or other dispositions as agreed to by the Parties.

The Operator may, through a sale to an unrelated third party or entity, dispose
of surplus Material having a gross sale value that is less than or equal to the
Operator’s expenditure limit as set forth in the Agreement to which this
Accounting Procedure is attached without the prior approval of the Non-Operator.
If the gross sale value exceeds the Agreement expenditure limit, the disposal
must be agreed to by the Parties owning such Materials.

The Operator may dispose of Condition “D” and “E” Material under procedures
normally utilized by the Operator without prior approval.

 

4. SPECIAL PRICING PROVISIONS

 

  A. PREMIUM PRICING

Whenever Material is not readily replaceable but is available only at premium
pricing due to national emergencies, strikes, or other unusual causes over which
the Operator has no control, the Operator may charge the Joint Account for the
required Material at the Operator’s actual cost incurred in providing such
Material, in making it suitable for use, and in moving it to the Joint Property
provided notice in writing is furnished to Non-Operators of the proposed charge
prior to use of such Material.

 

  B. SHOP-MADE ITEMS

Shop-made items shall be priced using the value of the Material used to
construct the item plus the cost of labor to fabricate the item. If the Material
is from the Operator’s scrap or junk account, the Material shall be priced at
either 25% of the current price as determined in Section IV, Paragraph 2.A. or
scrap value, whichever is higher, plus the cost of labor to fabricate the item.

 

  C. MILL REJECTS

Mill rejects purchased as “limited service” casing or tubing shall be priced at
80% of K-55/J-55 price as determined in Section IV, Paragraphs 2.A. and 2.B.
Line pipe converted to casing or

 

Page 15 of 19



--------------------------------------------------------------------------------

tubing with casing or tubing couplings attached shall be priced as K-55/J-55
casing or tubing at the nearest size and weight.

V. INVENTORIES OF CONTROLLABLE MATERIAL

The Operator shall maintain records of Controllable Material charged to the
Joint Account as defined in the most recent COPAS Material Classification
Manual, with sufficient detail to perform the physical inventories requested
unless directed otherwise by the Non-Operators.

Adjustments to the Joint Account by the Operator resulting from a physical
inventory of jointly owned Controllable Material shall be made within six months
following the taking of the inventory or receipt of Non-Operator inventory.
Charges and credits for overages or shortages will be valued for the Joint
Account based on the Condition “B” prices in effect on the date of physical
inventory as determined in accordance with Section IV, Paragraph 2.A. and 2.B.
unless the inventorying Parties can prove another Material condition applies.

 

1. DIRECTED INVENTORIES

With an interval of not less than five years, physical inventories shall be
performed by the Operator upon written request of a majority in working
interests of the Non-Operators.

Expenses of directed inventories will be borne by the Joint Account and may
include the following:

 

  A. Audit per diem rate for each inventory person in accordance with the
auditor rates recommended by COPAS at the time the inventory is conducted

The per diem should also be applied to a reasonable number of days for
pre-inventory work and for report preparation. The amount of time required for
this additional work may vary from inventory to inventory.

 

  B. Actual travel including Operator-provided transportation and Personal
Expenses for the inventory team

 

  C. Reasonable charges for report typing and processing

The Operator is expected to exercise judgment in keeping expenses within
reasonable limits. Unless otherwise agreed, costs associated with any
post-report follow-up work in settling the inventory will be absorbed by the
Party incurring such costs. Any anticipated disproportionate costs should be
discussed and agreed upon prior to commencement of the inventory.

When directed inventories are performed, all Parties shall be governed by the
results of such inventory.

 

2. NON-DIRECTED INVENTORIES

 

  A. OPERATOR INVENTORIES

Periodic physical inventories that are not requested by the Non-Operator may be
performed by the Operator at the Operator’s discretion. The expenses of
conducting such Operator inventories shall not be charged to the Joint Account.

 

  B. NON-OPERATOR INVENTORIES

Any Non-Operators may conduct a physical inventory at reasonable times at their
sole cost and risk with prior notification to the Operator of at least 90 days.
Non-Operator inventory findings shall be furnished to the Operator in writing
within 90 days of completing the inventory field work.

 

Page 16 of 19



--------------------------------------------------------------------------------

  C. OTHER INVENTORIES

Other inventories may be taken whenever there is any sale or change of interest.
When possible, the selling Party should notify all other owners at least 30 days
prior to the anticipated closing date. When there is a change in Operator of the
Joint Property, an inventory by the former and new Operator should be taken. The
expenses of conducting other inventories shall be charged to the Joint Account
in accordance with Section V, Paragraph 1.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

APPENDIX A

Attached to and Made a Part of Exhibit C — Accounting Procedure

AFFILIATES

1) BP Exploration and Production Technology (EPT) Group, or equivalent

 

Page 17 of 19



--------------------------------------------------------------------------------

APPENDIX B

Attached to and Made a Part of Exhibit C — Accounting Procedure

EQUIPMENT AND FACILITIES FURNISHED BY OPERATOR

 

Page 18 of 19



--------------------------------------------------------------------------------

A. Operator may, under COPAS Accounting Guideline 25 (“Allocation of Rig Related
Expenditures”), charge the Joint Account an allocated portion of any drillship
or rig related commissioning and/or modification costs pursuant to the
provisions of Section II, Paragraph 6 above, provided such drillship or rig
related commissioning and/or modification costs are not included in the
drillship or rig rate charged by the drilling contractor. Costs to be charged
shall include all commissioning costs charged by the vendor and all costs (both
onsite and offsite) incurred by the Operator, contractors or Affiliates to
oversee the construction, modification and transportation of a rig including,
but not limited to, their salaries and wages, personal expenses and support
costs.

B. Operator may charge the Joint Account an allocated portion of the cost of the
Onshore Drilling Center (ODC) or equivalent. This center is located offsite of
the Joint Property with technology to plan, design, monitor, advise, and control
a well or wells on a real time/on-line basis. The center will be used for
planning, designing, drilling, re-drilling, side-tracking, or deepening, and/or
completing a well, plug-back or work-over operations, plugging and abandonment.
This center’s costs will be charged pursuant to the provisions of Section II,
Paragraph 6. Such charges shall include, but are not limited to, the following:
facilities, communications, computers, software, system support, and ODC
personnel provided by the Operator, contract services, or Affiliates.

C. Operator may charge the Joint Account an allocated portion of the cost of the
Advanced Collaborative Environment Onshore Communication Facility (ACE), or
equivalent, for communicating with field operations and optimizing well
performance and reducing field operating expenses on a real time/online basis.
This center’s costs will be charged pursuant to the provisions of Section II,
Paragraph 6 and COPAS Model Form Interpretation 44 (Field Computer and
Communication Systems). Such charges shall include, but are not limited, to the
following: facilities, communications, computers, software, system support, and
ACE personnel provided by the Operator, contract services, or Affiliates.

D. Operator may charge the Joint Account an allocated portion of the cost of the
Preservation and Maintenance Facility (PMF), or equivalent. This facility will
be used to secure, preserve and maintain Gulf of Mexico non-warehouse materials
for drilling and completions, wells, operations and subsea projects. The
facility’s costs will be charged pursuant to the provisions of Section II,
Paragraph 6.

 

Page 19 of 19



--------------------------------------------------------------------------------

EXHIBIT “H”

DISPUTE RESOLUTION PROCEDURE

Attached to and made a part of that certain Operating Agreement dated October 1,

2009 by and between BP Exploration & Production Inc., as Operator, and MOEX

Offshore 2007 LLC, as Non-Operator

I. OVERVIEW

A. Description and Goals. Arbitration as used in this statement is a procedure
whereby an Arbitrator resolves any claim(s), controversy(ies) or dispute(s) (the
“Dispute”) between BP Exploration & Production Inc. and MOEX Offshore 2007 LLC
(hereinafter referred to singularly as “Party” and collectively as “Parties”),
involving more than $500,000.00, arising out of, relating to, or in connection
with that certain Operating Agreement effective October 1, 2009, by and between
the Parties (hereinafter “Agreement”) including the interpretation, validity,
termination or breach thereof.

(i) Binding. The arbitration process is binding on the Parties and this
arbitration is intended to be a final resolution of any Dispute between the
Parties as described above, to the same extent as a final judgment of a court of
competent jurisdiction. Each Party hereby expressly covenants that it shall not
resort to court remedies except as provided for herein, and for preliminary
relief in aid of arbitration.

(ii) Violation. A Party shall pay all legal and court costs incurred by the
other Party in connection with the enforcement of the final resolution of any
Dispute under this Dispute Resolution Procedure, if such other Party is
successful in its enforcement efforts. Suits, actions or proceedings in
connection with such enforcement shall be instituted in a federal court of
proper jurisdiction and pursuant to Title IX of the United States Code. Each
Party waives any option or objection which it may now or thereafter have to the
laying of the venue in any such suit, action or proceeding and irrevocably
submits to the jurisdiction of such court in any such suit, action or
proceeding. If such court after the

 

Page 1 of 8



--------------------------------------------------------------------------------

institution of an action hereunder should decline jurisdiction, then the action
may be commenced in any court, including state courts having jurisdiction.

B. Duty to Negotiate. The Parties shall inform one another promptly following
the occurrence or discovery of any item or event, which might reasonably be
expected to result in a Dispute in connection with the Agreement. The Parties
will attempt to resolve satisfactorily any such matters.

C. Notice of Unresolved Dispute. Should a Dispute arise which the Parties cannot
resolve satisfactorily, either Party may deliver to the other Party a written
notice of the Dispute with supporting documentation as to the circumstances
leading to the Dispute (the “Notice of Dispute”). Unless otherwise provided
herein, all such notices shall be served in accordance with the provisions of
the Agreement. The Parties, within ten (10) Business Days from delivery of a
Notice of Dispute, shall then each appoint a management representative
(“Management Representative”) who has no prior direct involvement with the
subject matter of the Notice of Dispute and who is duly authorized to
investigate, negotiate and settle the Dispute. For a period not to exceed ninety
(90) days following the appointment of the Management Representatives, the
Management Representatives for each Party shall meet and confer as often as they
deem reasonably necessary, in good faith negotiations, to try to resolve the
Dispute amicably.

II. ARBITRATION PROCESS

A. Arbitration. If the Parties are unable to resolve the Dispute within ninety
(90) days following the end of the negotiation period between the Management
Representatives described in I.C., or such additional time as may be mutually
agreed upon, the matter shall be submitted to arbitration in accordance with the
procedures set forth below.

B. Initiation of Arbitration. Either Party may initiate the arbitration by
delivering to the other a Notice of Intention to Arbitrate.

C. Governing Procedures. Except as expressly provided herein, the arbitration
shall be conducted in accordance with procedures that are mutually

 

Page 2 of 8



--------------------------------------------------------------------------------

acceptable to the Parties, including limited depositionless discovery and the
presentation of live witness testimony, subject to cross examination, at the
arbitration hearing.

(i) Governing Law. The Arbitrator shall apply the governing substantive law of
the state chosen by the Parties to the Agreement.

(ii) Location. The arbitration hearing shall be conducted in a location mutually
agreeable to the Parties to the arbitration.

D. Arbitrator. There shall be a panel of three (3) Arbitrators, each of whom
must be experienced in the oil and gas industry and knowledgeable about or
specializing in the subject matter involved in the Dispute the (“Panel”). The
Panel shall be chosen as follows: within thirty (30) days after the delivery of
a Notice of Intention to Arbitrate, each Party shall select one person to act as
one of the three arbitrators. The two arbitrators selected by the Parties shall
select a third arbitrator within thirty (30) days of their appointment. If the
arbitrators selected by the Parties are unable or fail to agree on a third
arbitrator within the second thirty (30) day period, or any mutually agreed upon
extended period, then the Parties shall, within three (3) business days after
expiration of the second thirty (30) day period or extended period, apply to the
American Arbitration Association for the appointment of a third Arbitrator for
or on behalf of the Parties. In such case the Arbitrator appointed by the
American Arbitration Association shall meet the criteria set forth in this
Section II.D. The Parties intend the involvement of the American Arbitration
Association to be limited to appointing a third arbitrator in the event the
arbitrators selected by the Parties are unable to do so; the Parties do not
intend for the American Arbitration Association to manage the arbitration or to
participate further in the arbitration process, unless the Parties mutually
agree to further participation by the Association.

(i) Conflicts. Any Arbitrator, prior to his or her appointment, shall disclose
to the Parties all actual or perceived conflicts of interest and business
relationships involving the Dispute or the Parties, including but not limited
to, any professional or social relationships, present or past, with any Party
(or its

 

Page 3 of 8



--------------------------------------------------------------------------------

affiliates), including any Party’s (or its affiliates) directors, officers, and
supervisory personnel and counsel. If an Arbitrator is appointed by the American
Arbitration Association pursuant to Section II.D, any Party may challenge in
writing the appointment of the Arbitrator for lack of independence, partiality,
or any other cause likely to impair such Arbitrator’s ability to effectively
participate in the proceedings or render a fair and equitable decision. Where
such challenge is made, the American Arbitration Association shall uphold or
dismiss the challenge. In the event a challenge is upheld, the Arbitrator shall
be replaced, and the replacement will be selected in the same manner as the
original Arbitrator was selected. If an Arbitrator resigns or becomes unable or
unwilling to continue to serve as an Arbitrator for any reason, a replacement
shall be selected in the same manner as that Arbitrator was chosen.

(ii) Multi-Party Arbitrations. When more than two Parties are involved in the
Dispute (“Multi-Party Arbitration”), all Parties identifying as “Claimants”
(those delivering a Notice of Intention to Arbitration under Section II.B.)
shall select a single Arbitrator and all those Parties identifying as
“Respondents” (those responding to a Notice of Intention to Arbitration
delivered under Section II.B.) shall select a single Arbitrator. The Arbitrator
selected by the Claimant(s) and the Arbitrator selected by the Respondent(s)
shall select the third Arbitrator pursuant to Section II.D. If Claimants or
Respondents cannot agree as to the choice of their Arbitrator within the said
thirty (30) days, they may, within three (3) business days after written notice
to the other Parties, apply to the American Arbitration Association for the
appointment of an Arbitrator as provided in Section II.D.

(iii) Management of the Arbitration. The Panel shall actively manage the
proceedings so as to make the proceedings expeditious, economical, and less
burdensome and adversarial than litigation.

E. Confidentiality. All documents, briefs, testimony, transcripts, as well as
all Arbitrator decisions shall be confidential. Likewise, the views,
suggestions,

 

Page 4 of 8



--------------------------------------------------------------------------------

admissions, proposals, and other information exchanged in the arbitration are
confidential and are inadmissible in any other proceeding.

F. Costs and Expenses. The Parties shall each pay all costs, fees and expenses
incurred by their Party-selected Arbitrator and shall share equally all costs,
fees and expenses incurred by the third Arbitrator and any other incidental
costs incurred in connection with the arbitration proceeding. Each Party is
solely responsible for its own attorneys’ fees and expenses incurred in the
Arbitration.

G. Submissions. Within thirty (30) days after the selection of the Panel, each
Party shall provide the Panel with a short and plain submission defining the
issues to be decided and the nature of the relief that the Panel may award (the
“Submission”). This Submission shall explicitly authorize the Panel to decide
these issues. If the Parties are unable to reach consensus as to the issues
involved, the Panel in its sole discretion shall frame the issues through a
reasonable procedure. The Panel will render decisions on the specific issues
established and shall fashion any remedy that the Panel deems appropriate so
long as that remedy is consistent with the Parties’ Submissions hereunder. Any
money judgment entered by the Panel shall be payable in U.S. dollars.

H. Transcriptions. The presentations and argument at the arbitration hearing
will be transcribed for the benefit of the Panel and the Parties.

I. Discovery. Commencing thirty (30) days after the receipt of the opposing
Party’s Submission, each Party may serve upon the other Party up to ten
(10) requests for the production of documents, including sub-parts. The requests
shall be made in good faith and not be served for the purpose of delay or
harassment. Each request shall describe the type of document(s) sought and each
request shall be limited to documents that are relevant to a claim or defense in
the Arbitration proceeding, or reasonably calculated to lead to the discovery of
admissible evidence. The requests need not be served all at once but may be
served in stages.

 

Page 5 of 8



--------------------------------------------------------------------------------

(i) The Party served with a request under this provision shall provide the
adverse Party with copies of the requested documents, and identify the request
to which each document is responsive, within twenty (20) business days of the
receipt of the request, or such longer time as may be agreed to by the Parties
or set by the Panel. If the Party served with a request objects to the
production of any of the requested documents, it shall nevertheless produce
within the permitted time all documents responsive to any request that is not
objected to by that Party.

(ii) A Party that is served with a request may challenge the propriety of the
request within the time permitted for response by a short written objection,
which shall be forwarded to the adverse Party and to the Panel. The adverse
Party shall submit its response, if any, to the objecting Party and the Panel
within five (5) business days of receipt of the objection. The Panel shall
consider the request, the objection, and the response, if any, and decide
whether the production shall be allowed or denied or whether the request should
be modified within ten (10) days after the submission of the adverse Party’s
response.

J. Presentations. No later than twenty-five (25) days prior to the date that the
arbitration hearing is to begin, each Party will submit to the Panel and serve
on the other Party a written position statement. The original statement of each
Party shall not exceed thirty-five (35) typewritten letter-size pages. Each
Party shall have the right to submit reply statements no later than fifteen
(15) days prior to the date of the arbitration hearing. Such reply statements
shall not exceed twenty (20) typewritten letter-size pages.

 

  (i)

All documents and affidavits that a Party intends to use during its presentation
at the arbitration hearing shall be submitted to the Panel and served on the
other Party with the position and reply statements. All demonstrative exhibits
and a list of the witnesses a Party anticipates calling to present live
testimony at the arbitration hearing, along with a brief summary of the
witnesses expected

 

Page 6 of 8



--------------------------------------------------------------------------------

 

testimony, shall be exchanged no later than ten (10) days in advance of the
presentations.

(ii) The Panel shall determine a reasonable time and location for the
presentations.

(iii) Each Party shall make an oral and/or documentary presentation of its
position at the arbitration hearing in such order and in accordance with the
time schedule established by the Panel. The Panel may question each of the
presenters and/or witnesses during or following any and all presentations.

K. Decision and Award. The Panel shall promptly (within sixty (60) days of
conclusion of the presentations at the arbitration hearing or such longer period
as the Parties may mutually agree) determine the claims of the Parties and
render a final decision in writing. The decision shall state with specificity
the findings of fact and conclusions of law on which it rests. The decision
rendered by the Panel may be enforced in accordance with Section I.A.(ii),
above, and may only be appealed pursuant to Section II. L. below. The decision
shall be served upon each of the Parties by facsimile transmission and by
overnight mail.

(i) If applicable law allows pre-award interest, the Panel may, in its
discretion, grant pre-award interest and, if so, such interest may be at
commercial rates in the state chosen by the Parties pursuant to Section II.C.(i)
during the relevant period. The Panel shall not award consequential, punitive,
indirect or other non-compensatory damages.

(ii) Within ten (10) days of receipt of the award either Party may submit a
Motion to Modify the award. A response to the Motion to Modify shall be due
within fifteen (15) days thereafter, and the Panel shall rule thereon within
fifteen (15) days after receipt of the response.

(iii) Judgment on the award may be entered in the United States District Court
for the federal district within which the arbitration hearing was held

 

Page 7 of 8



--------------------------------------------------------------------------------

at any time within one year after the decision is made. If such court after the
institution of an action hereunder should decline jurisdiction, then the action
may be commenced in any court, including state courts having jurisdiction.

L. Vacation of Award and Appeal. The Parties agree that an award made by the
Panel may only be vacated or confirmed by a federal court of proper jurisdiction
as established above. If such court after the institution of an action hereunder
should decline jurisdiction, then the action may be commenced in any court,
including state courts having jurisdiction. The Parties agree that an award made
by the Panel may be vacated by a court only if the award was procured by or
through fraud or corruption. An appeal from an order or judgment pursuant to
this Section II.L. shall be instituted in a federal court of proper
jurisdiction. If such court after the institution of an action hereunder should
decline jurisdiction, then the action may be commenced in any court, including
state courts having jurisdiction. Each Party waives any option or objection
which it may now or thereafter have to the laying of the venue of any such suit,
action or proceeding and irrevocably submits to the jurisdiction of the court in
any such suit, action or proceeding. Each Party agrees that a remedy at law for
a violation of this Section II.L. may not be adequate and therefore agrees that
the remedies of specific performance and injunctive relief shall be available in
the event of any violation in addition to any other right or remedy at law or in
equity to which any Party may be entitled.

M. Res Judicata. To the extent permitted by law, any decision of the Panel shall
not be res judicata or have any binding effect in any unrelated litigation or
arbitration where any Party to this Agreement may also be a party.

 

Page 8 of 8



--------------------------------------------------------------------------------

EXHIBIT “K”

HEALTH, SAFETY AND ENVIRONMENT (“HSE”)

Attached to and made a part of that certain Operating Agreement dated October

1, 2009 by and between BP Exploration & Production Inc., as Operator, and

MOEX Offshore 2007 LLC, as Non-Operator

Health, Safety and Environmental Management Systems

 

1. Plan Requirements for Operator: Operator shall have an effective Health,
Safety & Environmental Management Plan or Plans, in accordance with API RP75, or
an equivalent standard, including Operator’s internal policies, for all
operations conducted under the Operating Agreement to which this Exhibit is
attached.

 

2. Overview of Plan for Non-Operators: Upon the written request of any
Non-Operator, the Operator will present to the Non-Operators, at a meeting
called in accordance with the Operating Agreement, a sufficient overview of its
Health, Safety and Environmental Management systems to evidence compliance with
Paragraph 1 herein.

 

3. Operator’s HSE Performance as an Agenda Item: Upon written request,
Operator’s HSE performance shall be an agenda item for all meetings of the
Parties where past HSE statistical performance as well as ongoing and future HSE
improvement initiatives are presented and discussed.

Health, Safety and Environmental Reporting

 

4. Operator’s Obligation to Notify Non-Operators: The Operator shall notify the
Non-Operators in a timely manner after any of the following incidents occur:

 

  (a) well blow-out,

 

  (b) a fatality associated with operators operations

 

  (c) multiple serious injuries

 

  (d) significant adverse reaction from authorities, media, NGO’s or the general
public

 

  (e) cost of accidental damage exceeding US $500,000

 

  (f) oil spill of more than five (5) barrels

 

  (g) release of more than ten tones of a classified chemical such notification
will be followed by a written report.

 

5. HSE Audits: Upon request of the Non-Operators, the Operator shall provide the
copies of any HSE audits conducted of the drilling operations on the subject
well.

 

6.

Maintenance and Non-Operator’s Review of HSE Statistics: HSE statistics for
activities and operations conducted under the Operating Agreement will be
maintained and be reported to Non-Operators on a monthly bais in a format to be
mutually agreed to by the Parties. HSE statistics are defined as: Recordable
Injuries, Lost Time Injuries, Lost Time Injury Frequency, Reportable Spills,
Fines or Incidents of Non-compliance [all as defined by the Occupational Safety
and

 

Page 1 of 2



--------------------------------------------------------------------------------

 

Health Administration (OSHA), Minerals Management Service (MMS), or United
States Coast Guard (USGC), whichever is applicable]. In addition to
opportunities to review data through audits, Operator will, upon request,
furnish HSE performance information upon the completion of the well and be
amenable to a timely meeting with Non-Operators specifically to review and
discuss HSE performance applicable to this Operating Agreement.

Health, Safety and Environmental Inspections

Non-Operator’s Right of Access: For purposes of conducting health, safety and
environmental inspection, the Non-Operators shall have the right of access to
activities and operations and shall have access to Operator’s HSE files as
provided for in this Operating Agreement. The notable exceptions are a) may
implicate privacy issues, b) is covered by an enforceable legal privilege, or c)
can otherwise be protected under laws and legal principles involving
confidentiality or secrecy. Operator will cooperate fully in these health,
safety and environmental inspections.

 

Page 2 of 2